                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN
                              GREEN BAY DIVISION

 Appvion, Inc. Retirement Savings and             )
 Employee Stock Ownership Plan, by and            )
 through Grant Lyon in his capacity as the        )
 ESOP Administrative Committee of Appvion,        )
 Inc.,                                            )
                                                  )
                                       Plaintiff, )
                                                  ) Civil Action No.: ______________
                        v.
                                                  )
 Douglas P. Buth and Gayle Buth, husband          ) Demand For A Jury Trial
 and wife; Paul J. Karch and Anne Karch,          )
 husband and wife; Mark Richards and Jeanne )
 Richards, husband and wife; Tom Ferree and )
 Carol J. Ferree, husband and wife; Rick          )
 Fantini and Debra L. Fantini, husband and        )
 wife; Dale E. Parker and Debrah Parker,          )
 husband and wife; Angela Tyczkowski and          )
 John Doe Tyczkowski, husband and wife;           )
 Kerry Arent and Timothy Arent, husband and )
 wife; Kent Willetts and Jane Doe Willetts,       )
 husband and wife; Susan Scherbel and             )
 Thomas Scherbel, husband and wife; Ronald        )
 Pace and Teresa Pace, husband and wife;          )
 Stephen Carter and Jane Doe Carter, husband )
 and wife; Kathi Seifert and Stephen Seifert,     )
 husband and wife; Andrew Reardon and             )
 Michele Reardon, husband and wife; Terry         )
 Murphy and Jane Doe Murphy, husband and          )
 wife; Mark Suwyn and Patricia Suwyn,             )
 husband and wife; Kevin Gilligan and Angela )
 Gilligan, husband and wife; Louis A. Paone       )
 and Jane Doe Paone, husband and wife;            )
 Houlihan Lokey Capital, Inc. (f/k/a Houlihan )
 Lokey Howard & Zukin Capital), a California )
 corporation, State Street Bank and Trust         )
 Company, a ___Massachusetts trust company; )
 State Street Global Advisors/State Street        )
 Corporation, a __Massachusetts corporation; )
 Kelly Driscoll and Arthur Driscoll, husband      )
 and wife; Sydney Marzeotti and Stephen           )
 Marzeotti, husband and wife; Argent Trust        )
 Company, N.A., a Tennessee corporation;          )



M0974520.DOCX
           Case 1:18-cv-01861-WCG Filed 11/26/18 Page 1 of 138 Document 1
 Reliance Trust Company, a Georgia              )
 corporation; Howard Kaplan and Wendy           )
 Kaplan, husband and wife; Stephen Martin       )
 and Jane Doe Martin, husband and wife;         )
 David Williams and Jane Doe Williams,          )
 husband and wife; Willamette Management        )
 Associates, Inc., an Oregon corporation;       )
 Scott D. Levine and Debora Levine, husband     )
 and wife; Aziz El-Tahch and Ayelish M.         )
 McGarvey, husband and wife; Robert Socol       )
 and Lynn Socol, husband and wife; Stout        )
 Risius Ross, LLC., a Michigan limited          )
 liability company; Stout Risius Ross           )
 Advisors, LLC, an Michigan limited liability
 company, DOES 1 through 50, ABC
 Corporations 1-5, DEF Partnerships 1-5, GHI
 Limited Partnerships 1-5, and JKL Limited
 Liability Companies 1-5,

                                  Defendants.


                                       COMPLAINT

       Plaintiff, the Appvion, Inc. Retirement Savings and Employee Stock Ownership Plan (the

“ESOP Plan”), by and through the ESOP Administrative Committee of Appvion, Inc. (the

“ESOP Committee”), and for its Complaint against the Defendants allege as follows:

I.     INTRODUCTION.

       A.     The Defendants Participated in “Fraud or Concealment” Regarding the
              True Value of the PDC Stock.

       1.     This Complaint seeks to recover damages suffered by the ESOP Plan and

ultimately by its employee participants (“Employee Participants”), most of whom were union

members. When the operating paper company, Appvion, Inc. (“Appvion”) filed bankruptcy in

October 2017, the stock in its parent company, Paperweight Development Corp. (“PDC”), which

was 100% owned by the ESOP Plan, became worthless. As a result, the ESOP Plan and its




                                      2
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 2 of 138 Document 1
Employee Participants suffered hundreds of millions in damages, including what they had

invested in the ESOP Plan.

       2.     As described in this Complaint, these and other damages were caused by, among

others, the Defendants’ breaches of fiduciary duties and fraudulent misrepresentations to the

ESOP. These breaches of fiduciary duty and misrepresentations included:

              (a)     Inducing Appvion employees to take money saved in their 401(k) plans

                      and use it to provide the $106 million down payment needed to fund the

                      ESOP Plan’s purchase of 100% of PDC’s stock in November 2001.

                      Included in these fraudulent misrepresentations was that Houlihan Lokey

                      Howard & Zukin Capital (“Houlihan Lokey”) had acted independently in

                      connection with its expansive role in the ESOP Plan; and

              (b)     By inflating the appraised value of the PDC stock in each semi-annual

                      appraisal from 2001 through the 2017 Appvion bankruptcy by, among

                      others, failing to make deductions for as much as $175.5 million in

                      pension/postretirement related liabilities.

       3.     Because the Defendants engaged in fraud or concealment that prevented the

ESOP Plan and its Employee Participants from learning of the Defendants’ breaches of fiduciary

duties, the Employee Participants were unable to discover the fiduciary breaches until at least

2017, after an independent party was appointed to the ESOP Committee and they were able to

investigate the ESOP’s finances. For example, the ESOP appraisal reports were not made

available to the Employee Participants.




                                      3
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 3 of 138 Document 1
       B.      Appvion Management and Professional Advisors Fraudulently Persuaded
               Appvion’s Employees to Buy PDC Stock.

       4.      In early 2001, Appvion management, spearheaded by CEO Douglas Buth and

general counsel Paul Karch, proposed an employee buyout of the company using money from

Appvion employees’ individual 401(k) retirement funds. Appvion employees had accumulated

the funds over time by directing portions of their paychecks into their retirement accounts.

       5.      Appvion management, including Buth and Karch, and professional advisors,

including Houlihan Lokey, Willamette, State Street and Principal proposed the ESOP Plan to the

Appvion employees. They engaged in various road shows to sell the scheme to the employees.

A video of a road show on 2 August 2001 shows Buth and Karch side-by-side with purportedly

“independent” ESOP professionals, Louis Paone (Houlihan Lokey), Kelly Driscoll (State Street),

and Rick Braun (Willamette) making repeated misrepresentations to Appvion’s employees in

order to convince them that they should seize upon this “unique one-time opportunity” to transfer

money out of their 401(k) plans to buy PDC stock. They explained that if the employees came

up with at least $100 million, the company could borrow the rest (almost $700 million) to buy

100% of PDC’s stock.

       6.      Referring to the employees’ opportunity to invest in PDC’s stock, Buth explained:

“[I]t just does not happen more than once in a lifetime and we’re very fortunate to be employees

here at this time.” Describing the financial return, he represented: “For every dollar that we pay

down in debt, it turns into our equity. So the $100 million that we put down on this deal will

grow by $500 million in less than five years if we achieve our Base Case plan. … The upside

you guys can figure out because my management team is only focused on one thing, beating that

Base Case. That’s what we are paid to do.” And the professional advisors agreed.




                                      4
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 4 of 138 Document 1
       7.      Houlihan Lokey’s retainer agreement, signed by Paone himself, documents its

central role in orchestrating virtually all elements of the ESOP Plan including the negotiations of

the stock purchase price and the selection of the “ESOP Team,” one member of which was the

ESOP Trustee, State Street Global Advisors.

       8.      In an earlier (25 July 2001) letter to Appvion employees, Buth, fraudulently

represented that Houlihan Lokey’s Paone would present an “independent validation” of the

ESOP Plan. At the road show, Karch again fraudulently introduced Paone as being independent

and instrumental in negotiating the price at which the ESOP Plan would buy the company from

the seller: “The first person who is going to provide an independent view and validation of our

deal here is Lou Paone, our investment banker from Houlihan Lokey Howard and Zukin. … He

helped us negotiate with AWA [the seller] and arrange financing.” However, no one disclosed to

employees that Houlihan was not actually independent – instead, its fee was contingent on the

deal closing and it was structured as a percentage of the final purchase price (ultimately, over $8

million).

       9.      Under the fraudulent pretext of being an independent professional, Paone then

pushed the deal: “Paul had mentioned that one of the things that I’m going to do this evening is

help validate the purchase price of the transaction and the financial aspects as to why they are so

attractive and why you’re getting such a good deal.”         Paone explained that while recent

transactions of paper related companies had sold at an average of 9.1 times EBITDA—a measure

of the company’s operating cash flow, the Appvion ESOP Plan was buying Appvion for the

“attractive price” of “a little over four times your company’s year 2000 operating cash flow.”

Paone concluded: “I think in the coming slides and the discussion that you are going to hear,




                                      5
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 5 of 138 Document 1
you’re going to feel just like me that this is an extraordinary opportunity and one that could

generate significant value for all of you.”

       10.     Karch then introduced Kelly Driscoll from State Street Global Advisors which he

described as “a very large and successful financial institution which manages money for lots of

people in different ways, but specifically acts as trustee for many ESOP’s.” As the ESOP Plan

Trustee, Driscoll then represented that it was her team’s job to “represent the ESOP from an

investment perspective. . . . [W]e want to make sure we analyze this investment, we really

understand the business of Appleton Papers. . . . [W]e are very comfortable with the valuation. . .

. So, we are very pleased, quite frankly, on the price we were able to get with the seller. We

think we got a very good price.”

       11.     State Street was supported in its opinion of value by the appraisal firm

Willamette. Driscoll explained: “[Rick Braun from Williamette] had a whole team who was

really looking at the financial aspects and the valuation aspects of this transaction … .” She then

represented: “So, we had a lot of people, a lot of experts looking out for the interests of the

ESOP.”

       12.     In their roadshow presentation, Buth, Karch and Paone downplayed the risks and

appropriateness of transferring funds from an existing employment retirement plan to a new,

highly-leveraged, undiversifiedESOP. The ESOP Plan was analogized to a mortgage on a home

even though the risks of a home mortgage are not at all comparable to a leveraged buyout

transaction. They even compared the opportunity of owning Appvion stock to the benefits of

owning shares of Microsoft.

       13.     The Appvion employees were convinced by the fraudulent representations. They

cashed out over $106 million from their individual 401(k) plans to invest in the ESOP Plan,




                                       6
         Case 1:18-cv-01861-WCG Filed 11/26/18 Page 6 of 138 Document 1
investing their life savings, earned paycheck by paycheck, in a very risky transaction in which

every dollar the employees invested was encumbered with approximately $6.60 in debt. The

average size of ESOP investment made from each employee’s 401(k) account was $50,000 of

hard-earned dollars earned over substantial time periods. The money went from diversified,

liquid, marketable 401(k) investments to an ESOP Plan from which they would be unable to

access their money prior to retirement, termination, death, or disability, except under limited

circumstances. And then, only if the stock had a positive market value.

       C.      PDC’s Stock Valuation Rises from $10 to $33.62 And Management Sells its
               Stock.

       14.     Following the 2001 buyout, Appvion employees continued to defer a portion of

their paychecks to the ESOP to buy PDC stock, instead of investing in more reliable, diversified,

marketable and liquid 401(k) accounts. Appvion also made ongoing matching contributions of

PDC stock to the ESOP instead of paying cash to the employees’ 401(k) accounts. These

ongoing employee contributions to the ESOP were used to meet share repurchase obligations

under the ESOP, and any excess would be used to provide cash to Appvion.                 Appvion

management, including Buth, Karch and others urged continued employee investment in the

ESOP Plan. For example, Buth represented to the ESOP Plan and the Employee Participants that

it was achievable for the PDC stock price to reach $100 from its initial price of $10.

       15.     For the next six years, Appvion fraudulently reported strongly increasing semi-

annual stock valuations that seemed to support the road show recommendation to participate.

From December 2001 through June 2004, based in Willamette’s initial determination of stock

value, Plaintiff believes that, although Plaintiff has no access to the valuation reports, that

Willamette generated fraudulent semi-annual appraisals. In 2004, Willamette employees joined




                                      7
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 7 of 138 Document 1
SRR, and SRR took over the appraisals beginning in December 2004. The ESOP Trustee was at

all times responsible for approving the appraisals and releasing the semi-annual stock price.

       16.     The appraised stock price rose from $10 at the ESOP formation in November,

2001, to $33.62 in December 2006. At the same time, management also implemented, and

Appvion Board of Directors approved, various incentive programs that awarded themselves

phantom stock and deferred compensation tied to the value of PDC’s stock.

       17.     For example, on 8 August 2006, Appvion fraudulently reported that the Company

stock had risen 9,5% for the period, for a 213% increase since the ESOP formation:




               8/8/2006

               Company Stock Value Increases Over 9 Percent for First Half
               2006

               State Street Global Advisors (SSGA) has completed its valuation
               of Paperweight Development Corp. stock for the first half of 2006
               and determined the per share value to be $31.27. That means the
               share value increased 9.5% for the period January 1, 2006 through
               June 30, 2006. The previous value of PDC stock was $28.56 per
               share

               As a result of the latest valuation, a $50,000 investment in PDC
               stock on the day we purchased the company is now worth
               $156,500, an increase of 213% since the November 2001 buyout.

       18.     During this period (2005 – 2007) when Appvion’s fraudulently appraised value

was at or near its highest, virtually all of Appvion’s top management, including Buth and Karch,

armed with inside information about Appvion’s true financial condition, left the company and




                                      8
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 8 of 138 Document 1
began the process of cashing out of their personal investment in PDC stock, as well as phantom

stock and deferred compensation rights. For example, Buth left on 1 July 2005, retiring at the

age of 49. He was able to capture a gain of more than $852,000 for his stock. Karch left in

March 2007, his gain was $304,000. These departures, timed to coincide with the fraudulently

high stock valuations, caused the ESOP Plan and Appvion to drastically overpay these

executives and drained Appvion’s critical cash reserves. The Defendants’ inside information

regarding the true value of the PDC stock was withheld from the ESOP Plan and its Employee

Participants.

       D.       Appvion Ultimately Files for Bankruptcy

       19.      From December 2007 until June 2010, PDC’s stock values declined from $33.41

to $12.03. The decline was blamed on the impact of the Great Recession and other factors. In

December 2010, the fraudulently appraised stock values began to climb again, reaching $17.85

as of June 2013. In an effort to convince employees to continue investing in the ESOP, when

management announced the PDC stock values to the ESOP Plan and the Employee Participants,

the highlighted selected financial data that supposedly justified the increasing valuations.

Unaware of undisclosed material deficiencies that caused every one of the stock appraisals to be

fraudulently overstated, Employee Participants continued to contribute a portion of their salaries

to the ESOP Plan as retirement savings.

       20.      Knowing Appvion’s true (but concealed) financial condition, management shifted

the manner in which they were compensated. They changed the method of how their stock was

valued from one which rewarded the increase in PDC stock price to one that guaranteed their

results independent of an increase in stock value. For example, CEO Mark Richards lost money

from his ESOP account when Appvion went bankrupt; however, his salary and bonus




                                      9
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 9 of 138 Document 1
compensation was so high that he made millions per year in the years leading up to his

retirement, regardless of Appvion’s income or stock value:

                                            Non-Equity      Pension Value
                              Synthetic    Incentive Plan   and Deferred       Other
 Year         Salary/Bonus     Equity      Compensation     Compensation    Compensation     Total
  2012           $1,176,000   $1,409,200       $1,224,000        $255,610      $ 148,516    $4,213,326
  2013           $ 800,000    $1,294,020       $ 102,400         $126,139      $ 497,210    $2,819,769
  2014           $ 815,385    $1,366,385       $ 492,800         $420,646      $   86,709   $3,181,925
  2015           $ 800,000    $1,388,772       $        -        $124,408      $2,995,387   $5,308,567

         21.      The Employee Participants had no similar way to protect themselves from

declines in the PDC stock values.

         22.      The stock price declined to $6.85 as of June 2017. In October 2017, Appvion

filed for bankruptcy protection, completely wiping out the PDC stock value held by the ESOP

Plan for the benefit of the Employee Participants.

         23.      The primary ESOP beneficiaries were Buth, Karch and other senior management

or directors who rewarded themselves by either cashing out at periods of fraudulently high stock

prices or who received excessive compensation packages pre-bankruptcy, all at the individual

Employee Participant’s expense. The other beneficiaries included Houlihan Lokey, the ESOP

Trustees and the ESOP appraisers.

         E.       Grant Lyon Discovers that Each of PDC’s Stock Valuations Are
                  Fraudulently Overvalued.

         24.      In August 2017, Grant Lyon was appointed to replace the entire Appvion ESOP

Committee. Having a forensic accounting background and training, he began an analysis of

Appvion’s financial statements and PDC’s stock valuations. He learned, for the first time, that

the appraisals fraudulently overvalued PDC’s stock value and concealed Appvion’s true financial

condition.




                                        10
         Case 1:18-cv-01861-WCG Filed 11/26/18 Page 10 of 138 Document 1
       25.     Mr. Lyon learned that the Appvion appraisals were materially and fraudulently

overstated for at least the following reasons:

               (a)     Each of the semi-annual appraisals from 2001 through 2017 failed to

                       account     for   material      liabilities.        For   example,   unfunded

                       pension/postretirement liabilities alone exceeded $73 million in 2001 and

                       reached as high as $175.5 million in 2012. Each year, these liabilities

                       were prominently displayed in Appvion’s PWC-audited financial

                       statements. For example, the relevant portion of the 2012 balance sheet

                       (which is just like every other year) looks as follows. On information and

                       belief, the Williamette appraisals prior to 2004 likewise make no

                       deduction for these pension/postretirement liabilities:

                                  “LIABILITIES, REDEEMABLE COMMON STOCK,
                                          ACCUMULATED DEFICIT AND
                                 ACCUMULATED OTHER COMPREHENSIVE INCOME

                                                 (dollars in thousands)

                                                                      December 29,    December 31,
                                                                         2012            2011
                                                          ***
                 Long-term debt                                            511,624          510,533
                 Postretirement benefits other than pension                 38,440           41,611
                 Accrued pension                                           137,081          125,245
                 Other long-term liabilities                                32,165            7,379
                 Commitments and contingencies (Note 19)                         -               -”


                       Had the PDC appraised values deducted just these pension/postretirement

                       liabilities, the PDC stock would have had a negative value as early as

                       2009.     Yet the written appraisal reports have no discussion of the

                       pension/postretirement liabilities and no one referred to them at the road

                       shows.



                                       11
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 11 of 138 Document 1
     (b)   The appraisals continue to rely heavily on projections of future earnings

           created by Appvion’s management, even after the appraisers knew that

           Appvion consistently missed these projections.

     (c)   The appraisals inflated Appvion’s terminal value by purporting to

           capitalize a declining income stream into perpetuity. Although it may be

           appropriate to capitalize (reduce to present value) an income stream that is

           assumed to continue into perpetuity, a declining income stream, by

           definition, cannot continue. Therefore, recognized appraisal theory does

           not allow its capitalization in this manner.

     (e)   The 30 June 2015 appraisal changed valuation methods. Up until that

           date, SRR relied upon both multiples of revenue and EBITDA. With a

           dramatic decline in EBITDA in Appvion’s thermal paper division, SRR

           relied only on a multiple of revenue.

     (f)   In order to justify their numbers, the 2012 SRR appraisal failed to subtract

           losses from the closure of Appvion’s West Carrollton Mill and the

           associated severance costs.

     (g)   The appraisals failed to include all overhead costs in the projections by

           breaking Appvion out into business segments, thus failing to account for

           overhead costs not allocated to individual business segments.

     (h)   The appraisals failed to apply a large enough discount for the lack of

           liquidity and marketability of the shares.

     (i)   The appraisals improperly applied a 10% control premium in their

           valuations where the ESOP Plan and its Employee Participants had no




                               12
Case 1:18-cv-01861-WCG Filed 11/26/18 Page 12 of 138 Document 1
                      practical ability to control the affairs of PDC or Appvion under the Plan

                      Document or the Security Holder’s Agreement. Further, when the PDC

                      Stock was sold upon a triggering event, only small units of stock were

                      sold, thus not commanding a control premium.

       26.    In order to understand the appraisal deficiencies, it was necessary to have both the

financial statements and the appraisal reports. While all members of the ESOP Committee, the

ESOP Trustees and the Appvion Board of Directors had access to the appraisal reports, the

Employee Participants had no such access. Even though union members specifically asked to

see the appraisal report, they were denied access. Thus, the Employee Participants had no basis

to conclude that the appraised stock values did not properly analyze the factors affecting

Appvion’s value. The most glaring and obvious deficiency was the appraisals’ failure to make a

deduction for pension/postretirement liabilities and also for the “other liabilities” recorded on

each balance sheet.

       27.    Lyon reported his finding to Appvion’s Board of Directors by 1 September 2017.

As a result of the deficiencies Lyon identified, each of the fraudulent appraisals, from 2001

through 2017, masked and concealed the fundamental weaknesses in Appvion’s true financial

condition and prevented the ESOP Plan and its Employee Participants from being able to

understand PDC stock’s true value. As a result, the ESOP Plan (on behalf of the Employee

Participants) overpaid for PDC stock from the beginning of the ESOP Plan through bankruptcy.

       28.    In the fall of 2018, Lyon discovered that Houlihan Lokey was not “independent”

as had been fraudulently represented by Buth, Karch and Paone, but in fact stood to gain a

contingent fee of as much as 1% of the $810 million purchase price (over $8 million), but only if

the ESOP transaction closed. Here is the relevant contingent fee paragraph from the engagement




                                      13
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 13 of 138 Document 1
contract signed by Buth on behalf of PDC and Paone, as the Managing Director of Houlihan

Lokey:




Engagement Ltr. to Douglas Buth from Louis Paone (Houlihan Lokey) 14 Feb 01, pp. 1-2.

         29.   This lack of independence is particularly disturbing because Buth, who together

with Paone, negotiated the ESOP stock purchase price from the seller, also had a conflict of

interest. As disclosed in the 23 July 2001 Prospectus, for example, those employees who

“assisted in the acquisition” receive a total “sale incentive” of $2.46 million—“40% to Mr. Buth

and the balance will be distributed by Mr. Buth in his discretion among other employees who

assisted with the acquisition.”

         30.   Therefore, Buth and Houlihan Lokey, the two parties who negotiated the ESOP

stock purchase price, were both conflicted because they each stood to gain millions of dollars,

but only if the transaction closed. And, the higher the purchase price they negotiated, the greater

their contingent payment would be.

         31.   Because the Prospectus disclosed Buth’s conflict of interest, it was critical that

Buth and Karch presented Houlihan Lokey (Paone) at the ESOP road show as being

“independent.” And even though the Prospectus reported that Houlihan Lokey “rendered its

preliminary opinion to Paperweight Development’s Board of Directors that the purchase price

that Paperweight Development is paying for the acquisition is “fair,” it likewise fraudulently

conceals Houlihan Lokey’s conflict and that the price, by any reasonable standard, was not fair.




                                        14
         Case 1:18-cv-01861-WCG Filed 11/26/18 Page 14 of 138 Document 1
       32.     In other words, the Prospectus fails to disclose that if Houlihan Lokey were to

determine the purchase price was not fair, it stood to lose as much as $8.1 million.

       33.     This may explain why Buth and Paone were willing to negotiate an $810 million

purchase price even though the Prospectus indicates that the seller was willing to pay Buth and

other Appvion management a sale incentive for anything over $700 million.

       34.     Rather than being a unique, once-in-a-lifetime opportunity for Appvion’s

employees, the fraudulently concealed conflicts of interest and the fraudulent PDC stock

overvaluations allowed Buth, Karch and others the time and resources to benefit themselves, by

receiving large employment compensation packages that they used to enrich themselves before

Appvion’s collapse into bankruptcy. And, in the process, they convinced the employees to

transfer their investment out of a traditional, diversified, liquid, marketable, unleveraged

retirement fund into this fund which lacked all of those characteristics.

       35.     This Complaint seeks to recover damages suffered by the ESOP Plan (and

indirectly by the Employee Participants), including those resulting from the fraudulently inflated

appraisals and stock price and the undisclosed conflict of interest.

       36.     It also seeks to recover the amounts paid to the management insiders and ESOP

Plan fiduciaries who sold their stock at inflated values and who took other inflated compensation

facilitated by the overvaluation. It seeks to recover from management and directors for the waste

of corporate assets caused to Appvion when it approved the payment of over $57 million for the

purchase of overvalued stock. It also seeks to recover all fees paid to Houlihan Lokey.

       37.     The Defendants include (1) Williamette and SRR, who performed the false

appraisals, (2) the Appvion ESOP trustees who had a fiduciary duty to the ESOP Plan to, among

other things, put processes in place to make sure the stock was properly valued and to conduct an




                                       15
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 15 of 138 Document 1
independent and objective analysis of the appraisals, (3) members of the Appvion ESOP

Committee and Board of Directors who owed a fiduciary duty to the ESOP Plan and who had

access to the full appraisal reports, to the company projections and to Appvion audited and

unaudited financial information; and (4) Houlihan Lokey for its role in fraudulently

misrepresenting its independence, thus facilitating and orchestrating the entire ESOP transaction.

II.    NATURE OF THE ACTION

       38.        This action arises in part under the Employee Retirement Income Security Act of

1974 (“ERISA”), 29 U.S.C. § 1001, et seq. and is brought by the ESOP Administrative

Committee on behalf of the Appleton Papers Retirement Savings and Employee Stock

Ownership Plan (the “ESOP Plan”) and the Employee Participants to restore losses to the ESOP

Plan, obtain equitable relief to remedy violations of ERISA and/or breaches of fiduciary duty,

and to obtain damages.

       39.        This action seeks relief against the fiduciary Defendants for violations of

ERISA’s statutory and fiduciary provisions, including recovery to the ESOP Plan of any losses

resulting from the breaches, disgorgement of profits of any fiduciary which have been made

through the use of assets of the ESOP Plan, and other appropriate equitable and remedial relief

pursuant to ERISA § 502(a)(2) (29 U.S.C. § 1143(a)(2)), ERISA § 502(a)(3) (29 U.S.C.

§ 1132(a)(3)), ERISA § 404 (20 U.S.C. § 1104), ERISA § 405 (20 U.S.C. § 1105), ERISA § 406

(20 U.S.C. § 1106) and ERISA § 410 (29 U.S.C. § 1110).

       40.        This action also seeks relief against the non-fiduciary Defendants for fraud,

negligent misrepresentation, Wisconsin securities fraud, federal securities fraud, and breach of

fiduciary duty.




                                      16
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 16 of 138 Document 1
III.   PARTIES, JURISDICTION, AND VENUE

       41.    Non-Party Appvion, Inc. (f/k/a Appleton Papers, Inc., and Appleton, Inc.1)

(“Appvion”) is a Delaware corporation with its principal place of business in Appleton,

Wisconsin. Appvion established and maintained the Appvion, Inc. Retirement Savings and

Employee Stock Ownership Plan (the “ESOP Plan”) to provide retirement benefits for its eligible

employees. The ESOP Plan consists of an employee stock ownership component (the “ESOP

Component”) which holds shares of Paperweight Development Corp (“PDC”), the direct parent

of Appvion, Inc., and a 401(k) component (the “Non-ESOP Component”). The ESOP Plan is an

employee benefit plan within the meaning of ERISA § 3(3) (29 U.S.C. § 1002(3)) and the ESOP

Component is intended to meet the requirements of ERISA § 407(d)(6) 29 U.S.C. § 1107(d)(6)).

       42.    The ESOP Administrative Committee of Appvion, Inc. (the “ESOP Committee”)

is a fiduciary of the ESOP Plan pursuant to ERISA § 3(21)(A) (29 U.S.C. § 1002(21)(A)). The

members of the ESOP Committee are appointed by the Board of Directors of Appvion. Grant

Lyon is the sole member of the ESOP Committee by appointment of Appvion’s Board of

Directors, effective August 9, 2017, in conjunction with an ESOP Plan amendment allowing the

Committee to consist of one member.

       43.    The ESOP Committee has standing to bring this action on behalf of the ESOP

Plan under ERISA § 502(a) (29 U.S.C. § 1132(a)). Additionally, the August 14, 2018 Order

Confirming Second Amended Joint Combined Disclosure Statement and Chapter 11 Plans of

Liquidation (the “Liquidation Plan”) states that nothing in the Liquidation Plan impairs any

claim held by the ESOP Committee. The Liquidation Plan also states that “Grant Lyon, in his



1
  Appleton Papers, Inc. changed its name to Appvion in May 2013. For simplicity, it is referred
to throughout this Complaint as Appvion.


                                      17
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 17 of 138 Document 1
capacity as an ESOP Committee member, shall have standing to prosecute the ESOP Claims and

other ESOP Preserved Claims…” ESOP Preserved Claims are defined as “(i) any Claim held by

the ESOP, the ESOP Committee or its members, or ESOP participants…, arising from or relating

to the ESOP or any Interest in any Debtor, against any Person other than the Debtors.”

       44.    Defendant Douglas P. Buth (“Buth”) and Gayle Buth are husband and wife and

United States citizens who currently reside in Appleton, Wisconsin.        During his tenure at

Appvion, from November 9, 2001 through July 2005, Buth served as Chairman, CEO, President,

and Director. Buth was also a member of the ESOP Committee from 2001 until approximately

May 2005 when he retired from Appvion. Buth retained Houlihan Lokey and knew about the

approximately $8 million Houlihan Lokey stood to gain if the ESOP buyout was approved. Buth

was instrumental in persuading employees into voting on the buyout. Buth made affirmative

misrepresentations and omissions to induce the employees to approve the buyout and place their

money into the ESOP Plan at the employees’ expense. Buth was paid for his shares on an

installment basis, and he had a gain of over $850,000 on his ESOP Investment (not including any

payments under various compensation plans related to the value of the stock) upon his departure.

       45.    Defendant Paul Karch (“Karch”) and Anne Karch are husband and wife and

United States citizens who currently reside in Madison, Wisconsin.         During his tenure at

Appvion, from 2001 through 2007, Karch served as Vice President of Human Services and Law,

Secretary, General Counsel and Vice President of Administration. Karch was a member of the

ESOP Committee from 2001 through late 2006. Karch also served on the Board of Directors

from 2001 to 2006.        Karch left Appvion in March 2007.           Karch made affirmative

misrepresentations to employees in order to induce them to approve the buyout and place their




                                      18
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 18 of 138 Document 1
money into the ESOP Plan at the employees’ expense. Karch left the company on 2 March 2007

with a gain of over $300,000.

       46.     Defendant Mark Richards (“Richards”) and Jeanne Richards are husband and wife

and United States citizens who currently reside in Appleton, Wisconsin. During Richards’

tenure at Appvion, Richards served as Chairman, CEO, President and Director. Richards was a

member of the ESOP Committee from approximately April 2005 through December 2015.

Richards received excessive compensation under various incentive plans set up by Appvion.

       47.     Defendant Tom Ferree (“Ferree”) and Carol J. Ferree are husband and wife and

United States citizens who, upon information and belief, currently reside in Solon, Iowa. During

his tenure at Appvion, Ferree served as Treasurer and Vice President of Finance. Ferree was a

member of the ESOP Committee from late 2006 until April 2017. Ferree received excessive

compensation under various incentive plans set up by Appvion. Ferree not only had access to the

Appvion financial statements, but because of his position, was intimately familiar with them. He

also had access to the PDC stock appraisals and participated in the generation of the financial

projections used in the appraisals.

       48.     Defendant Rick Fantini (“Fantini”) and Debra L. Fantini are husband and wife

and United States citizens who, upon information and belief, currently reside in Denver,

Colorado. During his tenure at Appvion, Fantini served as Vice President of Operations. Fantini

was the Chair of the ESOP Committee from 2001 to 2005. Fantini was present when the ESOP

Committee recommended the retention of Willamette. As a member of the ESOP Committee, he

used fraudulent appraisals to set PDC share prices above fair market value for his own benefit.

When Fantini left Appvion in 2005, he had a gain of over $577,000 from his ESOP investments.




                                       19
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 19 of 138 Document 1
        49.    Defendant Dale E. Parker (“Parker”) and Debrah Parker are husband and wife

who currently reside in Rocky Mount, North Carolina. During his tenure at Appvion, Parker

served as Vice President of Finance and CFO from 2001 to June 2006. Parker was a member of

the ESOP Committee from 2001 to June 2006. Parker also served on Appvion’s Board of

Directors from 2001 to 2006. As a member of the ESOP Committee and Board of Directors,

Parker knew the true financial health of the Appvion, yet used fraudulent appraisals to set share

prices above fair market value to the detriment of the ESOP Plan.

        50.    Defendant Angela Tyczkowski (“Tyczkowski”) and John Doe Tyczkowski are

husband and wife who currently reside in Appleton, Wisconsin. During her tenure at Appvion,

Tyczkowski served as Secretary, General Counsel and Chief Compliance Officer. Tyczkowski

sat on the ESOP Committee from September 2006 to June 2008. As a member of the ESOP

Committee, Tyczkowski knew the true financial health of the Appvion, yet used fraudulent

appraisals to set share prices above fair market value to the detriment of the ESOP Plan.

        51.    Kerry Arent (“Arent”) and Timothy J. Arent are husband and wife who currently

reside in Grand Chute, Wisconsin. During her tenure at Appvion, Arent served as Senior VP

Human Resources. Arent sat on the ESOP Committee from July 2008 through 2015. As a

member of the ESOP Committee, Arent knew the true financial health of the Appvion, yet used

fraudulent appraisals to set share prices above fair market value to the detriment of the ESOP

Plan.

        52.    Kent Willetts (“Willetts”) and Jane Doe Willetts are husband and wife who

currently reside in Appleton, Wisconsin. During his tenure at Appvion, Willets served as Senior

Vice President. Willets sat on the ESOP Committee from July 2008 through June 2013. As a

member of the ESOP Committee, Willetts knew the true financial health of the Appvion, yet




                                       20
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 20 of 138 Document 1
used fraudulent appraisals to set share prices above fair market value to the detriment of the

ESOP Plan.

       53.     Buth, Karch, Richards, Ferree, Fantini, Parker, Tyczkowski Arent, and Willetts

are collectively referred to herein as the “Prior Committee Defendants.”

       54.     Susan Scherbel (“Scherbel”) and Thomas Scherbel are husband and wife who

currently reside in Hancock, Maine. Scherbel was an Outside Independent Director of Appvion

from 2001 through 2011. Scherbel served on the Board of Directors’ Audit Committee from

2001 through 2011 and the Board of Directors’ Compensation Committee from 2001 through

2006. Scherbel was responsible for providing assistance to the Board of Directors in fulfilling its

responsibility to the ESOP relating to financial accounting and reporting practices and the quality

and integrity of the PDC financial reports. Scherbel, as a member of the Board of Directors,

knew the true financial condition of Appvion but, upon information and belief, repeatedly

allowed the release of statements that failed to fully disclose Appvion’s true financial condition.

       55.     Ronald Pace (“Pace”) and Teresa Pace are husband and wife who currently reside

in Cedarburg, Wisconsin. Pace was an Outside Independent Director of Appvion from 2002

through 2010. Pace served on the Board of Directors’ Audit Committee from 2002 through 2008

and was responsible for providing assistance to the Board of Directors in fulfilling its

responsibility to the ESOP relating to financial accounting and reporting practices and the quality

and integrity of the PDC financial reports. As a member of the Board of Directors, Pace knew

the true financial condition of Appvion but, upon information and belief, repeatedly allowed the

release of statements that failed to fully disclose Appvion’s true financial condition.

       56.     Stephen Carter (“Carter”) and Jane Doe Carter are husband and wife who

currently reside in Rockford, Illinois. Carter was an Outside Independent Director of Appvion




                                       21
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 21 of 138 Document 1
from 2004 through 2015. Carter served on the Board of Directors’ Audit Committee from 2004

through 2012 and again from 2014 through 2016 and was responsible for providing assistance to

the Board of Directors in fulfilling its responsibility to the ESOP relating to financial accounting

and reporting practices and the quality and integrity of the PDC financial reports. Carter was

also considered an audit committee financial expert by the Board of Directors. As a member of

the Board of Directors, Carter knew the true financial condition of Appvion but, upon

information and belief, repeatedly allowed the release of statements that failed to fully disclose

Appvion’s true financial condition.

       57.     Kathi Seifert (“Seifert”) and Stephen Seifert are husband and wife who currently

reside in Appleton, Wisconsin. Seifert was an Outside Independent Director of Appvion from

2003 through 2016. Seifert served on the Board of Directors’ Audit Committee from 2004

through 2006 and was responsible for providing assistance to the Board of Directors in fulfilling

its responsibility to the ESOP relating to financial accounting and reporting practices and the

quality and integrity of the PDC financial reports. As a member of the Board of Directors,

Seifert knew the true financial condition of Appvion but, upon information and belief, repeatedly

allowed the release of statements that failed to fully disclose Appvion’s true financial condition.

       58.     Andrew Reardon (“Reardon”) and Michele Reardon are husband and wife who

currently reside in Marco Island, Florida. Reardon was an Outside Independent Director of

Appvion from 2007 through 2014. Reardon served on the Board of Directors’ Audit Committee

from 2009 through 2011 and in 2013 and was responsible for providing assistance to the Board

of Directors in fulfilling its responsibility to the ESOP Participants relating to financial

accounting and reporting practices and the quality and integrity of the PDC financial reports. As

a member of the Board of Directors, Reardon knew the true financial condition of Appvion but,




                                       22
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 22 of 138 Document 1
upon information and belief, repeatedly allowed the release of statements that failed to fully

disclose Appvion’s true financial condition.

       59.     Terry Murphy (“Murphy”) and Jane Doe Murphy are husband and wife who

currently reside in Naples, Florida. Murphy was an Outside Independent Director of Appvion

from 2004 through 2016. Murphy served on the Board of Directors’ Audit Committee from

2012 through 2017 and was responsible for providing assistance to the Board of Directors in

fulfilling its responsibility to the ESOP Participants relating to financial accounting and reporting

practices and the quality and integrity of the PDC financial reports. Murphy also served as

Chairman of the Audit Committee in 2016. As a member of the Board of Directors, Murphy

knew the true financial condition of Appvion but, upon information and belief, repeatedly

allowed the release of statements that failed to fully disclose the true financial health of Appvion.

       60.     Mark Suwyn (“Suwyn”) and Patricia Suwyn are husband and wife who currently

reside in Bonita Springs, Florida. Suwyn was an Outside Independent Director of Appvion from

2011 through 2016. Suwyn served on the Board of Directors’ Audit Committee in 2016 and

2017 and was responsible for providing assistance to the Board of Directors in fulfilling its

responsibility to the ESOP Participants relating to financial accounting and reporting practices

and the quality and integrity of the PDC financial reports. As a member of the Board of

Directors, Suwyn knew the true financial condition of Appvion but, upon information and belief,

repeatedly allowed the release of statements that failed to fully disclose the true financial health

of Appvion.

       61.     Kevin Gilligan (“Gilligan”) and Angela Gilligan are husband and wife who

currently reside in Appleton, Wisconsin. Gilligan was a Director of Appvion from 2015 through

2016. Gilligan also served as President and CEO beginning in January 2016 and was a member




                                       23
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 23 of 138 Document 1
of the ESOP Committee in 2016 and 2017. Gilligan attended ESOP Committee meetings where

Appvion’s financial performance and the ESOP Plan’s ERISA compliance was discussed. As a

member of the ESOP Committee, Gilligan knew the true financial health of the Appvion, but yet

used fraudulent appraisals to set share prices above fair market value to the detriment of the

ESOP Plan.

       62.     Buth, Parker, Richards, Scherbel, Pace, Carter, Seifert, Reardon, Murphy, Suwyn,

Karch, and Gilligan are collectively referred to herein as the Director Defendants.

       63.     Defendant Houlihan Lokey Capital, Inc., formerly known as Houlihan Lokey

Howard & Zukin Capital, Inc. (together with Houlihan Lokey Howard & Zukin Financial

Advisors, Inc., “Houlihan Lokey”) is a California corporation with its principal place of business

in Los Angeles, California.

       64.     Defendant Houlihan Lokey Howard & Zukin Financial Advisors, Inc. is a

California corporation with its principal place of business in Los Angeles, California.

       65.     Defendant Louis A. Paone (“Paone”) and Jane Doe Paone are husband and wife

who currently reside in or near Charlotte, North Carolina. Paone was Managing Director of

Houlihan Lokey in 2001. Paone attended the road shows with Appvion Management and,

among other things, represented that Houlihan Lokey was providing an “independent review and

validation” of the proposed buyout transaction. However, Houlihan Lokey was not independent.

It would receive as much as $8.1 million if the ESOP transaction closed.

       66.     Defendant State Street Bank and Trust Company, N.A. is a nationally chartered

trust company with its principal place of business in Boston, Massachusetts. State Street was the

trustee of the ESOP component of the Plan from 2001 through approximately April 1, 2013.




                                      24
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 24 of 138 Document 1
        67.     Defendant State Street Global Advisors, Inc. (“SSGA”) is a Delaware corporation

with its principal place of business in Boston, Massachusetts. SSGA served as trustee of the

ESOP component of the ESOP Plan along with State Street Bank and Trust from 2001 through

approximately April 1, 2013.

        68.     Defendant State Street Bank and Trust and Defendant SSGA are collectively

referred to as “State Street.”

        69.     Defendant Kelly Driscoll (“Driscoll”) and Arthur Driscoll are husband and wife

who currently reside in or near Boston, Massachusetts. Driscoll served as Senior Managing

Director of State Street 1997 to 2008 and is currently a Senior Vice President for State Street.

Driscoll made affirmative representations to induce the employees to approve the buyout and

place their money into the ESOP Plan at the employees’ expense.

        70.     Defendant Sydney Marzeotti (“Marzeotti”) and Stephen Marzeotti are husband

and wife who currently reside in Lynnfield, Massachusetts. Marzeotti served as Vice President

of State Street Global Advisors from 2002 to present. Upon information and belief, Marzeotti

was responsible for overseeing the independent appraiser selected by State Street.

        71.     State Street, Driscoll and Marzeotti are collectively referred to as the “State Street

Defendants.”

        72.     Defendant Argent Trust Company, N.A. (“Argent”) is a Tennessee corporation

with its principal place of business in Ruston, Louisiana. Argent became the trustee of the ESOP

Component of the ESOP Plan beginning in 2014. [Argent Trust Company is the party to the

trust agreements—is that a separate entity or a d/b/a?]

        73.     Defendant Reliance Trust Company (“Reliance”) is a Delaware corporation with

its principal place of business in Atlanta, Georgia. Reliance was the trustee of the ESOP




                                       25
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 25 of 138 Document 1
Component of the ESOP Plan from approximately April 1, 2013 to June 30, 2014. Reliance was

purchased by Argent in 2014.

       74.     Defendant Howard Kaplan (“Kaplan”) and Wendy Kaplan are husband and wife

currently living in Jasper, Georgia. Kaplan served as Senior Vice President of Reliance from

2001 to 2014, and then for Argent from 2014 through present. Upon information and belief,

Kaplan was responsible for overseeing the independent appraiser approved by Reliance. Kaplan

was present when Scott Levine of Stout Risius Ross presented on the valuations to the ESOP

committee.

       75.     Stephen Martin (“Martin”) and Jane Doe Martin are husband and wife who

currently resided in or near Atlanta, Georgia. Martin served as Senior Vice President of Reliance

and later for Argent. Upon information and belief, Martin was responsible for overseeing the

independent appraiser approved by Reliance. Martin was present when Scott Levine of Stout

Risius Ross presented on the valuations to the ESOP committee and appears to have done

nothing to address the flaws Lyon later identified.

       76.     David Williams (“Williams”) and Jane Doe Williams are husband and wife

currently living in or near Atlanta, Georgia. Williams served as Senior Vice President of

Reliance and later for Argent. Upon information and belief, Williams was responsible for

overseeing the independent appraiser approved by Reliance.

       77.     Reliance, Kaplan, Martin, and Williams are collectively referred to as the

“Reliance Defendants,” depending on the time period, Kaplan, Martin, and Williams are also

collectively referred to herein as the “Argent Defendants.”

       78.     The Argent Defendants, the Reliance Defendants, and the State Street Defendants

are collectively referred to herein as the “Trustee Defendants.”




                                      26
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 26 of 138 Document 1
       79.     Defendant Willamette Management Associates, Inc. (“Willamette”) is an Oregon

corporation with its principal place of business in Chicago, Illinois. Willamette served as

financial advisor to State Street as ESOP trustee and valued the share price of PDC stock from

2001 through 2004.

       80.     Defendant Stout Risius Ross, Inc. is or was a Michigan corporation with offices

around the United States. SRR served as financial advisor to the ESOP trustees and valued the

share price of PDC stock from 2004 through 2017.

       81.     Defendant Stout Risius Ross, LLC is a Michigan limited liability company with

offices around the United States. SRR served as financial advisor to the ESOP trustees and

valued the share price of PDC stock in 2017.

       82.     Defendant Stout Risius Ross, Inc. and Defendant Stout Risius Ross, LLC are

collectively referred to as SRR.

       83.     Scott D. Levine (“Levine”) and Debora Levine are husband and wife currently

living in Oakton, Virginia. Levine served as a Managing Director of Willamette from 2004

through present. Levine also served as a Managing Director of SRR from 2004 through present.

Levine was the primary individual, at both Willamette and SRR, responsible for valuing

Appvion. In 2004, when Levine moved from Willamette to SRR, Appvion’s account moved as

well. Under Levine’s direction and supervision, Willamette, on information and belief, and SRR

produced fundamentally flawed appraisals from 2001 through 2017.         Additionally, Levine

attended ESOP Committee meetings to explain the valuations. Appvion’s financial performance

was also discussed at those meetings.

       84.     Aziz El-Tahch (“El-Tahch”) and Ayelish M. McGarvey are husband and wife

currently living in New York, New York.        El-Tahch served as a Managing Director of




                                      27
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 27 of 138 Document 1
Willamette from at least 2001 through 2004. El-Tahch also served as a Managing Director of

SRR from 2004 through December 2016. In 2004, when El-Tahch moved from Willamette to

SRR, Appvion’s account moved as well. Under El-Tahch’s direction and supervision,

Willamette, on information and belief, and SRR produced fundamentally flawed valuations from

2001 through 2017. Additionally, El-Tahch attended ESOP Committee meetings to explain

valuations. The financial performance of Appvion was also discussed at those meetings.

       85.     Robert Socol (“Socol”) and Lynn Socol are husband and wife currently living in

Glencoe, Illinois. Socol was a Managing Director of Willamette from 1992 to 2004 while

Willamette was conducting Appvion’s early stock valuations. Socol moved to SRR in 2004 at or

around the same time that Levine and El-Tahch moved to SRR. Upon information and belief,

Socol was responsible for the valuation of Appvion with Levine and El-Tahch.

       86.     Plaintiff is uncertain of the true names and capacities of certain individuals or

entities that may be liable for the damages alleged herein and therefore sues them by fictitious

names of Does 1-50, ABC Corporations 1-5, DEF Partnerships 1-5, GHI Limited Partnerships 1-

5, and JKL Limited Liability Companies 1-5. Plaintiff will amend its Complaint by asserting

their true names, capacities, and appropriate charging allegations when they are ascertained.

       87.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 because

this is a civil action arising under the laws of the United States and pursuant to 29 U.S.C.

§ 1132(e)(1), which provides for jurisdiction of actions brought under Title I of ERISA.

       88.     This Court has supplemental jurisdiction over the state law claims in this action

subject to 28 U.S.C. § 1367.

       89.     This Court also has diversity jurisdiction over the state law claims against the out-

of-state Defendants because they did or are doing business in the State of Wisconsin, the acts




                                      28
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 28 of 138 Document 1
complained of herein occurred in the State of Wisconsin, Plaintiff represents a Wisconsin-based

employee stock ownership plan and the Employee Participants, and the amount in controversy

herein exceeds $75,000.

IV.    NON-PARTIES IN INTEREST

       90.     Non-Party Appvion, Inc. is a Delaware corporation with its principal place of

business in Appleton, Wisconsin.

       91.     Non-Party Paperweight Development Corp. (“PDC”) is a Wisconsin corporation

with its principal place of business in Appleton, Wisconsin. PDC is Appvion’s parent company,

and the ESOP Plan was the sole shareholder of PDC.

       92.     Non-Party Benefits Consultants, Inc. (“BCI”) is a Florida corporation with its

principal place of business in Tampa, Florida. BCI was purchased by Principal Financial Group

(“Principal”) in 2003. BCI, and later Principal, acted as the administrator for the ESOP Plan.

       93.     Non-Party Principal Financial Group (“Principal”) is an Iowa corporation with its

principle place of business in Des Moines, Iowa.

V.     DEFINED TERMS

       94.     “AWA” is defined as Arjo Wiggins Appleton.

       95.     “ESOP Committee” is defined as employee stock ownership plan administrative

committee of Appvion, Inc.

       96.     “Houlihan Lokey Defendants” is defined as Houlihan Lokey and Louis Paone.

       97.     “LTIP” is defined as Appvion’s Long Term Incentive Plan which became

effective on or about December 1, 2001.

       98.     “PDC” is defined as Paperweight Development Corporation.




                                      29
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 29 of 138 Document 1
       99.     “ESOP Plan” is defined as Appleton Papers Retirement Savings and Employee

Stock Ownership Plan as amended in 2001 and from time to time thereafter.

       100.    “Employee Participants” is defined as employees of Appvion who chose to

transfer funds from their 401(k) accounts into the ESOP Plan proposed in 2001 and those that

invested in the ESOP Plan various times thereafter.

       101.    “RSU” is defined as the long-term restricted stock unit plan adopted by Appvion

effective January 3, 2010.

       102.    “SERP” is defined as Supplemental Executive Retirement Plan.

       103.    “SRR Defendants” is defined as SRR, Levine, El-Tahch, and Socol.

       104.    “State Street Defendants” is defined as State Street, Driscoll and Marzeotti.

       105.    “Willamette Defendants” is defined as Willamette, Levine and El-Tahch.

VI.    FACTUAL BACKGROUND

       106.    Appvion was formed in 1907 in Appleton, Wisconsin as The Appleton Coated

Paper Company.

       107.    It operated as an independent company until 1970, when it merged with the NCR

Corporation (“NCR”).

       108.    In 1971, NCR merged Appleton Coated with Combined Paper Mills into

Appleton Papers, Inc., with headquarters in Appleton.

       109.    In 1978, NCR sold Appleton Papers to B.A.T. Industries P.L.C. In 1990, B.A.T.

spun off Appleton Papers and another subsidiary, Wiggins Teape into an independent company

called Wiggins Teape Appleton.

       110.    In December 1990, Wiggins Teape Appleton merged with French paper company

Arjomari-Prioux, and the new entity became AWA.



                                      30
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 30 of 138 Document 1
       111.      Appvion has historically had two primary business lines—carbonless paper and

thermal paper.

       112.      Carbonless paper was invented by Appleton Papers in 1954, and is a type of

coated paper designed to transfer information written on the top sheet onto sheets beneath it.

       113.      While Appvion had approximately 60% of the carbonless paper market in the late

1990s, the market was declining by 8% to 9% per year due to the advent of computers.

       114.      Appvion invented thermal paper in 1969; thermal paper is used for receipts,

lottery tickets, and other similar applications.

       A.        AWA and Buth Agreed To An Employee Buyout That Created a Conflict of
                 Interest for Appvion Management.

       115.      In 1998, Buth was named as CEO of Appleton Papers.

       116.      In approximately November 2000, Buth presented the idea of an employee buyout

to AWA.

       117.      AWA agreed to the employee buyout.

       118.      Effective November 26, 2000, AWA spun off the assets and operations of two of

Appleton Papers’ business lines into new entities, Appleton Coated LLC and Appleton Leasing

LLC.

       119.      On February 12, 2001, AWA signed a letter of intent to sell Appleton Papers to

Paperweight Development Corporation (“PDC”) for $843,000,000.             PDC would be owned

entirely by employees as an S corporation, which meant it was tax exempt. In July 2001, the

purchase price was adjusted to $810,000,000.

       120.      Also on February 12, 2001, AWA signed a letter agreeing to pay Buth and other

executives of Appleton Papers bonuses if they were able to complete a sale of Appleton Papers;




                                       31
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 31 of 138 Document 1
the bonuses would only be available if the sale was completed in 2001. The bonuses consisted of

two main components:

       •       A “Value Related Completion Bonus” which created a bonus pool of up to $10

               million depending on the sale price. Based on the $843 million sale price in the

               letter of intent, the pool would be $2.9062 million. If the ultimate sale price was

               $700 million or less, there would be no bonus pool.

       •       “Loyalty Payments” totaling $4.403 million, payable only if the sale price was

               greater than $759.403 million. Each individual who would receive a Loyalty

               Payment agreed to defer 30% of the payment for between 5 and 10 years. Under

               the Deferred Compensation Plan, the value of the deferred portion of this payment

               was tied to the increase in the value of stock.

       121.    These incentive payments were to be recorded as obligations of Appleton Papers

prior to closing of the Transaction.

       122.    Buth retained Houlihan Lokey to develop a plan for the employee buyout.

       123.    According to Houlihan Lokey’s 14 February 2001 engagement letter, signed by

Louis A. Paone, Managing Director of Houlihan Lokey, Houlihan Lokey was to act as PDC’s

“exclusive financial advisor with respect to the possible acquisition… by a to-be-formed

Employee Stock Ownership Plan (“ESOP”)…”

       124.    Also in that letter Houlihan Lokey was to receive a transaction fee at “Transaction

closing equal to 1.0% of the ‘Aggregate Consideration’ paid for the stock of the Company with

respect to an ESOP Acquisition.”

       125.    An addendum to that later indicates that Houlihan Lokey was to complete two

phases of work which included, among other things:



                                       32
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 32 of 138 Document 1
               (a)    Corporate due diligence ;

               (b)    Transaction value parameters;

               (c)    ESOP transaction model construction;

               (d)    Financing assessment and capital tranche sources and terms;

               (e)    Management deferred compensation and option/stock roll overs;

               (f)    Use of pension plans over-funded balances;

               (g)    Management bonus participation as ongoing investment tool;

               (h)    Assist Management in negotiations regarding a purchase of PDC;

               (i)    Advise management on the selection of the “ESOP Team” including

                      independent trustee, ESOP Counsel, ESOP Financial Advisor and

                      negotiate engagement terms;

               (j)    Advise on the structure of management performance warrants as part of

                      bonus/incentive plans;

               (k)    Prepare materials to be presented to employees; and

               (l)    Assist in the documentation of transaction terms.

       126.    The letters between Houlihan Lokey and Buth were not disseminated to the ESOP

Plan or the Employee Participants so they did not know about Houlihan Lokey’s contingent

transaction fee.

       127.    The plan developed by Houlihan Lokey was to use at least $100 million from the

employees’ 401(k) retirement plans to fund a portion of the buyout, with the rest of the sale price

coming from bank debt, bonds and seller financing.

       128.    After agreeing to the employee buyout in February 2001, Buth then announced

the plan to the employees.




                                       33
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 33 of 138 Document 1
       129.      On July 20, 2001, James Waldo, Director of Houlihan Lokey and Douglas Buth

executed another retainer agreement, which engaged Houlihan Lokey to “render an opinion as to

the fairness to the Shareholder of the Company, from a financial point of view of the

consideration to be paid by the Company … in connection with the Transaction and that such

consideration is not more than the fair market value of Appleton.” Houlihan Lokey charged

$100,000 for this fairness opinion, which would be credited toward the 1% transaction fee

Houlihan Lokey was entitled to under the February 2001 retainer agreement.

       B.        Appvion Management Pitched the Buy Out to Appvion Employees.

       130.      The Appleton Papers Retirement Savings Plan was established effective January

1, 1985 (the “Original Plan”). This plan consisted primarily of a 401(k) component. As of July

2001, Appvion employees had approximately $155 million in their 401(k) accounts through the

original Plan.

       131.      In order to implement the deal as structured by Houlihan Lokey, at least $100

million out of the approximately $155 million in Appvion employee 401(k) accounts would need

to be contributed to carry out the buyout.

       132.      Without the employee’s $100 million, the deal could not go forward.

       133.      Appvion management and the ESOP professionals therefore had to pitch the

transaction to employees and convince them to transfer a substantial portion of their 401(k) funds

to the ESOP.

       134.      Appvion management circulated a prospectus dated July 23, 2001 to employees.

The prospectus included the following statements:




                                       34
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 34 of 138 Document 1
               (a)    Paperweight Development’s financial advisor, Houlihan Lokey Howard &

                      Zukin, and the CEO team believe that the purchase price as negotiated is

                      fair to the buyers.

               (b)    Houlihan Lokey has rendered its preliminary opinion to Paperweight

                      Development's board of directors that the purchase price that Paperweight

                      Development is paying for us in the acquisition is fair, from a financial

                      point of view, to the ESOP, as the sole shareholder of Paperweight

                      Development. Houlihan Lokey’s preliminary fairness opinion was based

                      on a number of facts and assumptions, including financial information

                      through the end of April 1, 2001. Its preliminary opinion was rendered to

                      the board of directors of Paperweight Development and may not be relied

                      upon by any other person. Houlihan Lokey has been asked to render a

                      fairness opinion to the Board of Directors of Paperweight Development

                      effective as of the closing of the transaction to the effect described above.

       135.    The Prospectus did not disclose that the majority of Houlihan Lokey’s ees were

contingent on the deal closing or that they were structured as a percentage of the purchase price.

In other words, Houlihan Lokey did not disclose it stood to gain millions but only if its fairness

opinion supported the stock purchase and only if Houlihan Lokey could convince the ESOP Plan

and its participants to support the ESOP purchase.

       136.    In a July 25, 2001 letter to employees, Buth represented that the ESOP buyout

“offers all employees not only a unique ownership opportunity, but also the potential for

extraordinary rewards for initial investors and greater control of our company’s future.” He also

stated that “[d]uring the past few months we have made every effort to educate you about




                                      35
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 35 of 138 Document 1
employee stock ownership. This package of materials includes more detailed information about

our KSOP plan as well as a complete prospectus.”

       137.    Buth stressed that Houlihan Lokey’s Lou Paone and State Street’s Kelly Driscoll

would provide “independent validation of the deal”: “I also encourage you to attend a KSOP

Road Show meeting where I will discuss our KSOP opportunity.              You will also receive

independent validation of the deal from Lou Paone, our investment banker, and Kelly Driscoll,

the ESOP trustee.”

       138.    In order to convince employees to contribute to the ESOP, Appvion executives

Douglas Buth, Paul Karch, and Kerry Arent, along State Street’s Kelly Driscoll, Houlihan

Lokey’s Louis Paone, BCI’s Pete Prodoehl, and Willamette’s Rick Braun, held a series of

meetings they referred to as road shows to present the buyout to Appvion’s employees.

       139.    The road shows included at least two visits to each of Appvion’s major facilities.

       140.    During the road shows, BCI’s Pete Prodoehl told employees, among other things,

that the buyout opportunity was a once in a lifetime opportunity to get rich by concentrating your

investment in one stock.

       141.    Everyone at the road show used and built on the house analogy which analogized

the ESOP Plan contribution to a down payment on a mortgage and said they would be able to

pay off the company’s debt in five years.

       142.    Houlihan Lokey’s Louis Paone, the same individual that executed the retainer

letter giving Houlihan Lokey a 1.0% transaction fee, provided employees with what was

misrepresented as an “independent view and validation” of the buyout.

       143.    Louis Paone showed the employees a slide titled “fairness of purchase price”

while telling them that they were getting such a good deal.




                                      36
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 36 of 138 Document 1
          144.   Similarly, Buth told employees that they were paying the right price for the

transaction and that they were getting a good deal. For example, Buth stated that the deal they

were offering was “lucrative” and a “wonderful opportunity.” Buth also stated that Kelly

Driscoll from State Street would not overpay for stock and that Kelly would tell the employees

that the employees underpaid for the transaction.

          145.   No one disclosed to any of the employees considering the buyout that Houlihan

Lokey would receive a fee contingent on the success of the deal amounting to as much as $8.1

million dollars if the employees agreed to the buyout.

          146.   Employees ultimately approved the transaction, contributing approximately $107

million from their 401(k) accounts in order to complete the buyout.

          147.   The Transaction closed on November 9, 2001.

          C.     Appvion Amended the Existing Employee Retirement Savings Plan Into the
                 Appleton Papers Retirement Savings and Employee Stock Ownership Plan.

          148.   In anticipation of the buyout transaction, the Plan was amended in 2001. Under

the amendments, the Plan added an ESOP component while retaining the traditional 401(k)

component.

          149.   Under the terms of the Plan, as amended, Employee Participants would be eligible

to make a one-time irrevocable election in 2001 to transfer a portion of their non-ESOP accounts

under the Plan to an ESOP account. The ESOP account funds would then be invested in the

stock of PDC Acquisition Corporation which would become PDC stock after the Transaction

closed.

          150.   After the initial election in connection with the 2001 Transaction, participants in

the ESOP Plan could elect to contribute a portion of their wages on an ongoing basis to either the

Non-ESOP Component or the ESOP Component (as defined below) of the Plan.                    Initially



                                         37
          Case 1:18-cv-01861-WCG Filed 11/26/18 Page 37 of 138 Document 1
participants could contribute up to 15% of their salary to the ESOP Component, but in January

2002 the ESOP Committee voted to allow deferrals of up to 50% of their salary.

       151.    Deferrals or contributions to the ESOP Component would be invested in the stock

of PDC, and the ESOP was the sole shareholder of PDC. PDC, in turn, owned all of PDC’s

stock. Shares owned by the ESOP would be allocated to the ESOP accounts of participants, who

were the beneficial owners of PDC/Appvion.

       152.    In theory, the share repurchase obligations would be funded from employee

contributions to the ESOP Plan. Under the terms of the ESOP Plan, Appvion would also make

matching contributions on behalf of employees with contributions of PDC stock.

       153.    If net repurchases exceeded contributions to the ESOP, repurchases were funded

through a loan from Appvion to PDC, which PDC loaned to the ESOP.

       154.    Share repurchases would reduce the total number of shares in circulation. For

example, if there were 10,000,000 shares issued and the ESOP repurchased 1,000,000, the total

share count would be reduced to 9,000,000.

       155.    Withdrawals from a participant’s ESOP account were limited to statutory

diversification, additional diversification, participant loans, retirement, disability, death,

termination or employment and hardship distributions.

       156.    Any sales or purchases of PDC stock were required to be for fair market value.

               1.     Fiduciaries of the ESOP

                      a.      The ESOP Committee

       157.    The ESOP Plan authorized the creation of the ESOP Committee, which was to

consist of at least three members.




                                      38
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 38 of 138 Document 1
       158.    Appvion’s Board of Directors had the sole authority to appoint members of the

ESOP Committee.

       159.    Pursuant to the ESOP Plan, the ESOP Committee was “the named fiduciary with

respect to the financial management of the ESOP Plan and the control or management of the

assets of the Plan[.]”

       160.    Also pursuant to the ESOP Plan, the ESOP Committee had the following powers:

               (a)       to establish and carry out, or cause to be established and carried out by

                         those persons (including without limitation, any investment manager or

                         trustee) to whom responsibility or authority therefore has been allocated or

                         delegated in accordance with this ESOP Plan or the Trust Agreement,

                         funding and investment policies and methods consistent with the

                         objectives of the ESOP Plan and the requirements of ERISA. For such

                         purposes, such Committee shall, at a meeting duly called for the purpose,

                         establish funding and investment policies and methods that satisfy the

                         requirements of ERISA, and shall meet at least annually to review such

                         policies and methods. All actions taken with respect to such policies and

                         methods and the reasons therefore shall be recorded in the minutes of the

                         meetings of such Committee;

               (b)       to appoint a trustee or trustees to hold the assets of the ESOP Plan, and

                         who, upon acceptance of being appointed, shall have authority and

                         discretion to manage and control the assets of the ESOP Plan, except to

                         the extent that the authority to manage, acquire or dispose of assets of the




                                       39
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 39 of 138 Document 1
                       ESOP Plan is delegated to one or more investment managers pursuant to

                       paragraph (3) below; and

               (c)     to appoint an investment manager or managers, as defined in Section 3(38)

                       of ERISA, to manage (including the power to acquire, invest and dispose

                       of) any assets of the ESOP Plan.

       161.    The ESOP Committee also had the right to delegate its responsibilities under the

ESOP Plan to third parties and had authority to establish nondiscriminatory rules relating to the

Additional Diversification right.

       162.    In January 2008, the ESOP Committee adopted a Charter. According to the

Charter, the ESOP Committee’s primary responsibilities were, among other things:

               (a)     To oversee the administration and enforcement of the Appleton Employee

                       Stock Ownership Plan;

               (b)     To direct the activities of the Trustee of the Plan;

               (c)     Appoint Trustee or Trustees to hold the assets of the Plan;

               (d)     Review stock price calculations as soon as practical after the Trustee

                       establishes the stock price;

               (e)     Review current/forecasted company financial performance and

                       covenant compliance;

               (f)     Review status of the Plan in relation to ERISA to ensure compliance;

               (g)     Review performance of the record keeper for the ESOP;

       163.    A May 13, 2015 presentation to Appvion’s Board of Directors described the

ESOP Committee’s responsibilities, including the “Semi-annual review and approval of stock

price calculations with Trustee and Stout Risius Ross.”




                                      40
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 40 of 138 Document 1
                       b.      The Trustee

       164.     Consistent with the ESOP Plan, Appvion, through its Board of Directors,

appointed State Street as the trustee for the ESOP Component of the ESOP Plan effective as of

June 1, 2001.

       165.     State Street was empowered to retain an Independent Appraiser to value the

shares of PDC’s stock.

       166.     In March 2013, State Street stepped down as ESOP Trustee and Appvion, through

its Board of Directors, retained Reliance Trust to serve as the trustee effective April 1, 2013.

       167.     In 2014, Reliance Trust sold its ESOP business unit to Argent, and Argent took

over as trustee pursuant to a trust agreement effective July 1, 2014.

       168.     Pursuant to a May 2015 engagement letter and an Amended and Restated Trust

Agreement effective August 3, 2015, Appvion, through its Board of Directors designated Argent

as a discretionary trustee.

       169.     The trust agreements and the May 2015 engagement letter are collectively

referred to herein as the “Trust Documents.”

                2.     The ESOP Plan Did Not Have Control That Would Justify the
                       Control Premium.

       170.     Under ¶ 14.1(a)(1) of the ESOP Plan and the 2006 KSOP and Me document,

Employee Participants were only entitled to vote on corporate matters that involved

extraordinary transactions. For example, “the approval or disapproval of any corporate merger

or consolidation, recapitalization, reclassification, liquidation, dissolution, sale of substantially

all of the assets of a trade or business, or such other transactions that may be prescribed by

regulation…” However, the ESOP Committee had “the sole responsibility for determining when

a corporate matter has arisen that involves the voting of Company Stock under this provision.”



                                       41
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 41 of 138 Document 1
       171.   However, the ESOP Plan provided that “In all other circumstances, the Trustee

shall vote all shares of Company Stock as directed by the Committee.”

       172.   On November 9, 2001, the Appleton Papers Inc. Employee Stock Ownership

Trust, through State Street as Trustee, entered into a Security Holders Agreement with PDC.

       173.   Under § 1.2(a) of that agreement, State Street and PDC agreed that they were to

nominate the seven members of Appvion’s Board of Directors as follows:

              (a)     Prior to January 1, 2003, the Trustee and Appvion’s CEO would each

                      nominate three individuals to the Board and the Trustee and CEO would

                      jointly nominate one individual;

              (b)     In 2003, the Trustee would nominate two individuals to the Board, the

                      CEO would nominate three individuals to the Board, and the Trustee and

                      CEO would jointly nominate two individuals;

              (c)     In 2004, the Trustee would nominate one individual to the Board, the CEO

                      would nominate three individuals to the Board, and the Trustee and CEO

                      would jointly nominate three individuals;

              (d)     After January 1, 2005, the CEO would nominate four individuals to the

                      Board and the Trustee and CEO would jointly nominate three individuals.

       174.   Under § 1.2(b) of the Security Holders Agreement, votes to remove any director

were subject to 1.2(a), and jointly nominated directors could only be removed by mutual

agreement of the Trustee and the CEO.

       175.   Under Section 2.2 of the Security Holders Agreement, PDC and Appvion were

authorized to engage in acquisitions of other companies for less than $100 million without

permission of the Trustee.




                                      42
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 42 of 138 Document 1
       176.     The terms of the ESOP Plan and the Security Holders Agreement severely limited

the ESOP Plan’s ability to control the affairs of PDC or Appvion.

       D.       Trustee Defendants Retain an Independent Appraiser.

       177.     Under the Trust Documents, the Trustee Defendants were responsible for

retaining the independent appraiser and for reviewing and approving the valuations.

       178.     Appvion told the ESOP Plan and the Employee Participants that the independent

appraiser would consider, among other things, the following in determining Appvion’s fair

market value:

                In determining a company’s fair market value, the appraiser must
                consider all facts considered relevant.

                                             ***

                The appraiser looks at a variety of factors to determine the
                business risk facing the company being valued compared to risks
                facing the guideline companies.

                If the company being valued is determined to be more or less risky
                than the public companies, that risk would generally have an
                impact on value.

                The discounted future cash flow approach utilizes the company’s
                outlook for the future in order to determine fair market value.

                                               ***

                First, the appraiser determines the amount of cash the company
                should generate in the future to pay its bills, invest in equipment
                and facilities, conduct research and development, and pay its debts
                as they become due.

                Cash that is left after the company meets its obligations, known as
                free cash flow, generally would be available for distribution to the
                owners of the company, even though the company may determine
                to retain this cash flow for reinvestment in the future.

                                               ***

                In summary, a company’s fair market value is determined by a
                wide variety of both internal and external factors. Decreasing


                                      43
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 43 of 138 Document 1
               profits or revenues or increased expenses generally have a negative
               impact on a company’s fair market value. …

               All other things being equal, factors that result in improved
               profitability for a company, such as increased revenues or
               decreased expenses, typically have a favorable impact on a
               company’s fair market value.

“Employee Ownership at Appleton,” Appleton KSOP & Me, Section 6.

        179.   The ESOP Plan and its Employee Participants were never told that the Defendant

appraisers were not fully considering these factors.

        180.   Under the ESOP Committee Charter, as adopted January 1, 2008, the ESOP

Committee had a duty to “review stock price calculations as soon as practical after the Trustee

establishes the stock price.”

        181.   State Street retained Willamette to issue a valuation opinion at the time of the

2001 Transaction.

        182.   Willamette validated the initial stock value on the close of the 2001 Transaction

as $10 per share.

        183.   This share price was used in the initial allocations and was also used to grant

phantom stock to executives under the Long Term Incentive Plan (discussed below) in December

2001.

        E.     After the 2001 Transaction, the Share Price Increased Dramatically.

        184.   At a January 8, 2002 meeting, the ESOP Committee recommended that that the

Trustee retain Willamette as the valuation firm for the December 31, 2001 and June 30, 2002

valuations.

        185.   Accordingly, State Street retained Willamette to conduct the valuations for the

years 2001 through mid-2004.




                                       44
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 44 of 138 Document 1
        186.    Scott Levine was the primary Willamette employee responsible for Appvion’s

valuations.

        187.    Willamette reached the following determinations of share value:

                               Valuation Date        Share Price
                                 11/9/2001             $ 10.00
                                12/31/2001             $ 12.81
                                 6/30/2002             $ 18.58
                                12/31/2002             $ 21.92
                                 6/30/2003             $ 22.42
                                12/31/2003             $ 23.36
                                 6/30/2004             $ 26.09

        188.    In 2004, Levine, the principal individual handling the Appvion account, left

Willamette and went to work for SRR.

        189.    At the January 14, 2005 meeting of the ESOP Committee, the Committee

recommended that the Trustee retain SRR for the December 2004 valuation and subsequent

valuations.

        190.    SRR conducted the valuations from late 2004 through 2017. Levine continued to

be the primary SRR employee responsible for the valuations and responsible to meet with the

ESOP Committee. Indeed, Levine presented valuations at ESOP Committee meetings, often in

the presence of El-Tahch, Martin and Kaplan.

        191.    SRR reached the following determinations of share value as financial advisor to

State Street:

                               Valuation Date        Share Price
                                12/31/2004             $ 26.36
                                 6/30/2005             $ 27.77
                                12/31/2005             $ 28.56
                                 6/30/2006             $ 31.27
                                12/31/2006             $ 33.62
                                 6/30/2007             $ 32.89
                                12/31/2007             $ 33.41



                                       45
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 45 of 138 Document 1
                               Valuation Date         Share Price
                                 6/30/2008              $ 26.64
                                12/31/2008              $ 21.43
                                 6/30/2009              $ 18.87
                                12/31/2009              $ 13.26
                                 6/30/2010              $ 12.03
                                12/31/2010              $ 12.84
                                 6/30/2011              $ 14.10
                                12/31/2011              $ 15.01
                                 6/30/2012              $ 16.45
                                12/31/2012              $ 17.55

       192.     In March 2013, State Street stepped down as ESOP Trustee and the ESOP Plan

retained Reliance Trust to serve as the trustee. Reliance Trust agreed to retain SRR to determine

the value of PDC stock.

       193.     SRR reached the following determinations of share value as the financial advisor

for Reliance:

                                Valuation Date         Share Price
                                  6/30/2013              $ 17.85
                                 12/31/2013              $ 16.25

       194.     When Argent took over Reliance’s ESOP business unit in 2014, Argent continued

to employ SRR to conduct the valuations.

       195.     SRR reached the following determinations of share value as financial advisor to

Argent:

                               Valuation Date         Share Price
                                 6/30/2014              $ 16.30
                                12/31/2014              $ 11.00
                                 6/30/2015              $ 12.90
                                12/31/2015              $ 12.30
                                 6/30/2016              $ 13.70
                                12/31/2016              $ 10.35
                                 6/30/2017               $ 6.85

       196.     In connection with the appraisals, Appvion released the resulting share price to

the ESOP Plan and its participants with a brief explanation.


                                         46
          Case 1:18-cv-01861-WCG Filed 11/26/18 Page 46 of 138 Document 1
               1.      The Share Price As Determined By Willamette/SRR and Approved
                       By The Trustees Was Inflated.

       197.    Willamette’s valuations, based on Willamette’s initial determination of stock

value and Plaintiff’s belief, although Plaintiff does not have access to the other valuation reports,

and SRR’s valuations intentionally and fraudulently overstated the fair market value of PDC

stock and concealed the failure to appropriately consider material factors.

       198.     Mr. Lyon learned that the Appvion appraisals were materially and fraudulently

overstated for at least the following reasons:

               (a)     Each of the semi-annual appraisals from 2001 through 2017 failed to

                       account     for   material    liabilities.      For    example,     unfunded

                       pension/postretirement liabilities alone exceeded $73 million in 2001 and

                       reached as high as $175.5 million in 2012. Each year, these liabilities

                       were prominently displayed in Appvion’s PWC-audited financial

                       statements. For example, the relevant portion of the 2012 balance sheet

                       (which is just like every other year) looks as follows. On information and

                       belief, the Williamette appraisals prior to 2004 likewise make no

                       deduction for these pension/postretirement liabilities:




                                       47
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 47 of 138 Document 1
                      “LIABILITIES, REDEEMABLE COMMON STOCK,
                              ACCUMULATED DEFICIT AND
                     ACCUMULATED OTHER COMPREHENSIVE INCOME

                                    (dollars in thousands)

                                                      December 29,      December 31,
                                                         2012              2011
                                               ***
      Long-term debt                                         511,624           510,533
      Postretirement benefits other than pension              38,440            41,611
      Accrued pension                                        137,081           125,245
      Other long-term liabilities                             32,165             7,379
      Commitments and contingencies (Note 19)                      -                -”


            Had the PDC appraised values deducted just these pension/postretirement

            liabilities, the PDC stock would have had a negative value as early as

            2009.    Yet the written appraisal reports have no discussion of the

            pension/postretirement liabilities and no one referred to them at the road

            shows.

     (b)    The appraisals continue to rely heavily on projections of future earnings

            created by Appvion’s management, even after the appraisers knew that

            Appvion consistently missed these projections.

     (c)    The appraisals inflated Appvion’s terminal value by purporting to

            capitalize a declining income stream into perpetuity. Although it may be

            appropriate to capitalize (reduce to present value) an income stream that is

            assumed to continue into perpetuity, a declining income stream, by

            definition, cannot continue. Therefore, recognized appraisal theory does

            not allow its capitalization in this manner.

     (e)    The 30 June 2015 appraisal changed valuation methods. Up until that

            date, SRR relied upon both multiples of revenue and EBITDA. With a



                               48
Case 1:18-cv-01861-WCG Filed 11/26/18 Page 48 of 138 Document 1
                     dramatic decline in EBITDA in Appvion’s thermal paper division, SRR

                     relied only on a multiple of revenue.

              (f)    In order to justify their numbers, the 2012 SRR appraisal failed to subtract

                     losses from the closure of Appvion’s West Carrollton Mill and the

                     associated severance costs.

              (g)    The appraisals failed to include all overhead costs in the projections by

                     breaking Appvion out into business segments, thus failing to account for

                     overhead costs not allocated to individual business segments.

              (h)    The appraisals failed to apply a large enough discount for the lack of

                     liquidity and marketability of the shares.

       (i)    The appraisals improperly applied a 10% control premium in their valuations

       where the ESOP Plan and its Employee Participants had no practical ability to control the

       affairs of PDC or Appvion under the Plan Document or the Security Holder’s Agreement.

       Further, when the PDC Stock was sold upon a triggering event, only small units of stock

       were sold, thus not commanding a control premium.

              2.     The ESOP Committee Took An Active Role in The Valuations.

       199.   Beginning in January 2008, minutes of the ESOP Committee show that SRR and

the Trustee presented the valuations to the ESOP Committee after each valuation had been

completed.

       200.   For example, at the January 10, 2008 ESOP Committee meeting, SRR’s Levine

participated in the meeting telephonically and explained the valuation “as prepared by Stout

Risius Ross and approved by State Street Global Advisors.”




                                      49
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 49 of 138 Document 1
       201.     The ESOP Committee requested edits to SRR’s valuation presentation to State

Street, including removing a reference to insurance settlement litigation and adding additional

carbonless competitors to the presentation.

       202.     Similarly, the July 7, 2008 minutes of the ESOP Committee show that the ESOP

Committee “accepted the valuation” after discussion with SRR and State Street.

       203.     In a July 7, 2009 ESOP Committee Meeting, the ESOP Committee reviewed the

June 30, 2009 stock valuation prepared by SRR and approved by State Street, and requested

adjustments to the share price.

       204.     According to the minutes of the meeting:

                The Committee reviewed the June 30, 2009 stock valuation
                prepared by Stout Risius Ross and approved by state Street Global
                Advisors. Mr. Levine described the process used to arrive at the
                June 30, 2009 valuation. Following a detailed discussion, it was
                determined that the stock price needed to be adjusted. The
                ESOP Committee accepted the adjusted valuation. A revised
                valuation report will be forwarded to the ESOP Committee.

       205.     Thereafter, representatives from SRR and the trustees participated in ESOP

Committee meetings to review each of their valuations with the ESOP Committee.

                3.     The Inflated Share Price Caused the ESOP Plan to Repurchase
                       Shares For More Than Fair Market Value.

       206.     SRR conducted these valuations knowing that the Trustee Defendants and the

ESOP Committee would use the valuation to set the share price to be used for ESOP Plan

transactions, including deferrals to the ESOP Plan and repurchases of shares.

       207.     As a result of the fraudulently inflated valuations, the ESOP Plan repeatedly

purchased shares from the Employee Participants at a price above the share’s fair market value

and repeatedly bought shares on behalf of Employee Participants at a price above the share’s fair

market value.



                                      50
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 50 of 138 Document 1
       208.    Since PDC had no assets other than Appvion, Appvion loaned cash to PDC to

fund the ESOP’s repurchase obligations.

       209.    Because of the inflated stock valuations, Appvion was required to loan

significantly more cash to PDC than it should have. This reduced the cash Appvion had

available to repay its debt and make capital improvements, which further damaged its value and

ability to operate as a going concern.

       210.    Yet, Appvion management continued to reassure employees that the valuations

were correct. For example, in 2001, Defendant Driscoll from State Street stated that she and

State Street were appointed to make sure that the employees would not be paying more than fair

market value during the buyout. In a 2007 publication titled “Appleton: Applying Technology

for Performance,” Appvion Management represents that Driscoll stated that State Street was

“appointed the fiduciary to make sure the transaction was fair from a financial perspective to the

ESOP. And it was. Employees would not be paying more than the fair market value to buy

Appleton Papers.”

       211.    In reliance upon accurate share valuations, employees continued contributing

funds to the ESOP.

       212.    As an added inducement, Appvion made matching contributions of PDC stock to

employees’ contributions.

       213.    Unbeknownst to the employees, the Company contributions were effectively

worthless.

       F.      The Executives Responsible For the 2001 Transaction Left Appvion While
               the Share Price Was High.

       214.    As part of the 2001 Transaction, Appvion management represented that its

fourteen-member executive team was putting 100 percent of their 401(k) plans into the ESOP.



                                       51
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 51 of 138 Document 1
       215.    However, certain Appvion management had inside financial information about the

status of the Company and its true value; therefore, they knew when to pull their money out of

stock or out of management incentive plans.

       216.    Immediately after the 2001 Transaction, the named executive officers reported

holding 4.2% of the shares in the ESOP.

       217.    However, as the share price rapidly increased, members of the executive team at

the time of the 2001 Transaction began leaving the company and receiving distributions of their

ESOP accounts for a combined gain of over $7.2 million.

       218.    In 2004, Doug Buth, Appvion’s CEO, announced that he would be retiring in

early 2005 at age 49.

       219.    Buth was paid for his shares on an installment basis, and he had a gain of over

$850,000 on his ESOP Investment (not including any payments under various compensation

plans tied to the value of the stock).

       220.    Rick Fantini, the Vice President of Operations, left the company in 2005 and had

a gain of over $577,000 from his ESOP investments.

       221.    By November 2006, Paul Karch was the only remaining member of the executive

team from the 2001 Transaction who was still with Appvion. However, Karch left the company

on 2 March 2007 with a gain of over $300,000.

       222.    These departures, timed while the share price was artificially high, added to the

liquidity strain on the Company and therefore the value of the ESOP.

       223.    Also during the departures, senior management reported owning decreasing

amounts of company stock through the ESOP. By 31 December 2006, the top executives held

only 1.59% of the ESOP shares, and by 31 December 2010, they held only 0.93% of the ESOP



                                       52
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 52 of 138 Document 1
shares.    Instead, management became increasingly dependent on incentive plans (discussed

below), which were not limited to the distribution and diversification options available under the

ESOP Plan Documents.

          224.   Unlike the employees, this shift to separate incentive plans away from the ESOP

shares allowed management to reduce reliance on the ESOP for their retirement funds.

          G.     Management Compensation Was Excessive And Drained Cash From
                 Appvion.

          225.   In conjunction with the 2001 Transaction, Appvion Director Defendants

implemented additional incentive plans for management employees and senior executives.

          226.   Following the 2001 Transaction, Appvion Director Defendants continued to add

additional incentive programs to reward executives and directors.

                 1.     Long Term Incentive Plan (“LTIP”) Allowed the Board of Directors
                        to Award Phantom Stock Units.

          227.   Appvion’s Long Term Incentive Plan (“LTIP”) was effective on or about

December 1, 2001.

          228.   Under the LTIP, the Compensation Committee of Appvion’s Board of Directors

had the authority to award employees with phantom stock units.

          229.   Under the terms of the LTIP:

                 (a)    The Compensation Committee could award up a number of units equal to

                        3% of total stockholders’ equity in the Company each year;

                 (b)    Phantom stock units were to be awarded the first day of the Plan Year

                        (defined as the Company’s fiscal year);

                 (c)    Phantom stock units vested over 3 years and expired after 10 years, or

                        upon leaving the company;




                                         53
          Case 1:18-cv-01861-WCG Filed 11/26/18 Page 53 of 138 Document 1
               (d)     On exercise of the phantom units granted under the LTIP, participants

                       would receive a cash bonus equal to the increase in the value of the stock

                       from the date of issue until the exercise date.

       230.    In 2016, the LTIP was renamed the Long Term Stock Appreciation Rights Plan.

       231.    On information and belief, when Buth left the company in July 2005, he received

significant payments under the LTIP.

               2.      The Deferred Compensation Plan Allowed Employees to Defer Their
                       Salary and Bonuses.

       232.    In addition to the LTIP, Appvion established a Deferred Compensation Plan (the

“New Deferred Compensation Plan”) effective July 1, 2000, which allowed eligible employees

to defer all or a portion of their salary and/or bonus.

       233.    In addition, the deferred portions of the loyalty payment made to executives as

part of the 2001 Transaction were included in this plan. However, the deferred loyalty payments

were tied to increases in the value of PDC common stock.

       234.    The New Deferred Compensation Plan was terminated in the first quarter of 2005

based on the recommendation of the independent directors of the Compensation Committee

“because they viewed the crediting of the loyalty payment portions of the Plan based on

increases in PDC common stock as an expensive form of company capital.” On termination,

beneficiaries were paid $2.7 million.

               3.      The Executive Nonqualified “Excess” Plan Allowed Executives to
                       Defer Compensation on a Pre-Tax Basis.

       235.    Effective February 1, 2006, Appvion created the Executive Nonqualified

“Excess” Plan (the “Excess Plan”) for executives and non-employee directors, which allows

them to defer compensation on a pre-tax basis, with the value of the deferrals linked to the




                                       54
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 54 of 138 Document 1
performance of selected mutual funds. Like the Deferred Compensation Plan, the Excess Plan

provided for matching contributions.

       236.    Appvion did not actually set aside any funds to pay for this deferred

compensation obligation.

       237.    As of January 2, 2016, this plan included $5.4 million of deferred compensation.

               4.      The Non-Employee Director Deferred Compensation Plan Awarded
                       Phantom Stock to Non-Employee Directors.

       238.    Also in 2006, Appvion established the Non-Employee Director Deferred

Compensation Plan, which awarded non-employee members of the Board of Directors with

phantom stock units. The value of the stock awarded under this plan was to be paid in five equal

annual cash installments following a director's conclusion of service on the board of directors.

       239.    By December 31, 2015, there were nearly 122,000 phantom units outstanding

under this plan, valued at $1.5 million.

       240.    This plan gave the non-employee directors an incentive to agree to the inflated

stock valuations as appraised by Willamette and SRR and approved by the Trustee Defendants.

               5.      The Long-Term Performance Cash Plan Provided Bonuses to
                       Management.

       241.    Effective January 1, 2008, Appvion created the Long-Term Performance Cash

Plan which provided for bonuses if Appvion met certain financial goals over three-year cycles.

Mark Richards, Thomas Ferree, and Kent Willetts received payments under this plan for the

2009-2011 cycle.

               6.      The Long-Term Restricted Stock Unit Replaced LTIP in Order to
                       Ensure Management Received Additional Compensation.

       242.    When the share price went down in 2009, it rendered the LTIP phantom stock

units worthless until the share price went back up. In order to continue providing incentive



                                       55
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 55 of 138 Document 1
payments to senior executives, the Company adopted a long-term restricted stock unit (“RSU”)

plan effective January 3, 2010.

        243.   The RSU plan awarded key management employees with future cash payments

based on the full fair market value of Appvion common stock. All units vest three years after the

award date and the cash value of the stock was paid to the employee on the vesting date, based

on the valuation as of the vesting date (as determined by SRR and the Trustee Defendants).

        244.   After implementing the RSU Plan, the Compensation Committee of

Appvion/PDC’s Board of Directors decided whether to award units under the LTIP or the RSU

Plan.

               7.     The Annual Incentive Plan Provided Another Method to Give
                      Management Bonus Compensation.

        245.   Appvion also had an Annual Incentive Plan which paid out based on company

and business segment performance and other factors as determined by the CEO and the

Compensation Committee of the Board of Directors. In addition, Appvion paid discretionary

bonuses under the Annual Incentive Plan.

               8.     The Supplemental Executive Retirement Plan Also Provided Benefits
                      to Management.

        246.   In addition to these compensation plans, executives and certain other management

employees also received additional benefits including pension benefits under the Supplemental

SERP. The SERP provided retirement benefits for management and other highly compensated

employees whose benefits are reduced by the tax-qualified plan limitations of the pension plan

for eligible salaried employees. Effective as of December 1, 2014, the SERP was amended to

provide for payment of the supplemental benefit in the form of a single life annuity.




                                       56
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 56 of 138 Document 1
               9.      The Termination Protection Agreements Provided Management
                       Additional Compensation Upon Termination.

       247.    In addition, Appvion management had Termination Protection Agreements or

Enhanced Severance Agreements in place which gave them substantial benefits on termination.

These agreements only provided for payments if Appvion terminated the employee other than for

misconduct or disability or the employee terminated employment other than for “Good Reason.”

Good Reason is defined in the agreement as 1) prior to a change of control, a reduction in salary

of more than 25%; or 2) after a change of control, a decrease in the executive’s responsibilities, a

material reduction in the executive’s pay, relocation of the executive without consent, or refusal

to agree to comply with requirements for assignment of the termination protection agreement.

       248.    The various incentive plans and termination protection agreements also included

change in control provisions allowing for significant payments on a change in control.

               10.     The Various Incentive and Compensation Plans Resulted in Excessive
                       Compensation for Management.

       249.    The LTIP, Non-Employee Director Deferred Compensation phantom stock units,

and Restricted Stock Units all served to create synthetic equity owned by executives and

directors. By the end of 2014, SRR calculated that this synthetic equity accounted for 25.3% of

the equity ownership of Appvion. SRR’s valuation analysis estimated a valuation for this

synthetic equity and subtracted it from the equity value of the company.

       250.    These incentive and retirement plans were amended several times to increase

benefits due to beneficiaries under these Plans, even while Appvion was losing money, while its

stock price was grossly overstated and while it was unable to meet its repurchase obligations

under the ESOP.      On information or belief, these amendments substantially increased the

amounts paid to executives under the plans. For example, in August 2015 the Company filed an




                                      57
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 57 of 138 Document 1
Amendment to the Appvion, Inc. Long Term Incentive Plan with the SEC; the amendment

provided that “Retirements on December 31 of any given Plan Year would be treated as a full

year of employment for vesting purposes.” When Richards retired from Appvion effective

December 31, 2015, this provision allowed him to receive partial payment for LTIP units that

were granted in 2015; the units were treated as 33.3% vested.

       251.     Under the numerous incentive and compensation plans described above,

management compensation was at all times excessive, especially compared to company

performance and true stock price. For example, in 2012, Appvion had a net loss of over $148

million. However, Richards received total compensation of over $4.2 million, including his

$800,000 salary, a discretionary bonus of $376,000, incentive plan compensation of $1.2 million,

as well as awards under the LTIP program, Restricted Stock Units, and various other

compensation.

       252.     Excessive compensation paid to Richards and other executives (including but not

limited to Thomas Ferree and Kerry Arent) caused significant harm to the corporation and was a

breach of fiduciary duty toward the shareholders and was not justified by the true stock price.

       H.       Appvion’s Finances Became Increasingly Dire.

                1.     Appvion Refinanced its Substantial Debt.

       253.     In June 2013, Appvion refinanced its debt through a $435 million senior secured

credit facility, which included a $335 million first lien term loan facility and a $100 million

revolving credit facility. This was used to pay off $305 million in fixed-rate debt, an existing

revolving credit facility, and pay related fees and expenses.




                                       58
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 58 of 138 Document 1
         254.   In November 2013, Appvion raised $250 million through the sale of second lien

senior secured notes; Appvion used the proceeds to pay off existing debt, including related fees

and expenses.

         255.   This refinancing increased Appvion’s overall debt.

                2.     Appvion Sold its Most Profitable Unit.

         256.   Appvion’s     Encapsys      segment      encompassed       Appvion’s      chemical

microencapsulation activities; microencapsulation is the process of putting a microscopic wall

around a core substance.

         257.   This process was developed in the 1950s and was part of Appvion’s carbonless

paper process, but Appvion had worked to develop other applications for the process over the

years.

         258.   In 2007, Appvion signed a multiyear supply agreement with Proctor & Gamble

and expanded its microencapsulation business significantly.

         259.   By 2010, Encapsys was a driving factor in SRR’s valuations. According to a

January 2011 employee communication, “The rapid and consistent growth of the Encapsys

business was the single biggest contributor to share price growth in H2 2010. The Encapsys

division continues to increase its contribution to shareholder value with each recent valuation.”

         260.   Similarly, a July 18, 2011 employee communication about Encapsys stated that

“The continued growth of the Encapsys business was the single biggest contributor to share price

growth in H1 2011, as it was for the H2 2010 valuation.”

         261.   By 2012, Appvion was divided into two primary operating units—the Technical

Papers unit (which included the Carbonless and Thermal divisions) and Encapsys.




                                        59
         Case 1:18-cv-01861-WCG Filed 11/26/18 Page 59 of 138 Document 1
       262.   In the years 2010 through 2013, the Encapsys unit accounted for approximately 6

percent of Appvion’s net sales but in 2014 it accounted for approximately 8 percent of

Appvion’s net sales.

       263.   Additionally, Encapsys had room for significant growth going forward and was

Appvion’s most profitable division.

       264.   In April 2015, SCH submitted a proposal to acquire the Encapsys unit and related

assets for $205 million, which was later revised to $208 million. Appvion agreed to sell the

Encapsys unit to SCH, and the sale was completed in August 2015.

       265.   On May 8, 2015, Appvion amended its Executive Nonqualified Excess Plan to

allow deferral of compensation received under The Encapsys Long Term Performance Cash

Plan. This Encapsys Long Term Performance Cash Plan is not described in any of the 10-K

filings and it was not filed with the SEC. On information and belief, Appvion management may

have received compensation from this plan as part of the sale of Encapsys.

       266.   Appvion management stated that it was selling Encapsys as a way to “1) support

and expand its thermal and carbonless/specialty papers business segments; 2) fund the continued

growth of Encapsys; and 3) continue to reduce the company's debt. The sale of Encapsys helps

the company achieve all three objectives.”

       267.   Employees were not told about the sale of Encapsys ahead of time - the sale was

approved by the Board of Directors of Appvion without a vote by employees.

       268.   The Board considered the impact of the sale on the ESOP and asked the ESOP

trustee (at the time, Argent) to review and approve the transaction. According to a Q&A

released by Appvion management:

              The sale of Encapsys required approval from the Appvion board of
              directors. The board must consider the value of the transaction


                                      60
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 60 of 138 Document 1
               to the Appvion shareholders who are, ultimately, the ESOP
               plan participants. The board must also consider the impacts of the
               transaction to the Appvion business. To assist the board in
               analyzing the transaction, the board sought a fairness opinion
               about the transaction from an independent valuation firm as
               well as advice from outside legal counsel as the basis for its
               decision.

               The board also asked our independent ESOP trustee (Argent
               Trust Company) to review and approve the transaction, even
               though approval from the ESOP trustee was not required for this
               transaction.    To assist the ESOP trustee in analyzing the
               transaction, the trustee sought a separate fairness opinion about
               the transaction from an independent valuation firm as well as
               advice from separate outside legal counsel. Based on the
               analyses, fairness opinions and advice from legal counsel, the
               Appvion board and Argent Trust Company concluded the
               transaction is fair to and in the best interest of Appvion.

       269.    The sale of Encapsys closed in August 2015.

       270.    While the sale of Encapsys allowed Appvion to pay off some debt, Appvion’s

financial performance over the following years suffered.

               3.     Richards and Other Executives Left in 2015 and Received Large
                      Bonuses.

       271.    Richards retired from his role as President and CEO of Appvion and PDC on

August 4, 2015. He stayed on as Chairman and Director of Appvion until on December 31,

2015, when he fully retired.

       272.    Even though Richards retired and did not leave Appvion for “Good Reason” as

defined in his Termination Protection Agreement, he received a payment of $1.2 million as if he

had left for Good Reason.

       273.    Richards also received a payment of $30,000 in outplacement services and over

$900,000 in SERP payments, as well as payments of LTIP and Restricted Stock Units.

       274.    Richards received total compensation in 2015 of over $5 million.




                                      61
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 61 of 138 Document 1
       275.    Kerry Arent, Appvion’s Senior Vice President of Human Resources, also retired

in 2015 and received payments under her Termination Protection Agreement as if she had left for

“Good Reason” or in connection with a change in control.

       276.    Arent received $427,500 in Termination Protection Payments and $5,000 in

outplacement services payments.

       I.      At the Summer 2017 Road Show, Appvion Said It Would Be Able to Turn
               The Company Around.

       277.    At the summer 2017 road show, the company reported it was going to be able to

turn around, it was doing great, that it had hired an outside consultant to find refinancing and

they’d be back on their feet. There was no indication that the company had trouble finding

financing.

       J.      Appvion Filed for Bankruptcy Protection In 2017.

       278.    On October 1, 2017, Appvion and certain of its subsidiaries filed voluntary

petitions for relief under Chapter 11 of the U.S. Bankruptcy Code in the United States

Bankruptcy Court for the District of Delaware.

       279.    On August 14, 2018, the Bankruptcy Court for the District of Delaware issued a

Conformation Order that included a reservation of rights stating that the order did not “operate as

a waiver or release or otherwise impair in any respect (i) any claim held by the ESOP, the ESOP

Committee or its members, or ESOP participants … .” It also confirmed that Grant Lyon, in his

capacity as an ESOP Committee Member, has standing to prosecute claims on behalf of the

ESOP Plan and the Employee Participants.




                                      62
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 62 of 138 Document 1
       K.      Fraud or Concealment Extends the Statue of Limitations for Plaintiff’s
               Claims

       280.    Defendants committed fraud or concealed nearly two decades of wrong doing

from the ESOP Plan and Employee Participants. As a result of Defendants’ actions, the ESOP

Plan and Employee Participants could not and did not discover the wrongdoing until

approximately August 2017.

       281.    Each of the prior Committee Defendants, Director Defendants, and Trustee

Defendants had a duty and responsibility to ensure the information provided to the ESOP Plan

and its Employee Participants was accurate.

       282.    The unfunded pension/postretirement liabilities were reported on Appvion’s

balance sheet in each of the PWC audited financial statements. This means that the liabilities

were both probably and estimable. Because of the sheer magnitude of these liabilities, and,

therefore, their high level of materiality to Appvion’s financial condition, each ESOP fiduciary

(board member, ESOP member and ESOP Trustee) who all had access to the semi-annual

appraisals, participated in fraud or concealment by not requiring that the liabilities be explicitly

addressed.

               1.      Buth, Karch, Arent, Driscoll, Paone, and Braun Represented to the
                       Potential Employee Participants that Houlihan Lokey Defendants
                       Provided Independent Validation of the 2001 Buyout.

       283.    During the 2 August 2001 road show Buth, Karch and Arent, side by side with

purportedly “independent” ESOP professionals, went to work convincing Appvion’s employees

(most of whom were union members) that they should seize upon this “unique one-time

opportunity” to transfer money out of their 401(k) plans to buy PDC stock.

       284.    During the 2 August 2001 road show, Karch stated that Houlihan Lokey’s Paone

was “going to provide an independent view and validation” of the buyout transaction. Karch



                                      63
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 63 of 138 Document 1
also stated that Paone was “our investment banker” from Houlihan Lokey, insinuating that

Paone represented the interest of the employees – the people to which he ultimately gave advice.

          285.   Also during the 2 August 2001 road show Louis Paone stated, among other

things:

                 This is, in my opinion, an extraordinary opportunity and over the
                 next few slides I hope to make clear why I feel so strongly about
                 this. Paul had mentioned that one of the things that I’m going to
                 do this evening is help validate the purchase price of the
                 transaction and financial aspects as to why they are so
                 attractive and why you’re getting such a good deal.

                 2.     Management and State Street Defendants Urged the ESOP Plan and
                        Employee Participants to Trust Willamette Defendants and SRR
                        Defendants at the Road Show and Beyond.

          286.   At the 2 August 2001 road show, Kelly Driscoll of State Street stated that:

                 [A]n ESOP can’t pay a parent company more than the fair price of
                 the asset and that is really critical to us and that’s why we, in the
                 end have to make sure that we’re not paying more than the fair
                 market value. And [Rick Braun from Willamette] does a lot of
                 work helping us with that to determine what that fair market value
                 is and make sure he can give us an opinion that we aren’t
                 paying more than fair market value and that the transaction, as a
                 whole, is in the best interest of the plan from a financial
                 perspective.

          287.   In a January 14, 2002 email to employees, Paul Karch addressed the recent Enron

collapse and stressed that the valuation of stock by an independent appraiser would protect

employees:

                 The value of our company stock will be determined twice per year
                 by an independent, third party appraiser according to the
                 methodology established by the Department of Labor. This
                 valuation process provides another level of scrutiny of the
                 company’s accounting practices. Enron stock is publicly traded
                 and its value, including its overvalue, was and is determined by
                 speculators in the stock market.




                                         64
          Case 1:18-cv-01861-WCG Filed 11/26/18 Page 64 of 138 Document 1
       288.    Similarly, in an August 2002 email about the June 30 stock valuation, Appvion’s

Bill Van Den Brandt stressed reliance on Willamette’s professional judgment:

               Some employees have wondered how the June 30 stock value was
               calculated.

               Remember that our trustee, State Street Global Advisors, conducts
               the valuation.     SSGA relies upon Willamette Management
               Associates to perform an appraisal of Appleton Papers and PDC to
               assist in determining the value of PDC stock. Willamette
               considers both income and market factors to determine stock
               value. The stock value is the product of a rigorous and
               complicated process that ultimately requires professional judgment
               to complete….

       289.    31 March 2004, the KSOP Guide and Summary Plan Description stated:

               In order to comply with the Department of Labor requirements that
               all stock purchases be made at no more than current fair
               market value, the trustee must wait until the next valuation date
               before investing your deferrals in company stock.

       290.    In a May 3, 2004 email about Doug Buth’s planned departure from Appvion, Paul

Karch reminded employees that “no one at Appleton determines our stock price; Willamette and

our trustee State Street Global Advisors do.”

       291.    After SRR took over for Willamette on the December 31, 2004 valuation, a

February 24, 2005 internal communication from Bill Van Den Brandt assured employees that

SRR could be trusted, stating:

               The latest valuation of Paperweight Development Corporation was
               conducted by Stout Risius Ross (SSR [sic]), not Willamette
               Management Associates as I reported below. Many key members
               of the Willamette Management ESOP valuation team including
               Bob Socol and Scott Levine have joined SRR.

               Our trustee, State Street Global Advisors (SSGA), selects the
               firm to conduct the appraisal that helps SSGA determine the
               value of PDC stock. SSGA chose Stout Risius Ross because of
               the qualifications and experience of Socol, Levine and their
               colleagues as well as their knowledge of our company. The



                                      65
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 65 of 138 Document 1
              Willamette team had conducted all of our company’s prior
              valuations.

              SRR is a full-service financial advisory firm with over 125
              professionals and offices in Chicago, Detroit, Cleveland and
              Washington DC. With the addition of Socol, Levine and others,
              SRR has strong expertise in ESOP and ERISA advisory
              services.

       292.   An October 2006 publication titled “Take Ownership of Your Future KSOP

Guide” explained the methods the valuation firm used to determine fair market value:

              When an ESOP owns stock in a private company, an independent
              appraiser approved by the ESOP trustee must determine the
              fair market value of the company stock at least once per year.
              Appleton has made the decision to value stock twice a year, June
              30 and December 31.

              The term fair market value means the price that a willing buyer
              would pay a willing seller for a company’s stock. It assumes
              that both the buyer and seller are knowledgeable about the
              company and that neither one has an obligation to buy or sell the
              stock.

              In determining a company’s fair market value, the appraiser must
              consider all facts considered relevant. While a lot of “number
              crunching” goes into an appraisal, fair market value is ultimately
              the result of an appraiser's informed judgment. That makes it
              especially important to have an appraiser who is independent,
              knowledgeable, and experienced in such matters.

              The complete list of factors that may impact a company's value is
              too long to be included here. However, factors that often affect
              value include a company’s size, growth, profitability, financing
              arrangements, market position, and risks relating to its
              business. The company’s customers, suppliers, management,
              workforce, and facilities relative to their competitors may also be
              considered. Furthermore, a company’s value may be influenced by
              the current and future state of the company's industry and
              prospects for the economy as a whole.

              To determine a company’s fair market value, an appraiser may
              consider several approaches. Two of the most commonly used
              valuation approaches considered by the appraiser are the market
              approach and the income approach…




                                      66
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 66 of 138 Document 1
       293.    Even the November 2015 KSOP Guide states:

               When an ESOP owns stock in a private company the ESOP trustee
               must determine the fair market value of the company stock at
               least once per year. To do this, the trustee hires an independent
               appraiser.

                                                ***

               In determining a company’s fair market value, the appraiser must
               consider all fact considered relevant.

                                                ***

               To determine a company’s fair market value, an appraiser may
               consider several approaches. Two of the most commonly used
               valuation approaches considered by the appraiser are the market
               approach and the income approach…

       294.    With nearly every communication about stock value, Appvion management

assured employees that that the appraisals were conducted by Willamette or SRR using the

market approach and an income approach. However, SRR failed to properly take into account

the standards outlined in these publications and did not disclose its failure.

               3.      Buth, Karch, Ferree, Driscoll, Argent Defendants and Reliance
                       Defendants Encouraged the ESOP Plan and Employee Participants to
                       Rely on and Have Confidence in the Trustee Defendants.

       295.    In a 25 July 2001 letter to employees, Buth stressed that employees would receive

“independent validation of the deal from … Kelly Driscoll, the ESOP trustee.”

       296.    At the August 2001 road show, Karch then introduced Kelly Driscoll from State

Street Global Advisors which he described as “a very large and successful financial institution

which manages money for lots of people in different ways, but specifically acts as trustee for

many ESOP’s.”

       297.    Driscoll from State Street stated that she and State Street were appointed to make

sure that the employees would not be paying more than fair market value during the buyout.




                                       67
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 67 of 138 Document 1
        298.     Driscoll then represented that it was her team’s job to “represent the ESOP from

an investment perspective. . . . [W]e want to make sure we analyze this investment, we really

understand the business of Appleton Papers. . . . [W]e are very comfortable with the valuation. . .

. So, we are very pleased, quite frankly, on the price we were able to get with the seller. We

think we got a very good price.”

        299.     Also at the August 2001 road show, Buth stated that Kelly Driscoll from State

Street would not overpay for stock and that Kelly would tell the employees that the employees

underpaid for the transaction.

        300.     On 27 March 2013, in an internal communication to Employee Participants,

Ferree stated:

                 [We] are pleased to welcome Reliance Trust Company as the new
                 trustee. Reliance Trust is one of the largest independent trust
                 companies in the country with more than $109 billion in assets
                 under management and administration, and over 24,000 retirement
                 plans administered.      The company is a highly-qualified,
                 independent fiduciary accustomed to serving ESOPs of all sizes.

        301.     On 27 March 2013, Reliance Defendants sent a letter to the Employee

Participants stating “[w]e are confident that you will soon recognize Reliance Trust as a highly

regarded ESOP professional, a prudent fiduciary with a diligent process, and a qualified partner.”

        302.     On 30 June 2014, after Argent agreed to stay on as the ESOP Plan’s trustee,

Ferree touted Argent’s experience. Specifically he stated that Argent has “grown a successful

business over its existence” and that Argent “currently has responsibility for more than $6 billion

in client assets.”

        303.     Also on 30 June 2014, Steve Martin of Argent sent a letter to Employee

Participants stating that they could be “confident that [they] will continue to be serviced by the




                                       68
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 68 of 138 Document 1
same professional team that is familiar with your company and your ESOP, and also by Argent, a

company focused on providing the highest quality fiduciary services.”

       304.    The letter continues: “We understand the importance of safeguarding our clients’

assets. For us, the responsibility and the approach are personal.”

               4.      Defendants Did Not Disclose Houlihan Lokey Defendants’ Contingent
                       Compensation Interest in Ensuring the Buyout Closed.

       305.    As described above, the Houlihan Lokey Defendants committed fraud or

concealment by:

               (a)     Representing to the ESOP Plan and employees that it provided an

                       “independent review and validation” of the buyout transaction

               (b)     Failing to disclose to the ESOP Plan and employees that on 14 February

                       2001 it entered into an engagement with PDC which stated that Houlihan

                       Lokey would receive “a transaction fee at a Transaction closing equal to

                       1.0% of the “Aggregate Consideration” paid for the stock of [Appvion]

                       with respect to an ESOP Acquisition.

               (c)     Failing to disclose that the transaction fee that Houlihan Lokey anticipated

                       receiving was as much as $8.1 million.

               (d)     Allowing Prior ESOP Committee Defendants and Director Defendants to

                       represent to the ESOP Plan and the Employee Participants that Houlihan

                       Lokey was providing independent validation of the Appvion buyout

                       during the 2 August 2001 road show.




                                       69
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 69 of 138 Document 1
              5.      Prior Committee     Defendants      and    Director    Defendants’
                      Communications Did Not Disclose the Valuation Process.

       306.   From December 2001 through June 2004, Willamette performed semi-annual

appraisals establishing stock value. In 2004, Willamette employees joined SRR, and SRR took

over the appraisals beginning in December 2004.

       307.   The Prior ESOP Committee Members, Director Defendants and the Trustee

Defendants never released the valuation reports by Willamette and SRR to the ESOP

Participants. Indeed, Union representatives for the Employee Participants specifically requested

to view the valuation reports and were denied access.

       308.   Accordingly, there was no way for the ESOP Plan or the Employee Participants to

look at the processes that Willamette and SRR employed and verify that key financial

information was not being omitted despite the representations that all relevant information was

being considered.    They were led to believe all relevant factors had been appropriately

considered.

       309.   The communications to employees did not fully disclose the methods Willamette

and SRR used – rather, they selectively discussed factors that influenced the share price. For

example, the communications did not disclose that the valuations improperly applied a control

premium or that the valuations did not account for unfunded pension liability or postretirement

benefits other than pension liability.       However, numerous press releases and other

communications between 13 August 2002 and 14 July 2009 to Employee Participants state that

Willamette and SRR were using “an income approach and a market approach to value stock.”




                                      70
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 70 of 138 Document 1
               6.      Willamette Defendants and SRR Defendants Produced Fraudulent
                       Valuations that Were Fundamentally Flawed.

       310.    From December 2001 through June 2004, Willamette performed semi-annual

appraisals establishing stock value.

       311.    On 9 November 2001, Willamette Defendants validated the initial stock value on

the 2001 buyout transaction at $10 per share.

       312.    During the 2 August 2001 road show, Braun stated:

               We were trying to keep the value as low as possible we spent a lot
               of time over the last few months telling everybody how little this
               company was worth because we were trying to help you folks buy
               it at the cheapest possible price, or have the ESOP buy it at the
               cheapest possible price.

       313.    On 31 December 2001, Willamette Defendants valued the stock at $12.81 per

share. The share price continued to rise as described above.

       314.    While the share price was disclosed to the ESOP Plan and the Employee

Participants, the content of the appraisals was not.

       315.    Upon information and belief, Willamette produced seven valuations between 9

November 2001 and 30 June 2004 that failed to account for fundamental flaws. For example,

they failed to account for the unfunded pension/postretirement liabilities.

       316.    Each share price calculation misrepresented the value and the health of Appvion

to the detriment of the ESOP Plan and Employee Participants.

       317.    In 2004, Willamette employees, including Levine, El-Tahch, and Socol, joined

SRR, and SRR took over the appraisals beginning in December 2004.

       318.    Consistent with Willamette Defendants’ actions, SRR produced 18 valuations

between 31 December 2004 and 31 December 2012 as described above.




                                       71
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 71 of 138 Document 1
         319.   SRR Defendants’ valuations failed to account for fundamental flaws as described

above.

         320.   In particular, the unfunded liability was a substantial, material liability.

Appvion’s unfunded liabilities consisted of at least three components: 1) pension liability under

several defined benefit and defined contribution pension plans; 2) the Supplemental Executive

Retirement Plan, which provided retirement benefits for management and other highly

compensated employees; and 3) postretirement benefits other than pensions, which included

medical, dental, and life insurance for certain retirees and eligible dependents.

         321.   These liabilities were included in Appvion’s audited financial statements.

However, they were inexplicably not included in any of the valuations.

         322.   From 2001 to 2017, Appvion’s unfunded pension and postretirement benefits

other than pension liabilities totaled:

                                              Pension/Postretirement
                                  Year
                                                    Liabilities
                                  2001                $73,132
                                  2002                $69,221
                                  2003                $99,165
                                  2004               $108,505
                                  2005               $114,139
                                  2006               $101,638
                                  2007                $64,293
                                  2008               $154,896
                                  2009               $151,921
                                  2010               $133,716
                                  2011               $166,856
                                  2012               $175,521
                                  2013                $96,748
                                  2014               $124,656
                                  2015               $128,331
                                  2016               $132,805




                                        72
         Case 1:18-cv-01861-WCG Filed 11/26/18 Page 72 of 138 Document 1
       323.    However, other evidence indicates that SRR, the Prior Committee Defendants,

and the Director Defendants knew that pension liabilities, in particular, were material to a

valuation.

       324.    For example, in December 2003, the Board approved Appvion’s acquisition of

BemroseBooth, a printing business based in the United Kingdom, for $61.7 million. However,

BemroseBooth did not perform as expected and in in 2008, Appvion began making efforts to sell

BemroseBooth.

       325.    Although Appvion received expressions of interest and offers, SRR noted in its 30

June 2008 valuation of Appvion that the bids Appvion received “effectively value

BemroseBooth at an equity of zero after considering the assumptions of debt and

[BemroseBooth’s] unfunded pension liability which exceeds… $36 million, based on current

estimates.”

       326.    At a May 26, 2016 ESOP Committee meeting, the ESOP Committee:

               (a)     discussed its unfunded pension liability and whether SRR should be

                       including the pension funding in its valuations, and

               (b)     reviewed financial projections prepared for SRR.


       327.    The minutes indicated that Ferree would discuss the pension funding issue with

SRR on June 6, 2016.        However, SRR never adjusted the valuation to add in unfunded

pension/postretirement liabilities nor did they adjust the valuation.




                                       73
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 73 of 138 Document 1
                 7.     The Prior Committee Defendants, Director Defendants and State
                        Street Defendants Reassured Employees That the Valuations Were
                        Correct.

          328.   In addition to reassuring employees that the valuations had been conducted by

trusted professionals, the Director Defendants and the Prior Committee Defendants sometimes

released statements that selectively discussed Willamette and SRR’s valuation analysis in order

to justify the share price. These discussions failed to provide a full disclosure of the valuation

analysis and affirmatively concealed the fact that the valuations were inflated.

          329.   For example, in the December 31, 2001 valuation, less than 2 months after the

2001 Transaction closed, Willamette valued the shares at $12.81 (a 28.1% increase over a tow

month period).

          330.   However, Appvion management assured employees that the valuation was correct

and to trust Willamette’s valuation.

          331.   On 14 February 2002, Karch emailed Employee Participants and stated that “The

value of our company stock will be determined twice per year by an independent, third party

appraiser according to the methodology established by the Department of Labor. This valuation

process provides another level of scrutiny of the company’s accounting practices.”

          332.   In a 12 March 2002 internal communication, Appvion’s Bill Van Den Brandt

announced the share price and stated that “Willamette’s valuation considers such factors as the

purchase price we paid, company performance in November and December 2001 and

comparable market factors to determine our company’s fair market value and, in turn, the stock

value.”

          333.   The communication also included a quote from Buth indicating that the increase

in share value was because of better than expected financing—“‘We got a good deal, we




                                         74
          Case 1:18-cv-01861-WCG Filed 11/26/18 Page 74 of 138 Document 1
arranged a strong financing package and we were able to keep the cash at closing so we

borrowed less than we expected,’ said Buth, “Those were the foundations of the appraiser’s

valuation.”

          334.   In addition, “Buth emphasized that future valuations primarily will reflect our

repayment of debt, which depends on our earnings and cash flow, and any changes in valuation

as we grow and transform our company.”

          335.   To explain the December 31, 2001 valuation to employees, Buth went on an

employee road show in March 2002 with Willamette’s Scott Levine, Pete Prodoehl from BCI

Group (now Principal). The purpose of the road show was to “explain the valuation process,

how it differs from the fairness opinion issued at the deal closing, and how it determines stock

value.”

          336.   For the June 30, 2002 valuation, Willamette valued the shares at $18.58. In an

August 13, 2002 email to employees Appvion’s Bill Van Den Brandt issued a communication

stating that “the stock value is the product of a rigorous and complicated process that ultimately

requires professional judgment to complete.” The email also attempted to explain key financial

data underlying the valuation. Buth again went on a road show in September 2002 to explain the

valuation.

          337.   The Company continued to hold road shows approximately twice a year to present

the share price to employees and discuss company performance.

          338.   Additional employee communications include the following:

                 (a)    For the June 30, 2003 valuation, Willamette valued the shares at $22.42.

                        Bill Van Den Brandt informed employees that “the new stock price

                        reflects the performance of our core businesses offset by our debt




                                         75
          Case 1:18-cv-01861-WCG Filed 11/26/18 Page 75 of 138 Document 1
           repayment in the first half of the year and the improved valuations of

           comparable publicly traded companies.”

     (b)   The December 31, 2003 valuation increased further to $23.36.              A

           February, 19, 2004 email from Doug Buth to employees highlighted

           double digit growth in the inkjet product line and the thermal, security and

           performance packaging businesses.       The February 24, 2004 email to

           employees communicating the share price also again stressed SSGA’s

           reliance upon Willamette.

     (c)   For the June 30 2005 communication, Van Den Brandt informed

           employees, via email on 23 August 2005, that SRR “uses both an income

           approach and a market approach and to value stock. The income approach

           considers our past and projected earnings, cash flow and debt repayment.

           The market approach considers performance data from publicly traded

           companies and recent mergers and acquisitions.”

     (d)   The valuation of PDC stock peaked at $33.62 with the December 31, 2006

           valuation. Richards released a communication touting the share price and

           stating that “by all market measures we are exceeding expectations.”

     (e)   In a 2007 publication titled “Appleton: Applying Technology for

           Performance,” Appvion Management represents that Karch said “we had

           our legal and financial advisors there to make sure everything we

           disclosed was appropriate and in compliance.”           According to the

           document, Prodoehl stated that employees “essentially had all the

           information they needed to make an informed decision whether or not to




                               76
Case 1:18-cv-01861-WCG Filed 11/26/18 Page 76 of 138 Document 1
           invest in the company.” That document also represented that Driscoll

           stated that State Street was “appointed the fiduciary to make sure the

           transaction was fair from a financial perspective to the ESOP. And it was.

           Employees would not be paying more than the fair market value to buy

           Appleton Papers.”

     (f)   For the December 31, 2007 valuation, SRR valued the shares at $33.41.

           An internal communication explained the valuation, stating that the

           carbonless segment exceeded expectations.      The communication also

           stated that “the year was even tougher for BemroseBooth and its results in

           the second half of 2007 along with increased pension liabilities for the

           company produced a significant decrease in share value.”              The

           communication continues: “Three factors that helped to offset those

           reductions in value.   For the first time SRR recognized value in our

           developing microencapsulation business.       Second, we reduced the

           company’s debt including repurchasing some of our most expensive

           bonds. Third, SRR recognized value in our pending insurance claims and

           expected judgment for certain litigation expenses. In general, those three

           factors along with the performance of our paper business accounted for the

           $.52 increase in the PDC stock value.” Additionally, Mark Richards held

           road shows in January 2008 along with representatives from State Street

           and Scott Levine of SRR to explain the valuations.

     (g)   For the 30 June 2008 valuation, an internal communication dated 7 July

           2008 stated that “Bemrose Booth has struggled with difficult economic




                               77
Case 1:18-cv-01861-WCG Filed 11/26/18 Page 77 of 138 Document 1
           conditions and tough markets for its products. [Bemrose Booth] has a big

           pension liability with future funding requirements. Those two factors

           have hampered Appleton's efforts to sell BemroseBooth and have resulted

           in a dramatic write down of its value.”

     (h)   For the December 31, 2010 valuation, SSR valued the shares at $12.84, an

           increase from $12.03 per share on June 30, 2010. Appvion pointed to

           “increased demand for its products and market share gains driven by

           strong sales of its carbonless sheet product and its BPA-free thermal

           receipt paper. Results were also positively affected by numerous price

           increases the company implemented during the year to offset the impact of

           rising pulp prices. The increase in the value of the thermal business

           essentially offset the value of the carbonless business. The rapid and

           consistent growth of the Encapsys business was the single business

           contributor to share price growth in h2 2010. The Encapsys division

           continues to increase its contribution to shareholder value with each recent

           valuation.”

     (i)   In 2012, Appvion explored a merger with a third party which would have

           resulted in the ESOP being a minority shareholder. The employees voted

           to approve the merger; however, ultimately it fell apart and the proposed

           merger was terminated. Appvion management said the deal fell apart due

           to volatile market conditions.    According to Mark Richards and Tom

           Ferree, Appvion had received positive feedback from potential investors

           about the fundamental strength of Appvion.




                               78
Case 1:18-cv-01861-WCG Filed 11/26/18 Page 78 of 138 Document 1
     (j)   For the 31 December 2012 valuation, an internal communication dated 5

           February 2013 stated “Key contributors to the increase in share price were

           strong sales and earnings growth from our thermal papers segment,

           savings delivered by the strategic supply agreement with Domtar, a

           significant reduction in working capital, and strong improvement in

           adjusted operating income.”

     (k)   For the June 30, 2013 valuation, SRR valued the shares at $17.85, an

           increase from $17.55 on December 31, 2012.         Appvion management

           indicated that SRR was actually being conservative, noting that the market

           analysis would produce a significant increase in stock value but that

           “Historically SRR has been cautious about immediately applying those

           changes in value (up or down) to PDC stock. SRR chose to discount the

           H1 2013 performances of comparable companies until the associated stock

           values prove to be sustainable.”

     (l)   In 2015, SRR’s valuation increased from $11 a share on December 31,

           2014 to $12.90 a share on June 30, 2015 and $12.30 a share on December

           31, 2015. This increase was in spite of the fact that Appvion announced to

           employees that its 2015 earnings were not enough to cover the fixed

           expenses for interest, pension, ESOP distributions, maintenance, and

           environmental    liability obligations.    However,    Prior   Committee

           Defendants and Director Defendants reiterated that the same approaches

           were being used. Specifically, they explained:

           Valuation process




                               79
Case 1:18-cv-01861-WCG Filed 11/26/18 Page 79 of 138 Document 1
                        Argent relies upon Stout Risius Ross (SRR), an
                        independent valuation firm, to conduct appraisals of
                        Appvion and PDC to assist in determining the value of
                        PDC stock. SRR uses an income approach and a market
                        approach to value stock.

               8.       Argent Defendants Acknowledged Critical Issues with SRR’s
                        Valuations but Rubberstamped Them Anyway.

        339.   Grant Lyon was appointed as the sole member of the ESOP Committee in August

2017.

        340.   Less than a month after Lyon’s appointment, he had identified specific

deficiencies with the PDC stock appraisals.

        341.   He then met with Argent’s Steve Martin about the issues he had uncovered.

Following that discussion he proposed a report to Appvion’s board dated 1 September 2017 (the

“Lyon Report”).

        342.   Lyon gave Martin an opportunity to review the Lyon Report before Lyon gave it

to the Appvion Board.

        343.   Argent admitted that it had never run a review process for SRR and that it used

SRR because the predecessor trustee, State Street, used them. Argent said it had used SRR in

other engagements.

        344.   Argent acknowledged that Appvion had consistently missed their financial

projections during Argent’s time as trustee.

        345.   Argent acknowledged that it had questioned SRR’s low (5%) discount for lack of

marketability, but SRR had not changed the discount percentage.

        346.   Argent acknowledged that it has not been involved in explaining SRR’s

valuations or Appvion’s financial condition to the Employee Participants.      Rather, Argent




                                       80
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 80 of 138 Document 1
Defendants allowed Appvion management and board to take the lead in communicating the stock

price and financial information to Employee Participants.

       347.     Argent acknowledged that unfunded pension and postretirement benefits other

than pension amounts were never included in the SRR valuation, even though the pension

liabilities and postretirement benefits other than pension were included in the audited financial

statements.

       348.     Argent Defendants never disclosed these problems with the valuations to

Employee Participants, but instead provided stock prices as described earlier.

                9.     Prior Committee Defendants and Director Defendants Took the
                       PositionLed the ESOP Plan and the Employee Participants to Believe
                       that the Executive Team had the Same Level of Risk as the Potential
                       Employee Participants.

       349.     In the 2001 KSOP and the Prospectus, Appvion management represented that the

money they would receive under the defined compensation plans was “subject to the same

important risk and return profile as the ESOP equity investment.”

       350.     At the 2 August 2001 road show, Buth told the employees that he and his

“management team have already committed 100% of [their] funds. Of the 14 of [them] that

[was] $5 million dollars…”

       351.     In a January 14, 2002 email to employees, Paul Karch distinguished Appvion’s

ESOP from Enron’s, in order to reassure employees that the Appvion ESOP was safer than

Enron’s plan:

                Control

                Our ESOP holds 100 percent of the company’s stock. Our ESOP
                trustee, as the legal shareholder, is the sole shareholder, and
                thus has control of the company. In Enron’s case, their qualified
                plan held less than 10 percent of the company’s total outstanding
                stock, so the trustee was a minority shareholder who could not



                                      81
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 81 of 138 Document 1
              influence or affect the governance structure and protect
              participants’ holdings.

              Diversification

              Our plan design prevents company executives or other
              employee group from selling their stock sooner than any other
              employee since all our stock is in the ESOP. In Enron’s
              situation, company executives owned stock that was not held in
              their qualified plans. That stock was not subject to the same
              restrictions on sales as the stock in the qualified plans.

       352.   However, plan design only prevented executives or employees from selling their

stock while remaining with Appvion; instead, all of the Appvion executives left the company by

March 2007, and they all withdrew their funds either on a lump sum basis or over the five years

after leaving Appvion. Further, executives received significant incentive compensation that was

not part of the ESOP and therefore they were not dependent on the ESOP in the same way that

other employees were.

       353.   When Buth left Appvion in 2004, Karch sent an internal communication dated

3 May 2004 that stated:

              Since Doug’s leaving the company is voluntary, he will not
              receive any severance payments nor are there any special deals
              that apply. Doug has the same options as any other employee
              who terminates his or her employment. He may choose to leave
              his investment in company stock or request a distribution. My
              understanding is that Doug intends to leave his money invested
              in company stock.

       354.   Buth received significant funds on his departure. Specifically, Buth received

compensation under the various incentive and bonus plans discussed above.

       355.   However, Prior Committee Defendants and Director Defendants knew the true

financial condition of Appvion and knew when to pull their money out of stock and/or

management incentive plans. Indeed, at least Buth, Karch, Fantini, and Parker timed their exit to




                                      82
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 82 of 138 Document 1
ensure they received gains from the sale of their shares. Specifically, Buth, Karch, Fantini, and

Parker gained:

                                Individual            Gains
                                   Buth              $851,972
                                  Karch              $303,566
                                  Fantini            $577,365
                                  Parker             $156,493

                 10.    Employees Were Unable To Get Additional Information About the
                        Valuations.

       356.      After the 2001 Transaction, there was a committee of hourly and salaried

personnel that met with the Company and the Board of Directors on behalf of the Employee

Participants. However, when committee members retired or left the committee, the Company

did not replace them. The committee was eventually disbanded in around 2006.

       357.      Also around 2006, the Company stopped meeting with Union members quarterly

to discuss the ESOP by negotiating it out of the bargaining agreement.

       358.      During the road show presentations, employees would ask questions about the

SEC filings, the Company’s debt, and the valuations. When faced with these questions, CFO

Tom Ferree would typically respond that he could not answer because it would be considered

insider trading.

       359.      Employees who requested more information about the stock valuation and the

company’s finances were shut down.

       360.      Employees were prohibited from talking directly to the ESOP Trustee to get more

information about the valuations.




                                       83
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 83 of 138 Document 1
                                           COUNT I
BREACH OF FIDUCIARY DUTY UNDER ERISA § 404(A)(1)(A), (B) & (D), 29 U.S.C. §
 1104(A)(1) AND BREACH OF THE DUTY TO MONITOR AGAINST THE TRUSTEE
                             DEFENDANTS

        361.    Plaintiff incorporates and re-alleges by reference each of the foregoing paragraphs

as if fully set forth herein.

        362.    ERISA § 404(A)(1), 29 U.S.C. § 1104(a)(1), requires that a plan fiduciary

discharge his or her duties with respect to a plan solely in the interest of the participants and

beneficiaries and (A) for the exclusive purpose of (i) providing benefits to participants and their

beneficiaries; and (ii) defraying reasonable expenses of administration of the plan, (B) with

“care, skill, prudence, and diligence” and (D) to act in accordance with the documents and

instruments governing the plan insofar as those documents and instruments are consistent with

ERISA.

        363.    The Trustee Defendants are plan fiduciaries.

    The Trustee Defendants Have a Duty to Act in the Best Interest of Plan Participants
                             and a Duty to Act Prudently

        364.    The duty of loyalty under ERISA § 404(a)(1)(A) and duty of prudence under

ERISA § 404(a)(1)(B) requires a fiduciary to undertake an appropriate investigation to determine

that the Plan and its participants receive adequate consideration for the assets of the Plan and the

participants’ accounts in the Plan.

                The Trustee Defendants Have a Duty to Thoroughly Investigate

        365.    The Trustee Defendants were responsible for hiring the independent appraisers

who conducted the semi-annual valuations of PDC’s stock price.

        366.    ERISA § 404 requires fiduciaries to act “with the care, skill, prudence, and

diligence under the circumstances then prevailing that a prudent man acting in a like capacity




                                       84
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 84 of 138 Document 1
and familiar with such matters would use in the conduct of an enterprise of a like character and

with like aims.”    This requires a fiduciary to not only analyze the merits of a proposed

transaction or valuation but also to thoroughly investigate a proposed transaction or valuation.

       367.    In order to comply with their fiduciary obligations, the Trustee Defendants must

investigate the independent appraisers’ qualifications, provide the independent appraisers with

complete and accurate information, and make certain that reliance on the independent appraisers’

advice was reasonably justified.

       368.    The Trustee Defendants cannot rely on the actions or activities of other persons

(even other fiduciaries) to comply with the requirement to act in accordance with their duties to

act in the best interest of the plan and to act prudently. Specifically, the Trustee Defendants

cannot rely on other persons in order to make a good faith determination that the sale or purchase

of Appvion stock was for fair market value and that the appraisals received actually reflect the

health of the company for the purpose of valuing the stock.

  The Trustee Defendants Have a Duty to Ensure Plan Participants Receive Adequate
 Consideration and to Ensure that the Plan Does Not Pay More Than Fair Market Value
                                       For Stock

       369.    The duty of loyalty under ERISA § 404(a)(1)(A) and the duty of prudence under

ERISA § 404(a)(1)(B) require a fiduciary to undertake an appropriate investigation to determine

that the Plan and its participants receive adequate consideration for the assets of the Plan and the

participants’ accounts in the Plan.

       370.    Pursuant to ERISA § 3(18), adequate consideration for an asset for which there is

no generally recognized market means the fair market value of the asset determined in good faith

by the trustee or the named fiduciary pursuant to the terms of the plan and in accordance with the

Department of Labor regulations.




                                       85
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 85 of 138 Document 1
       371.    In order for the trustee or other named fiduciary to make a good faith

determination of fair market value relying on an independent appraiser consistent with its duties

under ERISA § 404(a)(1)(A) and (B), a fiduciary responsible for engaging in the good faith

determination must investigate the expert’s qualifications, provide the expert with complete and

accurate information, and make certain that reliance on the expert’s advice is reasonably justified

under the circumstances.

                The Trustee Defendants Have a Duty to Disclose and Inform

       372.    An ERISA fiduciary’s duty of loyalty and its duty of prudence under ERISA §

404(a)(1)(A) and (B) includes a duty to disclose and inform. Those duties not only require that a

fiduciary comply with the specific disclosure provisions in ERISA, but also require (a) a duty not

to misinform, (b) an affirmative duty to inform when the fiduciary knows or should know that

silence might be harmful, and (c) a duty to convey complete and accurate information material to

the circumstances of the participants and beneficiaries.

   The Trustee Defendants Have a Duty to Act in Accordance with the Plan Documents

       373.    In order to comply with their fiduciary obligations, the Trustee Defendants were

required to have complied with the Plan Documents.

       374.    Pursuant to the Trust Documents, the Trustee Defendants were required to hire an

independent advisor (as described in Section 401(a)(28)(c) of the Internal Revenue Code) to

appraise the value of PDC stock on a semi-annual basis.              The Trustee Defendants were

responsible for reviewing finalizing, and adopting the valuations.

       375.    IRC § 401(a)(28)(C) requires that “all valuations of employer securities which are

not readily tradeable on an established securities market with respect to activities carried on by

the plan are by an independent appraiser,” which means an appraiser meeting the requirements of




                                      86
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 86 of 138 Document 1
the regulations prescribed under section 107(a)(1). In the context of an ESOP that holds,

acquires or sells securities that is not readily tradeable on an established securities market, an

ESOP fiduciary needs to hire an independent appraiser, but the fiduciary remains responsible for

ensuring that the valuation and the information on which it is based is complete, accurate, and

up-to-date.

         376.   Section 1.33 of the 2001 Appleton Papers Retirement Savings and Employee

Stock Ownership Plan, and various plans thereafter, define Fair Market Value as the “fair market

value of Company Stock, at a certain date, as determined by the Trustee based the appraisal of an

Independent Appraiser.”

         377.   Section 1.38 of the 2001 Appleton Papers Retirement Savings and Employee

Stock Ownership Plan, and various plans thereafter, define Independent Appraiser to mean “an

Independent Appraiser as defined in Section 401(a)(28) of the Code, in accordance with the

terms of the Trust and the provisions of Section 3(18) of ERISA.”

         378.   The Trustee Defendants cannot rely on the actions or activities of other persons

(even other fiduciaries) to comply with the requirement to act in accordance with the Plan

documents. Specifically, the Trustee Defendants cannot rely on other persons in order to make a

good faith determination that the sale of Appvion stock was for fair market value and the

appraisals received actually reflected the health of the company for the purpose of valuing the

stock.

           The Trustee Defendants have a Duty to Monitor the Board of Directors

         379.   As the representative of the sole shareholder of PDC, the Trustee Defendants also

have a duty to monitor the performance of PDC and Appvion’s board of directors. While the

Trustee Defendants did not have authority to unilateral removal of members of any members of




                                        87
         Case 1:18-cv-01861-WCG Filed 11/26/18 Page 87 of 138 Document 1
the board of directors after 2005, they could request that Appvion’s CEO agree to remove jointly

appointed members of the board of directors.

       380.   The Trustee Defendants have a duty to monitor Appvion’s Board of Directors by

reviewing board minutes, financial statements, and monitoring the performance of the company.

 The Trustee Defendants Breached Their Duties to (1) Act in the Best Interest of the Plan
 (i.e. loyalty), (2) Act Prudently, (3) Act in Accordance with the Plan Documents, and (4)
                               Monitor the Board of Directors

       381.   The Trustee Defendants breached their fiduciary duties as described above by,

among other things, the following:

              (a)     Failing to properly investigate the fair market value of PDC stock.

              (b)     Failing to properly investigate Willamette and SRR’s methods for valuing

                      PDC stock and adopting the valuations despite substantial flaws in the

                      valuations that resulted in significant overvaluations of PDC stock.

              (c)     Failing to properly scrutinize the financial projections provided by

                      Appvion management, which Willamette and SRR relied on in valuating

                      PDC stock, even though Appvion had consistently failed to meet its

                      projections.

              (d)     Failing to disclose material facts to plan participants, including but not

                      limited to the following facts:

                      (i)    That the valuations significantly overstated the value of PDC

                             stock;

                      (ii)   That the valuations did not include significant unfunded pension

                             and other postretirement liabilities;




                                      88
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 88 of 138 Document 1
           (iii)   That the valuations were based on unrealistic projections prepared

                   by Appvion management; and

           (iv)    That the valuations improperly applied a control premium that

                   increased the valuation even though the ESOP had no practical

                   ability to control Appvion or PDC.

     (e)   Failing to monitor Appvion’s Board of Directors.

     (f)   Allowing Appvion management to communicate the share price to

           Appvion employees, even though Appvion management selectively

           disclosed factors that influenced the share price while omitting material

           information about the valuations, such as the fact that the valuations

           improperly applied a control premium, that the valuations did not account

           for some material liabilities (including significant unfunded pension and

           other postretirement liabilities), that Willamette, on information and

           belief, and SRR capped the declining income stream into perpetuity, that

           Willamette, on information and belief, and SRR broke Appvion into

           business segments and failed to include all overhead costs in the

           projections, that Willamette, on information and belief, and SRR failed to

           apply the proper discount for the lack of marketability of the shares, and

           that Willamette, on information and belief, and SRR improperly applied a

           control premium in its valuation, among other things.

     (g)   Failing to participate in Appvion’s management’s explanation of the stock

           price and investment advice to employees.




                               89
Case 1:18-cv-01861-WCG Filed 11/26/18 Page 89 of 138 Document 1
                (h)      Failing to follow up with Willamette and SRR on what it believed to be a

                         low discount rate based on lack of marketability.

                (i)      Failing to establish processes to adequately monitor Appvion’s board of

                         directors, especially in the operation of the ESOP Committee and the

                         Compensation Committee.

                (j)      Failing to take steps to prevent the Prior Committee Defendants and the

                         Board of Directors from setting and benefiting from artificially high stock

                         prices at the expense of Plan participants.

        382.    These breaches constitute breaches of duties of loyalty under ERISA §

404(a)(1)(A), the duty of prudence under ERISA § 404(a)(1)(B), the duty to act in accordance

with the Plan under ERISA § 404(a)(1)(D) and the duty to monitor the board of directors.

        383.    The Trustee Defendants’ breaches of their fiduciary duties damaged the Plan by

causing it to consistently and repeatedly overpay for PDC stock.

        384.    The Trustee Defendants also knew that the share price that it adopted was used by

PDC/Appvion in the payment of bonuses and other incentives to directors and offices of

PDC/Appvion. The Trustee Defendants’ breaches of their fiduciary duties therefore further

damaged the Plan by causing Appvion to overpay directors and officers, thereby reducing cash

available to pay Employee Participants for the value of their shares.

                                             COUNT II
BREACH OF FIDUCIARY DUTY UNDER ERISA § 404(A)(1)(A), (B) & (D), 29 U.S.C. §
  1104(A)(1) AND BREACH OF THE DUTY TO MONITOR AGAINST THE PRIOR
                       COMMITTEE DEFENDANTS

        385.    Plaintiff incorporates and re-alleges by reference each of the foregoing paragraphs

as if fully set forth herein.




                                       90
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 90 of 138 Document 1
       386.    As former members of the ESOP Committee, the Prior Committee Defendants

were Named Fiduciaries under Section 8.2(a)(2) of the Plan Documents.

       387.    ERISA § 404(a)(1), 29 U.S.C. § 1104(a)(1), requires that a plan fiduciary

discharge his or her duties with respect to a plan solely in the interest of the participants and

beneficiaries and (A) for the exclusive purpose of (i) providing benefits to participants and their

beneficiaries; and (ii) defraying reasonable expenses of administration of the plan, (B) with

“care, skill, prudence, and diligence” and (D) to act in accordance with the documents and

instruments governing the plan insofar as those documents and instruments are consistent with

ERISA.

         Prior Committee Defendants Have a Duty to Act in the Best Interest of the
                           Plan and a Duty to Act Prudently

       388.    The duty of loyalty under ERISA § 404(a)(1)(A) and the duty of prudence under

ERISA § 404(a)(1)(B) require a fiduciary to undertake an appropriate investigation to determine

that the Plan and its participants receive adequate consideration for the assets of the Plan and the

participants’ accounts in the Plan.

The Prior Committee Defendants Have a Duty to Monitor the Trustee Defendants and the
                                    Valuations

       389.    ERISA § 404 requires fiduciaries to act “with the care, skill, prudence, and

diligence under the circumstances then prevailing that a prudent man acting in a like capacity

and familiar with such matters would use in the conduct of an enterprise of a like character and

with like aims.”    This requires a fiduciary to not only analyze the merits of a proposed

transaction or valuation but also to thoroughly investigate a proposed transaction or valuation.




                                       91
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 91 of 138 Document 1
         390.   As members of the ESOP Committee, the Prior Committee Defendants were

responsible for interpreting the Plan and establishing policies and procedures to implement the

Plan.

         391.   In order to comply with their fiduciary obligations, the Prior Committee

Defendants had a duty to monitor the actions of the Trustee Defendants and ensure they were

complying with their fiduciary duties. And adequately protecting the interest of the ESOP

participants.

         392.   The Prior Committee Defendants also had a duty to investigate the independent

appraisals, including verifying that the independent appraisers were qualified, that they reviewed

complete and accurate information, and that reliance on the independent appraisers’ advice was

reasonably justified.

         393.   The Prior Committee Defendants cannot rely on the actions or activities of other

persons (even other fiduciaries) to comply with the requirement to act in accordance with their

duties to act in the best interest of the plan and to act prudently.        Specifically, the Prior

Committee Defendants cannot rely on other persons in order to make a good faith determination

that the sale of Appvion stock was for fair market value and that the appraisals received actually

reflected the health of the company for the purpose of valuing the stock.

         394.   In addition, beginning in at least 2008, the ESOP Committee began reviewing and

approving the valuations prepared by the Trustee Defendants and the Valuation Defendants.

          The Prior Committee Defendants Have a Duty to Ensure Plan Participants
        Receive Adequate Consideration and to Ensure that the Plan Does Not Pay More
                            Than Fair Market Value For Stock

         395.   The duties of loyalty under ERISA § 404(a)(1)(A) and the duty of prudence under

ERISA § 404(a)(1)(B) require a fiduciary to undertake an appropriate investigation to determine




                                        92
         Case 1:18-cv-01861-WCG Filed 11/26/18 Page 92 of 138 Document 1
that the Plan and its participants receive adequate consideration for the assets of the Plan and the

participants’ accounts in the Plan.

       396.    Pursuant to ERISA § 3(18), adequate consideration for an asset for which there is

no generally recognized market means the fair market value of the asset determined in good faith

by the trustee or the named fiduciary pursuant to the terms of the plan and in accordance with the

Department of Labor regulations.

       397.    In order for the trustee or other named fiduciary to make a good faith

determination of fair market value relying on an independent appraiser consistent with its duties

under ERISA § 404(a)(1)(A) and (B), a fiduciary responsible for engaging in the good faith

determination must investigate the expert’s qualifications, provide the expert with complete and

accurate information, and make certain that reliance on the expert’s advice is reasonably justified

under the circumstances.

           The Prior Committee Defendants Have a Duty to Disclose and Inform

       398.    Additionally, an ERISA fiduciary’s duties of loyalty and prudence under ERISA §

404(a)(1)(A) and (B) include a duty to disclose and inform. Those duties not only require that a

fiduciary comply with the specific disclosure provisions in ERISA, but also require (a) a duty not

to misinform, (b) an affirmative duty to inform when the fiduciary knows or should know that

silence might be harmful, and (c) a duty to convey complete and accurate information material to

the circumstances of the participants and beneficiaries.

   The Prior Committee Defendants Had A Duty To Monitor the Repurchase Obligation

       399.    Under the Plan Documents, when an employee was eligible for distributions, the

Company was required to repurchase the shares of stock allocated to that employee.




                                       93
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 93 of 138 Document 1
       400.    The Prior Committee Defendants had a duty to monitor the repurchase obligation

and make sure there were sufficient funds available to meet the repurchase obligation.

  Prior Committee Defendant Breached Their Duties to (1) Act in the Best Interest of the
       Plan (i.e. loyalty), (2) Act Prudently, and (3) Monitor the Trustee Defendants

       401.    The Prior Committee Defendants breached their fiduciary duties in, among others,

the following ways:

               (a)    Buth and Karch presented Houlihan Lokey as an independent advisor who

                      would provide an independent opinion on the value of PDC as of the time

                      of the 2001 Transaction. However, Buth and Karch failed to disclose that

                      Houlihan Lokey’s fee was contingent on the deal closing and that their

                      opinion was therefore not truly independent and should not be relied upon.

               (b)    In convincing employees to invest in the ESOP, Buth, Karch, Fantini, and

                      Parker also represented that their investment in the ESOP was at equal or

                      greater risk than the average employees.       They had access to inside

                      financial information and knew when to sell their shares or leave the

                      company in order to maximize their gains.

               (c)    The Prior Committee Defendants had access to inside financial

                      information and knew that the stock prices set by the Trustee Defendants

                      were artificially inflated. Having access to both the financial statements

                      and the appraisals was sufficient for them to understand that the unfunded

                      pension/postretirement benefits were not included in any of the appraisals.

                      They therefore knew when to sell their shares or leave the company in

                      order to maximize their gains.




                                      94
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 94 of 138 Document 1
     (d)   Karch represented to employees that the third party appraiser was valuing

           the company consistent with the methodology established by the

           Department of Labor.

     (e)   Karch also represented to employees that the independent appraisal would

           protect the employees from artificially high stock prices.

     (f)   The Prior Committee Defendants were involved in preparing the financial

           projections that the appraisers relied on in valuing PDC stock. They

           created overly optimistic financial projections even though they

           consistently failed to meet the projections, and they knew that the

           appraisers were incorporating those financial projections into the stock

           price and inflating the stock price.

     (g)   When Appvion’s stock reached its artificial peak, Richards falsely

           represented to     employees that Appvion was exceeding market

           expectations.

     (h)   Timing their exits from Appvion while the stock prices were artificially

           high for their own personal benefit but at the detriment of Appvion and all

           of the remaining employees.

     (i)   Selectively disseminating information to employees in order to prevent

           them from discovering Appvion’s true financial health.

     (j)   Selectively disclosing factors that influenced the share price while

           omitting material information about the valuations, such as the fact that

           the valuations applied a control premium, that the valuations did not

           account for some material liabilities (including significant unfunded




                               95
Case 1:18-cv-01861-WCG Filed 11/26/18 Page 95 of 138 Document 1
                         pension, postretirement liabilities), that Willamette and SRR capped the

                         declining income stream into perpetuity, that Willamette and SRR broke

                         Appvion into business segments and failed to include all overhead costs in

                         the projections, that Willamette and SRR failed to apply the proper

                         discount for the lack of marketability of the shares, and that Willamette

                         and SRR improperly applied a control premium in its valuation, among

                         other things.

                (k)      Failing to implement systemic processes to review the Trustee

                         Defendants’ processes and strategies for reviewing and adopting the

                         appraisals.

                (l)      Accepting the stock values adopted by the Trustee Defendants even

                         though the Prior Committee Defendants knew or should have known that

                         they were fundamentally flawed.

                (m)      Failing to take steps to prevent the Prior Committee Defendants and the

                         Board of Directors from benefiting from artificially high stock prices at

                         the expense of Plan participants.

        402.    Prior Committee Defendants’ breaches damaged the Plan by causing or allowing

it to consistently and repeatedly overpay for PDC stock.

    COUNT III BREACH OF FIDUCIARY DUTY BY FAILURING TO MONITOR
    TRUSTEE DEFENDANTS AND PRIOR COMMITTEE DEFENDANTS AGAINST
                  BOARD OF DIRECTOR DEFENDANTS

        403.    Plaintiff incorporates and re-alleges by reference each of the foregoing paragraphs

as if fully set forth herein.




                                       96
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 96 of 138 Document 1
       404.       According to the Department of Labor “the performance of trustees and other

fiduciaries should be reviewed by the appointing fiduciary in such a manner as may reasonably

be expected to ensure that their performance has be in compliance with the terms of the plan and

statutory standards, and satisfies the needs of the plan.”

       405.       The Director Defendants had the authority to both appoint and remove the trustee,

and they did in fact appoint State Street, Reliance, and Argent as the ESOP Trustees.

       406.       The Director Defendants were also responsible for appointing members of the

ESOP Committee, including the Prior Committee Defendants.

       407.       The Director Defendants therefore had discretionary authority and control over

the management and administration of the ESOP and its assets and were fiduciaries of the Plan.

       408.       The Trustee Defendants appointed directors to Appvion’s Board of Directors as

described above However, after January 1, 2005, the Trustee only had the ability to jointly

nominate (with the CEO) three of seven possible individuals to the Board of Directors and it

could not unilaterally remove those directors.

       409.       Given the Director Defendants’ ability to remove the Trustee Defendants and the

relationship between the Trustee Defendants, the Prior Committee Defendants, and the Director

Defendants, the Director Defendants had a duty to monitor the Trustee Defendants and Prior

Committee Defendants by implementing systematic processes to review their courses of action

and strategies.

       410.       The Director Defendants’ knew or in the exercise of reasonable diligence should

have known that the Trustee Defendants had retained Willamette and SRR to perform semi-

annual valuations of PDC stock and that those valuations were fundamentally flawed as

described above.




                                       97
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 97 of 138 Document 1
        411.     The Director Defendants breached their duty to monitor by, among other things,

the following:

                 (a)     Allowing the Prior Committee Defendants to selectively disclose

                         information about the valuations to employees;

                 (b)     Failing to take steps to prevent the Trustee Defendants and the Prior

                         Committee Defendants from setting and benefiting from artificially high

                         stock prices at the expense of Plan participants.

                 (c)     Allowing the Prior Committee Defendants to be paid amounts over and

                         above the fair market value of their shares.

                 (d)     Allowing Appvion management employees to receive incentive and bonus

                         payments based on the artificially inflated value of PDC stock.

        412.     Because the Director Defendants had access to both the financial statements and

the semi-annual appraisals, they knew that the appraisals failed to include a deduction for the

unfunded pension, postretirement liabilities, and therefore misrepresented the true value of the

PDC stock.

        413.     Plaintiff has been injured as a result of Director Defendants’ conduct.

                                            COUNT IV
    ENGAGING IN PROHIBITED TRANSACTIONS AGAINST THE PRIOR
COMMITTEE DEFENDANTS, THE DIRECTOR DEFENDANTS AND THE TRUSTEE
                         DEFENDANTS

        414.     Plaintiff incorporates and re-alleges by reference each of the foregoing paragraphs

as if fully set forth herein.

        415.     ERISA § 406(b)(1), 29 U.S.C. § 1106(b)(1) provides that “a fiduciary with

respect to a plan shall not deal with the assets of the plan in his own interest or for his own

account.”



                                       98
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 98 of 138 Document 1
         416.   ERISA § 406(b)(3), 29 U.S.C. § 1106(b)(3) provides that “a fiduciary with

respect to a plan shall not receive any consideration for his own personal account from any party

dealing with such plan in connection with a transaction involving the assets of the plan.”

         417.   ERISA § 406(a)(1)(D), 29 U.S.C. § 1106(a)(1)(D) provides that “a fiduciary with

respect to a plan shall not cause the plan to engage in a transaction, if he knows or should know

that such transaction constitutes a direct or indirect… transfer to, or use by or for the benefit of, a

party in interest, of any assets of the plan and a party in interest.”

         418.   ERISA § 3(14)(A), 29 U.S.C. § 1002(14)(A) defines a “party in interest” to

include “any fiduciary… of such employee benefit plan” as well as “an employer any of whose

employees are covered by such plan.”

         419.   ERISA § 3(14)(H), 29 U.S.C. § 1002(14)(H) defines a “party in interest” to

include “any employee, officer, director (or an individual having powers or responsibilities

similar to those of officers or directors) of a person described in subparagraph” (C), among other

subparagraphs. Subparagraph (c) refers to ERISA § 3(14)(C), 29 U.S.C. § 1002(14)(C), which

defines a party in interest to include “an employer any of whose employees are covered by such

plan.”

         420.   Appvion was a party in interest to the ESOP because it was the employer whose

employees were covered by the ESOP. As directors of Appvion, the Director Defendants were

parties in interest pursuant to the ESOP.

         421.   The Prior Committee Defendants were parties in interest to the ESOP because

they were employees, officers, and directors of Appvion.

         422.   The Prior Committee Defendants and the Director Defendants were Plan

fiduciaries as members of the ESOP Committee and/or the Board of Directors.




                                        99
         Case 1:18-cv-01861-WCG Filed 11/26/18 Page 99 of 138 Document 1
       423.   The Trustee Defendants were fiduciaries to the ESOP in their roles as trustees

who were responsible for, among other things, determining the fair market value of PDC stock.

       424.   The actions of the Trustee Defendants, the Prior Committee Defendants, and the

Director Defendants in adopting inflated stock valuations and additional compensation plans tied

to or influenced by the stock valuations repeatedly caused the Plan to overpay for PDC stock

beginning as early as December 2001.

       425.   The Prior Committee Defendants sold their PDC stock at artificially high prices

and thereby received consideration for their own personal accounts to the detriment of the other

Plan Participants and the Company.      These transactions constituted prohibited transactions

pursuant to ERISA § 406(a), 29 U.S.C. § 1106(a).

       426.   All of the Prior Committee Defendants received consideration from the incentive

plans described above that were influenced by the artificially high valuations of PDC stock.

These payments constitute prohibited transactions pursuant to ERISA § 406(a), 29 U.S.C. §

1106(a).

       427.   The non-employee Director Defendants were awarded phantom stock units

beginning in 2006, which counted as synthetic equity and were based on the value of PDC stock.

Under this plan, the non-employee Director Defendants received consideration for their own

personal accounts to the detriment of the other Employee Participants and when they sold their

phantom stock at artificially high stock prices.     These transactions constituted prohibited

transactions pursuant to ERISA § 406(a), 29 U.S.C. § 1106(a).

       428.   In addition, the Company and the ESOP Plan purchased shares from other senior

management who served in fiduciary capacities at inflated prices. These transactions constituted

prohibited transactions pursuant to ERISA § 406(a), 29 U.S.C. § 1106(a).




                                     100
      Case 1:18-cv-01861-WCG Filed 11/26/18 Page 100 of 138 Document 1
          429.   Since PDC had no assets other than Appvion, the Director Defendants arranged

for Appvion to loan cash to PDC to fund the ESOP’s repurchase obligations, further damaging

the value of the Company. These transactions constituted prohibited transactions under ERISA §

406, 29 U.S.C. § 1106.

          430.   The Trustee Defendants knew or should have known that the Prior Committee

Defendants, the Director Defendants met the definitions of parties-in-interest with respect to the

Plan.

          431.   The Trustee Defendants were fiduciaries who caused the Plan to purchase the

Prior Committee Defendants’ and the Director Defendants’ stock at artificially high stock prices.

As such, the Trustee Defendants caused the Plan to engage in prohibited transactions in violation

of ERISA § 406(a)(1)(D), 29 U.S.C. § 1106(a)(1)(D).

          432.   As parties in interest, the Prior Committee Defendants and the Director

Defendants violated ERISA § 406(b)(1), 29 U.S.C. § 1106(b)(1), ERISA § 406(b)(3), 29 U.S.C.

§ 1106(b)(3) and ERISA § 406(a)(1)(D), 29 U.S.C. § 1106(a)(1)(D).

          433.   The exemption of ERISA § 408, 29.U.S.C. § 1108 does not apply to these

transactions because the Plan and the Company paid more than adequate consideration for the

shares.

          434.   The prohibited transactions described above caused significant losses to the Plan.

                                            COUNT V
KNOWING PARTICIPATION IN BREACHES OF FIDUCIARY DUTY PURSUANT TO
    ERISA § 502(a)(3), 28 U.S.C. §1132(a)(2) AGAINST HOULIHAN LOKEY

          435.   Plaintiff incorporates and re-alleges by reference each of the foregoing paragraphs

as if fully set forth herein.




                                         101
          Case 1:18-cv-01861-WCG Filed 11/26/18 Page 101 of 138 Document 1
       436.    As alleged in the paragraphs above, the State Street Defendants, Buth, Karch,

Fantini, and Parker, and others breached their fiduciary duties to the Plan and the Plan

Participants in connection with the 2001 Transaction.

       437.    Houlihan Lokey knew that the conduct described in the above paragraphs

constituted a breach of the State Street Defendants, Buth, Karch, Fantini, and Parker, and others’

fiduciary duties.

       438.    In addition, Buth, Karch, Fantini, and Parker received incentive payments in

connection with the 2001 Transaction. These payments were prohibited transactions in violation

of ERISA § 406, 29 U.S.C. § 1106.

       439.    Despite this knowledge, Houlihan Lokey knowingly participated in the breaches

by:

               (a)    Issuing a fairness opinion that resulted in Houlihan Lokey receiving up to

                      $8.1 million;

               (b)    Representing to Appvion employees that it was preparing an independent

                      validation of the buyout proposed in 2001, while failing to disclose that its

                      fees were contingent on both the deal closing and were structured as a

                      percentage of the purchase price; and

               (c)    Representing to Appvion employees that the proposed buyout was a great

                      deal for them.

       440.    Houlihan Lokey’s knowing participation assisted the State Street Defendants,

Buth, Karch, Fantini, and Parker, and others’ breaches of fiduciary duty in convincing Appvion’s

employees to agree to the buyout. This allowed the Prior Committee Defendants, the State Street




                                      102
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 102 of 138 Document 1
Defendants, and the Director Defendants to perpetrate their breaches of fiduciary duties and

frauds over the next 16 years.

        441.    Houlihan Lokey received up to $8.1 million in fees in connection with the 2001

Transaction.    This fee constituted an asset of the ESOP Plan.

        442.    Plaintiff was harmed as a result of Houlihan Lokey’s conduct.

        443.    Houlihan Lokey, Buth, and Karch presented Houlihan Lokey as an independent

advisor in connection with the 2001 Transaction. At no point did they disclose that Houlihan

Lokey’s fees was contingent and that Houlihan Lokey therefore had a conflict of interest.

        444.    Plaintiff is entitled to equitable relief under ERISA § 502(a)(3), 29 U.S.C. §

1132(a)(3).

                                          COUNT VI
 VIOLATION OF ERISA § 410 AND BREACH OF FIDUCIARY DUTY UNDER ERISA
  §§ 404(a)(1)(A) AND (B), 29 U.S.C. § 1110 AND §§ 1104 (a)(1)(A) AND (B) AGAINST
  THE TRUSTEE DEFENDANTS, THE PRIOR COMMITTEE DEFENDANTS, THE
     DIRECTOR DEFENDANTS, AND THE HOULIHAN LOKEY DEFENDANTS

        445.    Plaintiff incorporates and re-alleges by reference each of the foregoing paragraphs

as if fully set forth herein.

        446.    ERISA § 410(a), 29 U.S.C. § 1110(a), provides in relevant part that “any

provision in an agreement or instrument which purports to relieve a fiduciary from responsibility

or liability for any responsibility, obligation, or duty under this part [ERISA Part IV] shall be

void as against public policy.”

        447.    As Part IV of ERISA includes ERISA §§ 404, 405, and 406, 29 U.S.C. §§ 1104,

1105, and 1106, any provision that attempts to relieve a fiduciary of liability is void pursuant to

ERISA § 410(a), unless there is an exception or exemption. No such exception or exemption is

applicable here.




                                      103
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 103 of 138 Document 1
       448.    The DOL Regulations promulgated under ERISA § 410, 29 C.F.R. § 2509.75-4,

renders “void any arrangement for indemnification of a fiduciary of an employee benefit plan by

the plan” because it would have “the same results as an exculpatory clause, in that it would, in

effect, relieve the fiduciary of responsibility and liability to the plan by abrogating the plan’s

right to recovery from the fiduciary for breaches of fiduciary obligations.”

       449.    For a 100% ESOP-owned company, a provision requiring indemnity by the

ESOP-owned company is treated as an indemnity provision by the Plan because it effectively

requires Plan participants to pay for the costs of the breaching fiduciaries’ liability.

       450.    Section 8.11 of the July 31, 2002 Plan Document and subsequent plan purport to

have the Company, which is defined as Appleton Papers Inc. or its subsidiaries or affiliates

“indemnify and save each person who is a member of the Committee and each employee or

director of the Company or a Related Company, harmless against any and all loss, liability,

claim, damage, cost and expense that may arise by reason of, or be based upon, any matter

connected with or related to the Plan or the administration of the Plan…”

       451.    To the extent that Section 8.11 of the July, 31 2002 Plan Document and the

subsequent plan documents attempt to relieve the Prior Committee Defendants from their

responsibility or liability for their breaches of fiduciary duties under ERISA and have the Plan be

responsible for their liability or breaches, Section 8.11 is void as against public policy.

       452.    The Trustee engagement letters and trust agreements purport to have Appvion

indemnify and hold Trustee Defendants harmless against and from any and all claims, damages,

expenses, liabilities, and losses whatsoever.

       453.    Plaintiff is entitled to declaratory judgment that any such indemnification clauses

or agreements are void as against public policy and under ERISA § 410.




                                      104
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 104 of 138 Document 1
        454.    To the extent that any fiduciaries of the Plan agreed to such an indemnity

provision that is against public policy under ERISA § 410 (i.e. by accepting the benefits of the

indemnity provision), that fiduciary breached his or her fiduciary duties under ERISA by failing

to discharge their duties with respect to the Plan solely in the interest of the participants and

beneficiaries (A) for the exclusive purpose of providing benefits to participants and beneficiaries

and (B) with the care, skill, prudence and diligence under the circumstances then prevailing that

a prudent person acting in a like capacity and familiar with such matters would use in the

conduct of an enterprise of like character and aims, in violation of ERISA §§ 404(a)(1)(A) and

(B), 29 U.S.C. §§ 1104(a)(1)(A) and (B).

                                         COUNT VII
CO-FIDUCIARY LIABILITY PURSUANT TO ERISA § 405, 29 U.S.C. § 1105 AGAINST
 THE PRIOR COMMITTEE DEFENDANTS, THE DIRECTOR DEFENDANTS, AND
                     THE TRUSTEE DEFENDANTS

        455.    Plaintiff incorporates and re-alleges by reference each of the foregoing paragraphs

as if fully set forth herein.

        456.    ERISA § 405, 29 U.S.C. § 1105, makes a fiduciary of a Plan liable for another

fiduciary of the same plan’s breach when (1) “he participates knowingly in, or knowingly

undertakes to conceal, an act or omission of such other fiduciary, knowing such act or omission

of such other fiduciary is a breach;” (2) “by his failure to comply with section 404(a)(1) in the

administration of his specific responsibilities which give rise to his status as a fiduciary, he has

enabled such other fiduciary to commit a breach;” or (3) “he has knowledge of a breach by such

other fiduciary, unless he makes reasonable efforts under the circumstances to remedy the

breach.”




                                      105
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 105 of 138 Document 1
               The Prior Committee Defendants and the Director Defendants

       457.    The Prior Committee Defendants violated ERISA §405(a)(1)-(3) when they

knowingly participated in each other’s violations when they acted as a Committee because (1)

they each participated knowingly in the actions taken as a Committee and knew or were reckless

in not knowing the actions taken were a breach, (2) failed to fulfill their duties as members of the

Committee set forth in the Plan Document, and (3) had knowledge of breaches by other Prior

Committee Defendants and made no efforts to remedy the breaches.               As such, the Prior

Committee Defendants are liable for the breaches of the other Prior Committee Defendants

pursuant to ERISA §405(a)(1)-(3), 29 U.S.C. § 1105(a)(1)-(3).

       458.    The Prior Committee Defendants and Director Defendants violated ERISA

§405(a)(1)-(3), 29 U.S.C. § 1105(a)(1)-(3) because they knew of the underlying facts, had an

obligation to review the following breaches and either failed to fulfill those duties or had

knowledge of the breaches and failed to make any efforts to remedy the breaches as follows:

               (a)     The Prior Committee Defendants and Director Defendants knew or should

                       have known, consistent with their responsibilities, that Trustee Defendants

                       breached their fiduciary responsibilities as set forth in Counts 1, 6,

                       including because each of them had access to the valuations performed by

                       Willamette and SRR and had access to the financial information necessary

                       to know that the stock price reflected in the valuations did not accurately

                       reflect the fair market value of Appvion’s stock.

               (b)     The Prior Committee Defendants and Director Defendants knew or should

                       have known, consistent with their responsibilities, that Trustee Defendants

                       failed to make proper disclosures as set forth in Counts 1, 6, because each




                                      106
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 106 of 138 Document 1
                         of the Prior Committee Defendants either knew of or through a proper

                         review would have discovered Trustee Defendants failure to make proper

                         disclosures.

                                        Trustee Defendants

        459.    Trustee Defendants violated ERISA § 405(a)(1)-(3) when they participated in the

prohibited transactions as set forth in Count 4 because Trustee Defendants failed to fulfill their

duties as Trustee by failing to properly monitor Willamette and SRR to ensure the share prices it

calculated were reasonably accurate and that Willamette and SRR’s processes and information

were reasonably reliable.

        460.    Trustee Defendants knew of the breaches set forth in Counts 2, 3, 6 and made no

effort to remedy the breaches or violations. As such, Trustee Defendants are liable for the

breaches and violations of the Prior Committee Defendants and the Director Defendants.

                                         COUNT VIII
KNOWING PARTICIPATION IN BREACHES OF FIDUCIARY DUTY PURSUANT TO
ERISA § 502(a)(3), 28 U.S.C. §1132(a)(2) AGAINST THE WILLAMETTE DEFENDANTS
                             AND THE SRR DEFENDANTS

        461.    Plaintiff incorporates and re-alleges by reference each of the foregoing paragraphs

as if fully set forth herein.

    The Willamette Defendants and the SRR Defendants Knowingly Participated in the
                    Trustee Defendants’ Breaches of Fiduciary Duty.

        462.    The Trustee Defendants were fiduciaries to the Plan.

        463.    The Trustee Defendants were responsible for determining the fair market value of

PDC stock and they retained the Willamette Defendants and the SRR Defendants to advise them

on the fair market value of PDC stock.




                                      107
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 107 of 138 Document 1
       464.    The Trustee Defendants breached their fiduciary duties to the Plan as described

above in Count I.

       465.    The Willamette Defendants and the SRR Defendants knew that the Trustee

Defendants were relying on their opinion in setting the fair market value of PDC stock, and knew

that the Trustee Defendants were failing to conduct appropriate diligence and breaching their

fiduciary duties to the plan as described above in Count I.

       466.    The Willamette Defendants, on information and belief, and the SRR Defendants

knowingly participated in the breaches by issuing valuations that were fundamentally flawed

because:

               (a)     They relied heavily on projections of future earnings created by Appvion’s

                       management, even though Appvion consistently missed these projections.

               (b)     They failed to include some liabilities, including lease liability,

                       restructuring reserves, and pension/retirement liabilities, that would have

                       resulted in negative valuations from at least 2009 through 2016.

               (c)     They capped a declining income stream into perpetuity.

               (d)     SRR changed valuation methods and relied only on revenue multiples,

                       instead of EBITDA, in response to poor performance by Appvion’s

                       Thermal Division.

               (e)     SRR failed to subtract losses from the closure of Appvion’s West

                       Carrollton mill.

               (f)     SRR failed to include all overhead costs in the projections by breaking

                       Appvion out into business segments.




                                      108
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 108 of 138 Document 1
               (g)    SRR ignored evidence of Appvion’s enterprise value from the sale of its

                      Encapsys unit and concluded that Appvion’s enterprise value was $53

                      million in excess of what the real world data available.

               (h)    They failed to apply a large enough discount for the lack of marketability

                      of the shares and failed to fully account for the repurchase obligation.

               (i)    They improperly applied a control premium in its valuation, which was

                      inappropriate since the ESOP had no practical ability to control the affairs

                      of PDC or Appvion under the Plan Document or the Security Holder’s

                      Agreement.

       467.    The Willamette Defendants and the SRR Defendants’ conduct damaged Plaintiff.

       468.    Plaintiff is entitled to appropriate equitable relief against the Willamette

Defendants and the SRR Defendants for their knowing participation in the Trustee Defendants’

breaches of fiduciary duty.

 The Willamette Defendants and the SRR Defendants Knowingly Participated in the Prior
                  Committee Defendants’ Breaches of Fiduciary Duty.

       469.    The Prior Committee Defendants were fiduciaries to the Plan.             The Prior

Committee Defendants breached their fiduciary duties to the Plan by the conduct described

above in Count II.

       470.    The Willamette Defendants and the SRR Defendants knew that the Prior

Committee Defendants were breaching their fiduciary duties to the Plan by the conduct described

above in Count II. Specifically, the Willamette Defendants, on information and belief, and the

SRR Defendants knew, among others, the following:




                                      109
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 109 of 138 Document 1
              (a)    The Prior Committee Defendants were providing inflated financial

                     projections, even though Appvion had historically failed to meet the

                     financial projections prepared by management.

              (b)    Appvion’s audited financial statements showed significant unfunded

                     pension/post-retirement and other liabilities which the Prior Committee

                     Defendants were aware of, but which were not being included as liabilities

                     in the valuations.

              (c)    The Prior Committee Defendants were participants in the Plan, and when

                     they terminated employment with the company they would receive

                     distributions based on the inflated stock values.

              (d)    The Prior Committee Defendants had synthetic equity from various

                     incentive plans, which was tied to the stock valuations prepared by the

                     Willamette Defendants and the SRR Defendants.

       471.   The Willamette Defendants, on information and belief, and the SRR Defendants

knowingly participated in the Prior Committee Defendants’ breaches of fiduciary duty by issuing

valuations that were fundamentally flawed because:

              (a)    They relied heavily on projections of future earnings created by Appvion’s

                     management, even though Appvion consistently missed these projections.

              (b)    They failed to include some liabilities, including lease liability,

                     restructuring reserves, and pension/retirement liabilities, that would have

                     resulted in negative valuations from at least 2009 through 2016.

              (c)    They capped a declining income stream into perpetuity.




                                     110
      Case 1:18-cv-01861-WCG Filed 11/26/18 Page 110 of 138 Document 1
                  (d)    SRR changed valuation methods and relied only on revenue multiples,

                         instead of EBITDA, in response to poor performance by Appvion’s

                         Thermal Division.

                  (e)    SRR failed to subtract losses from the closure of Appvion’s West

                         Carrollton Mill.

                  (f)    SRR failed to include all overhead costs in the projections by breaking

                         Appvion out into business segments.

                  (g)    SRR ignored evidence of Appvion’s enterprise value from the sale of its

                         Encapsys unit and concluded that Appvion’s enterprise value was $53

                         million in excess of what the real world data available.

                  (h)    They failed to apply a large enough discount for the lack of marketability

                         of the shares and failed to fully account for the repurchase obligation.

                  (i)    They improperly applied a control premium in its valuation, which was

                         inappropriate since the ESOP had no practical ability to control the affairs

                         of PDC or Appvion under the Plan Document or the Security Holder’s

                         Agreement.

       472.       The Willamette Defendants and the SRR Defendants’ conduct damaged Plaintiff.

Plaintiff is entitled to appropriate equitable relief against the Willamette Defendants and the SRR

Defendants for their knowing participation in the Prior Committee Defendants’ breaches of

fiduciary duty.

    The Willamette Defendants and the SRR Defendants Knowingly Participated in the
                    Director Defendants’ Breaches of Fiduciary Duty

       473.       The Director Defendants were fiduciaries of the Plan.




                                      111
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 111 of 138 Document 1
        474.    The Director Defendants breached their fiduciary duties to the Plan as described

above in Count III.

        475.    The Willamette and SRR Defendants knew that the Director Defendants were

breaching their fiduciary duties to the plan by as described above in Count III.

        476.    Willamette and SRR’s conduct damaged Plaintiff.

        477.    By knowingly participating in the Trustee Defendants’, the Prior Committee

Defendants’, and Director Defendants’ breaches and violations, Willamette and SRR are subject

to appropriate equitable relief.

                                           COUNT IX
                                FRAUD AGAINST WILLAMETTE

        478.    Plaintiff incorporates and re-alleges by reference each of the foregoing paragraphs

as if fully set forth herein.

        479.    Willamette was hired by State Street, in its capacity as trustee of the Plan, to serve

as State Street’s independent appraiser in determining the fair market value of PDC stock.

        480.    Willamette served as State Street’s independent appraiser from 2001 to mid-2004.

        481.    Willamette knew that its appraisal would be used by State Street to set the fair

market value of PDC stock.

        482.    Willamette knew that the value of the stock was material to the Plan and the Plan

Participants because it would be used to set the share price to be used for Plan transactions.

        483.    Willamette knew that its opinion of the stock’s value would be shared with the

ESOP Plan and Employee Participants. Willamette also knew that the Employee Participants

would rely on Willamette’s opinion of the stock’s value in making decisions to, among other

things, make deferrals to the plan, request statutory or additional diversification, request




                                      112
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 112 of 138 Document 1
distributions from the ESOP after terminating employment, and/or retire or otherwise terminate

employment at Appvion.

         484.   Indeed, Willamette intended the Plan and the Plan Participants to rely on their

valuation of the Company’s stock in purchasing stock back from employees.

         485.   During its tenure are the Plan’s independent appraiser, Willamette determined the

value of PDC’s stock as described above. Willamette reached these determinations even though

Willamette, on information and belief, knew that its valuation analyses contained significant

flaws, including that it did not account for millions of dollars in pension/postretirement benefits.

         486.   Because of these flaws, the stock prices as determined by Willamette, on

information and belief, overstated the fair market value of PDC stock by a significant degree.

         487.   Willamette, on information and belief, knew that the stock prices it provided for

the Plan’s use were not accurate and that they overstated the fair market value of the stock.

         488.   The Plan and the Plan Participants believed Willamette’s appraisal of fair market

value.

         489.   The Plan and the Plan Participants had no way to know that Willamette had

overstated the value of the stock because Willamette’s full valuation reports were never shared

with them. In addition, Willamette’s wrongdoing was concealed as described above.

         490.   In reliance on Willamette’s valuations, the Plan repeatedly purchased shares from

PDC and sold shares to PDC for more than fair market value, causing large losses to the Plan

over time.

         491.   The Plan justifiably relied on Willamette’s opinions of the fair market value of

PDC stock.




                                        113
         Case 1:18-cv-01861-WCG Filed 11/26/18 Page 113 of 138 Document 1
        492.    As a result of Willamette’s determination of the Company’s stock price and the

Plan and the Plan Participants’ justifiable reliance there on, the Plan and the Plan Participants

were damaged.

                                             COUNT X
                          FRAUD AGAINST THE SRR DEFENDANTS

        493.    Plaintiff incorporates and re-alleges by reference each of the foregoing paragraphs

as if fully set forth herein.

        494.    SRR was hired by State Street, in its capacity as trustee of the Plan, to serve as

State Street’s independent appraiser in determining the fair market value of PDC stock from late

2004 through the end of 2012.

        495.    SRR was hired by Reliance, in its capacity as trustee of the Plan, to serve as

Reliance’s independent appraiser in determining the fair market value of PDC stock for the semi-

annual valuations of PDC stock in 2013.

        496.    SRR was hired by Argent, in its capacity as trustee of the Plan, to serve as

Argent’s independent appraiser in determining the fair market value of PDC stock from 2014

through mid-2017.

        497.    SRR knew that its appraisal would be used by State Street, Reliance, and Argent

to set the fair market value of PDC stock.

        498.    SRR knew that the value of the stock was material to the Plan and the Plan

Participants because it would be used to set the share price to be used for Plan transactions.

        499.    SRR knew that its opinion of the stock’s value would be shared with the Plan and

Plan Participants. SRR also knew that the Plan Participants would rely on SRR’s opinion of the

stock’s value in making decisions to, among other things, make deferrals to the plan, request




                                      114
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 114 of 138 Document 1
statutory or additional diversification, request distributions from the ESOP after terminating

employment, and/or retire or otherwise terminate employment at Appvion.

       500.    During its tenure are the Plan’s independent appraiser, SRR determined the value

of PDC’s stock as described above. SRR reached these determinations even though SRR knew

that its valuation analyses contained significant flaws, including the following:

               (a)     They relied heavily on projections of future earnings created by Appvion’s

                       management, even though Appvion consistently missed these projections.

               (b)     They never stress-tested the projections to understand the consequences of

                       constrained liquidity and a highly-leveraged balance sheet on equity

                       valuations.

               (c)     They failed to include material liabilities, including lease liability,

                       restructuring reserves, and pension/post-retirement liabilities, that should

                       have resulted in negative valuations from at least 2009 through 2017.

               (d)     They capped a declining income stream into perpetuity.

               (e)     SRR changed valuation methods and relied only on revenue multiples,

                       instead of EBITDA, in response to poor performance by Appvion’s

                       Thermal Division in order to continue to justify its loft appraised values.

               (f)     SRR failed to subtract losses from the closure of Appvion’s West

                       Carrollton mill and the associated severance costs.

               (g)     SRR failed to include all overhead costs in the projections by breaking

                       Appvion out into business segments thus overstating earnings and value.




                                      115
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 115 of 138 Document 1
               (h)     They failed to apply a large enough discount for the lack of marketability

                       of the shares and failed to fully account for the repurchase obligation of

                       the pension liabilities.

               (i)     They improperly applied a control premium in its valuation since the

                       ESOP had no practical ability to control the affairs of PDC or Appvion

                       under the Plan Document or the Security Holder’s Agreement.

       501.    Because of these flaws, the stock prices as determined by SRR overstated the fair

market value of PDC stock by a significant degree.

       502.    SRR knew that the stock prices it provided for the Plan’s use were not accurate

and that they overstated the fair market value of the stock.

       503.    SRR also specifically knew that they should have included Appvion’s unfunded

pension liabilities and other liabilities in its valuations. Indeed, on December 31, 2013 SRR and

Reliance discussed the ESOP’s pension liability at an investment policy subcommittee meeting

held by them. In addition, on information and belief, Ferree discussed the pension funding issue

with SRR in June 2016, but SRR still did not include the pension liability in its valuation.

       504.    SRR also knew that the value of the stock was material to the Plan and the Plan

Participants because it would be used to set the share price to be used for Plan transactions,

including deferrals to the Plan and repurchases of shares.

       505.    Indeed, SRR intended the Plan and the Plan Participants to rely on their valuation

of the Company’s stock in purchasing stock back from employees.

       506.    The Plan and the Plan Participants believed SRR’s appraisal of fair market value.




                                      116
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 116 of 138 Document 1
         507.   The Plan and the Plan Participants had no way to know that SRR had overstated

the value of the stock because SRR’s full valuation reports were never shared with them. In

addition, SRR’s wrongdoing was as described above.

         508.   In reliance on SRR’s valuations, the Plan repeatedly purchased shares from PDC

and sold shares to PDC for more than fair market value, causing large losses over time.

         509.   The Plan justifiably relied on SRR’s opinions of the fair market value of PDC

stock.

         510.   As a result of SRR’s determination of the Company’s stock price and the Plan and

the Plan Participants’ justifiable reliance there on, the Plan and the Plan Participants were

damaged.

                                           COUNT XI
             NEGLIGENT MISREPRESENTATION AGAINST WILLAMETTE

         511.   Plaintiff incorporates and re-alleges by reference each of the foregoing paragraphs

as if fully set forth herein.

         512.   Willamette was hired by State Street, in its capacity as trustee of the Plan, to serve

as State Street’s independent appraiser in determining the fair market value of PDC stock.

         513.   Willamette served as State Street’s independent appraiser from 2001 to mid-2004.

         514.   Willamette knew that its appraisal would be used by State Street to set the fair

market value of PDC stock.

         515.   Willamette knew that the value of the stock was material to the Plan and the Plan

Participants because it would be used to set the share price to be used for Plan transactions.

         516.   Willamette knew that its opinion of the stock’s value would be shared with the

Plan and Plan Participants. Willamette also knew that the Plan Participants would rely on

Willamette’s opinion of the stock’s value in making decisions to, among other things, make


                                        117
         Case 1:18-cv-01861-WCG Filed 11/26/18 Page 117 of 138 Document 1
deferrals to the plan, request statutory or additional diversification, request distributions from the

ESOP after terminating employment, and/or retire or otherwise terminate employment at

Appvion.

       517.    Indeed, Willamette intended the Plan and the Plan Participants to rely on their

valuation of the Company’s stock in purchasing stock back from employees.

       518.    During its tenure are the Plan’s independent appraiser, Willamette determined the

value of PDC’s stock as described above. Willamette reached these determinations even though

Willamette, on information and belief, knew that its valuation analyses contained significant

flaws, including the following:

               (a)     They relied heavily on projections of future earnings created by Appvion’s

                       management, even though Appvion consistently missed these projections.

               (b)     They never stress-tested the projections to understand the consequences of

                       constrained liquidity and a highly-leveraged balance sheet on equity

                       valuations.

               (c)     They failed to include material liabilities, including lease liability,

                       restructuring reserves, and pension/retirement liabilities.

               (d)     They failed to apply a large enough discount for the lack of marketability

                       of the shares and failed to fully account for the repurchase obligation of

                       the pension liabilities.

               (e)     They improperly applied a control premium in its valuation since the

                       ESOP had no practical ability to control the affairs of PDC or Appvion

                       under the Plan Document or the Security Holder’s Agreement.




                                      118
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 118 of 138 Document 1
         519.   Because of these flaws, the stock prices as determined by Willamette overstated

the value of PDC stock by a significant degree.

         520.   Because of these flaws, Willamette, on information and belief, had no reasonable

grounds for believing that the stock prices it provided for the Plan’s use were accurate and that

they correctly stated the fair market value of the stock. Willamette was therefore negligent in

determining the fair market value of the stock.

         521.   The Plan and the Plan Participants believed Willamette’s appraisal of fair market

value.

         522.   The Plan and the Plan Participants had no way to know that Willamette had

overstated the value of the stock because Willamette’s full valuation reports were never shared

with them. In addition, Willamette’s wrongdoing was concealed as described above.

         523.   In reliance on Willamette’s valuations, the Plan repeatedly purchased shares from

PDC and sold shares to PDC for more than fair market value, causing large losses to the Plan

over time.

         524.   The Plan justifiably relied on Willamette’s opinions of the fair market value of

PDC stock.

         525.   As a result of Willamette’s determination of the Company’s stock price and the

Plan and the Plan Participants’ justifiable reliance there on, the Plan and the Plan Participants

were damaged.

                                         COUNT XII
                    NEGLIGENT MISREPRESENTATION AGAINST SRR

         526.   Plaintiff incorporates and re-alleges by reference each of the foregoing paragraphs

as if fully set forth herein.




                                        119
         Case 1:18-cv-01861-WCG Filed 11/26/18 Page 119 of 138 Document 1
       527.    SRR was hired by State Street, in its capacity as trustee of the Plan, to serve as

State Street’s independent appraiser in determining the fair market value of PDC stock from late

2004 through the end of 2012.

       528.    SRR was hired by Reliance, in its capacity as trustee of the Plan, to serve as

Reliance’s independent appraiser in determining the fair market value of PDC stock for the semi-

annual valuations of PDC stock in 2013.

       529.    SRR was hired by Argent, in its capacity as trustee of the Plan, to serve as

Argent’s independent appraiser in determining the fair market value of PDC stock from 2014

through mid-2017.

       530.    SRR knew that its appraisal would be used by State Street, Reliance, and Argent

to set the fair market value of PDC stock.

       531.    SRR knew that the value of the stock was material to the Plan and the Plan

Participants because it would be used to set the share price to be used for Plan transactions.

       532.    SRR knew that its opinion of the stock’s value would be shared with the Plan and

Plan Participants. SRR also knew that the Plan Participants would rely on SRR’s opinion of the

stock’s value in making decisions to, among other things, make deferrals to the plan, request

statutory or additional diversification, request distributions from the ESOP after terminating

employment, and/or retire or otherwise terminate employment at Appvion.

       533.    Indeed, SRR intended the Plan and the Plan Participants to rely on their valuation

of the Company’s stock in purchasing stock back from employees.

       534.    During its tenure are the Plan’s independent appraiser, SRR determined the value

of PDC’s stock as described above. SRR reached these determinations even though SRR knew

that its valuation analyses contained significant flaws, including the following:




                                      120
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 120 of 138 Document 1
              (a)     They relied heavily on projections of future earnings created by Appvion’s

                      management, even though Appvion consistently missed these projections.

              (b)     They never stress-tested the projections to understand the consequences of

                      constrained liquidity and a highly-leveraged balance sheet on equity

                      valuations.

              (c)     They failed to include material liabilities, including lease liability,

                      restructuring reserves, and pension/retirement liabilities.

              (d)     They failed to apply a large enough discount for the lack of marketability

                      of the shares and failed to fully account for the repurchase obligation of

                      the pension liabilities.

              (e)     They improperly applied a control premium in its valuation since the

                      ESOP had no practical ability to control the affairs of PDC or Appvion

                      under the Plan Document or the Security Holder’s Agreement.

       535.   Because of these flaws, the stock prices as determined by SRR overstated the

value of PDC stock by a significant degree.

       536.   Because of these flaws, SRR had no reasonable grounds for believing that the

stock prices it provided for the Plan’s use were accurate and that they correctly stated the fair

market value of the stock. SRR was therefore negligent in determining the fair market value of

the stock.

       537.   The Plan and the Plan Participants believed SRR’s appraisal of fair market value.

       538.   The Plan and the Plan Participants had no way to know that SRR had overstated

the value of the stock because SRR’s full valuation reports were never shared with them. In

addition, SRR’s wrongdoing was concealed as described above.




                                      121
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 121 of 138 Document 1
         539.   In reliance on SRR’s valuations, the Plan repeatedly purchased shares from PDC

and sold shares to PDC for more than fair market value, causing large losses to the Plan over

time.

         540.   The Plan justifiably relied on SRR’s opinions of the fair market value of PDC

stock.

         541.   As a result of SRR’s determination of the Company’s stock price and the Plan and

the Plan Participants’ justifiable reliance there on, the Plan and the Plan Participants were

damaged.

                                          COUNT XIII
 WISCONSIN SECURITIES FRAUD AGAINST THE TRUSTEE DEFENDANTS, THE
 PRIOR COMMITTEE DEFENDANTS, THE DIRECTOR DEFENDANTS, AND SRR

         542.   Plaintiff incorporates and re-alleges by reference each of the foregoing paragraphs

as if fully set forth herein.

         543.   The item offered/sold was a security as defined by Wisconsin law.

         544.   PDC’s stock is a security under Wisconsin Uniform Securities Law Section

551.102(28).

         545.   The Trustee Defendants Committed Wisconsin Securities Fraud

         546.   The Trustee Defendants directly or indirectly, intentionally and willfully made

untrue statements of material fact and failed state material facts necessary to make their

statements made not misleading as described above.

         547.   The Trustee Defendants made these untrue statements and material omissions in

connection with the offer, sale, or purchase of a security in this state.

         548.   The Trustee Defendants acted willfully because they knew that they were making

an untrue statement of material fact and were failing to state material facts necessary to make



                                        122
         Case 1:18-cv-01861-WCG Filed 11/26/18 Page 122 of 138 Document 1
their statements made not misleading to the Plan and the Plan Participants in connection with the

sale of securities.

          The Prior Committee Defendants Committed Wisconsin Securities Fraud

        549.    Certain of the Prior Committee Defendants (Richards, Ferree, Arent, Willetts, and

Gilligan) directly or indirectly, intentionally and willfully made untrue statements of material

fact and failed state material facts necessary to make their statements made not misleading as

described above.

        550.    These Prior Committee Defendants made these untrue statements and material

omissions in connection with the offer, sale, or purchase of a security in this state.

        551.    These Prior Committee Defendants acted willfully because they knew that they

were making an untrue statement of material fact and were failing to state material facts

necessary to make their statements made not misleading to the Plan and the Plan Participants in

connection with the sale of securities.

               The Director Defendants Committed Wisconsin Securities Fraud

        552.    Certain of the Director Defendants (Carter, Murphy, Reardon, Suwyn, Seifert,

Richards, and Gilligan) directly or indirectly, intentionally and willfully made untrue statements

of material fact and failed state material facts necessary to make their statements made not

misleading as described above.

        553.    Director Defendants made these untrue statements and material omissions in

connection with the offer, sale, or purchase of a security in this state.

        554.    Director Defendants acted willfully because they knew that they were making an

untrue statement of material fact and were failing to state material facts necessary to make their




                                      123
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 123 of 138 Document 1
statements made not misleading to the Plan and the Plan Participants in connection with the sale

of securities.

                           SRR Committed Wisconsin Securities Fraud

        555.     SRR directly or indirectly, intentionally and willfully made untrue statements of

material fact and failed state material facts necessary to make their statements made not

misleading as described above.

        556.     SRR made these untrue statements and material omissions in connection with the

offer, sale, or purchase of a security in this state.

        557.     SRR acted willfully because they knew that they were making an untrue statement

of material fact and were failing to state material facts necessary to make their statements made

not misleading to the Plan and the Plan Participants in connection with the sale of securities.

        558.     Plaintiff has been damaged as the result of the above-listed Prior Committee

Defendants’, the above-listed Director Defendants’, and SRR’s conduct.

                                           COUNT XIV
   FEDERAL SECURITIES FRAUD AGAINST THETRUSTEE DEFENDANTS, THE
  PRIOR COMMITTEE DEFENDANTS, THE DIRECTOR DEFENDANTS, AND SRR

        559.     Plaintiff incorporates and re-alleges by reference each of the foregoing paragraphs

as if fully set forth herein.

                      The Trustee Defendants Committed Securities Fraud

        560.     While it was acting as Trustee to the Plan in 2012 and 2013, State Street directly

or indirectly, intentionally and willfully made untrue statements of a material fact and failed to

disclose a material fact that rendered State Street’s statements misleading as described above.




                                      124
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 124 of 138 Document 1
       561.    While it was acting as Trustee to the Plan in 2013 and 2014, Reliance directly or

indirectly, intentionally and willfully made untrue statements of a material fact and failed to

disclose a material fact that rendered Reliance’s statements misleading as described above.

       562.    While it was acting as Trustee to the Plan in 2014 through 2017, Argent directly

or indirectly, intentionally and willfully made untrue statements of a material fact and failed to

disclose a material fact that rendered Argent’s statements misleading as described above.

       563.    The Trustee Defendants untrue statements were made and material omissions

were done in connection with the purchase and sale of stock.

       564.    Plaintiff has been damaged as a result of the Trustee Defendants’ conduct.

                  Prior Committee Defendants Committed Securities Fraud

       565.    From 2012 through 2017, certain of the Prior Committee Defendants (Richards,

Ferree, Arent, Willetts, and Gilligan) directly or indirectly, intentionally and willfully made

untrue statements of a material fact and failed to disclose a material fact that rendered the Prior

Committee Defendants’ statements misleading as described above.

       566.    These Prior Committee Defendants’ untrue statements were made and material

omissions were done in connection with the purchase and sale of stock.

       567.    Plaintiff has been damaged as a result of these Prior Committee Defendants’

conduct.

                      Director Defendants Committed Securities Fraud

       568.    From 2012 through 2017, certain of the Prior Committee Defendants (Richards,

Ferree, Arent, Willetts, and Gilligan) directly or indirectly, intentionally and willfully made

untrue statements of a material fact and failed to disclose a material fact that rendered State

Street’s statements misleading as described above.




                                      125
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 125 of 138 Document 1
        569.    These Director Defendants’ untrue statements were made and material omissions

were done in connection with the purchase and sale of stock.

        570.    Plaintiff has been damaged as a result of these Director Defendants conduct in an

amount to be determined at trial.

                                SRR Committed Securities Fraud

        571.    From 2004 through 2017, SRR directly or indirectly, intentionally and willfully

made untrue statements of a material fact and failed to disclose a material fact that rendered their

statements misleading as described above.

        572.    SRR’s untrue statements were made and material omissions were done in

connection with the purchase and sale of stock.

        573.    Plaintiff has been damaged as a result of SRR’s conduct in an amount to be

determined at trial.

                                         COUNT XV
BREACH OF FIDUCIARY DUTY UNDER ERISA § 404(A)(1)(A), (B) & (D), 29 U.S.C. §
       1104(A)(1) AGAINST HOULIHAN LOKEY AND LOUIS PAONE

        574.    Plaintiff incorporates and re-alleges by reference each of the foregoing paragraphs

as if fully set forth herein.

        575.    ERISA §1002(21), 29 U.S.C. §1002(21) defines a fiduciary as a person who

“renders investment advice for a fee or other compensation, direct or indirect, with respect to any

moneys or other property of such plan, or has any authority or responsibility to do so…

        576.    Houlihan Lokey and Louis Paone are ERISA plan fiduciaries because they

rendered investment advice directly to the Plan Participants during the 2001 Road Show.

        577.    ERISA §404(A)(1), 29 U.S.C. §1104(a)(1), requires that a plan fiduciary

discharge his or her duties with respect to a plan solely in the interest of the participants and




                                      126
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 126 of 138 Document 1
beneficiaries and (A) for the exclusive purpose of (i) providing benefits to participants and their

beneficiaries; and (ii) defraying reasonable expenses of administration of the plan, (B) with

“care, skill, prudence, and diligence” and (D) to act in accordance with the documents and

instruments governing the plan insofar as those documents and instruments are consistent with

ERISA.

        578.    Houlihan Lokey breached its fiduciary duties by:

                (a)      Allowing Buth to insinuate that Houlihan Lokey was the Plan Participants’

                         investment advisor during the 2001 Roadshow;

                (b)      By represented that it was providing an independent validation of the

                         buyout transaction;

                (c)      By representing that the highly leverage buy out was an “extraordinary”

                         deal for the Plan Participants; and

                (d)      By failing to inform the Plan and the Plan Participants that it was

                         receiving up to $8.1 million when the buyout transaction closed.

        579.    These breaches constitute breaches of duties of loyalty under ERISA §

404(a)(1)(A) and the duty of prudence under ERISA § 404(a)(1)(B).

        580.    Houlihan Lokey’s and Paone’s breaches damaged the ESOP Plan.

                                          COUNT XVI
BREACH OF FIDUCIARY DUTY (CORPORATE WASTE) UNDER WISCONSIN LAW
   AGAINST THE DIRECTOR DEFENDANTS AND THE PRIOR COMMITTEE
                           DEFENDANTS

        581.    Plaintiff incorporates and re-alleges by reference each of the foregoing paragraphs

as if fully set forth herein.




                                      127
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 127 of 138 Document 1
        582.    Corporate officers and directors owe a fiduciary duty to act in good faith and to

deal fairly in the conduct of all corporate business. This duty extends to the corporation and to

its shareholders.

        583.    In particular, directors of a corporation may not use their position of trust to

further their private interests.

        584.    The ESOP Plan was PDC's sole shareholder.         Accordingly, the officers and

directors owed a fiduciary duty to the ESOP as PDC's sole shareholder.

        585.    The ESOP Plan seeks recovery for damages to it in its capacity as sole

shareholder of PDC. Accordingly, the ESOP Plan has standing to bring this claim directly.

           Appvion Management and Directors Received Excessive Compensation

        586.    Appvion management received excessive base salaries, combined with substantial

incentive payments from not only an annual bonus plan, but additional incentive plans including,

but not limited to, the Long Term Incentive Plan discussed above , the Restricted Stock Unit Plan

discussed above , the Executive Nonqualified “Excess” Plan discussed above.

        587.    Examples of the effects of these compensation plans include:

                (a)     In 2012, Appvion had a net loss of over $148 million. However, Richards

                        received total compensation in 2012 of over $4.2 million, including his

                        $800,000 salary, a discretionary bonus of $376,000, incentive plan

                        compensation of $1.2 million, as well as awards under the LTIP program,

                        Restricted Stock Units, and various other compensation.

                (b)     When Mark Richards retired in 2015, he received a $1.2 million payment

                        under his Termination Protection Agreement, in addition to $30,000 in




                                      128
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 128 of 138 Document 1
                       outplacement services. However, the terms of the Termination Protection

                       Agreement should not have been triggered by Richards' retirement.

               (c)     On information and belief, certain officers received compensation in

                       connection with the 2015 Encapsys sale.

               (d)     As of the December 2015 valuation, the synthetic equity created by the

                       LTIP, the RSU Plan, and the Non-Employee Director Deferred

                       Compensation Plan (discussed above) constituted approximately 27.4%

                       ownership of PDC, even though it was allegedly owned entirely by the

                       ESOP.

       588.    Salaries for Appvion management employees were set by the Compensation

Committee of the Board of Directors. However, at all times after 2007, two out of the three

members of the Compensation Committee were appointed to the Board of Directors unilaterally

by the CEO. The third member of the Board of Directors was appointed jointly by the CEO and

the ESOP Trustee, but the ESOP Trustee did not have authority to remove that director without

agreement from the CEO. Accordingly, the Compensation Committee was not independent.

       589.    The incentive plans were amended repeatedly over the years to increase benefits

due to directors and officers.

       590.    Compensation to directors and officers was in excess of market rates and was not

warranted based on Appvion's declining revenues, excessive leverage, and negative income for

most years.

       591.    The Director Defendants willfully compensated Appvion management employees

and themselves excessively for the services they provided to Appvion and PDC.




                                      129
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 129 of 138 Document 1
         592.   The excessive compensation to directors and officers reduced the cash available

to the ESOP and reduced the value of the ESOP's shares.

                                      The Sale of Encapsys

         593.   As discussed above Appvion's Encapsys unit was Appvion's most profitable

division by approximately 2014, and it was a growing segment while Appvion's other divisions

were struggling.

         594.   In 2015, Appvion's directors and officers agreed to sell the Encapsys unit to a

third party. The sale was completed in August 2015.

         595.   While Appvion was able to use the proceeds from the sale of Encapsys to pay

down some of its debt, the sale of its most profitable division crippled Appvion.

         596.   Even though Appvion had net income of over $150 million in 2015, that income

came largely from the sale of Encapsys and Appvion ended the year with less than $2 million in

cash.

         597.   Selling the Encapsys unit also significantly reduced Appvion's assets.

         598.   Without the Encapsys unit, Appvion was not able to continue operating as a going

concern for very long, and Appvion filed for bankruptcy 2 years later.

         599.   The Director Defendants should not have agreed to the sale of Encapsys knowing

that it would cripple Appvion or in the alternative, should have recognized the impact on PDC’s

value.

         600.   The sale of Encapsys significantly reduced the value of the ESOP's shares of PDC

stock.




                                        130
         Case 1:18-cv-01861-WCG Filed 11/26/18 Page 130 of 138 Document 1
          The Inflated Stock Valuations Caused The Company To Waste its Cash

       601.    The Director Defendants allowed the Plan to repeatedly purchase shares from the

Plan and Plan Participants at a price above fair market value and repeatedly bought shares on

behalf of the Plan Participants at a price above the shares fair market value.

       602.    As a result, Director Defendants caused Appvion to loan cash to PDC in order to

fund the Plan’s repurchase obligations.

       603.    Because Appvion was loaning more to PDC than it should have, based on the

inflated share price, Appvion no longer had the cash available to repay its own debt and make

capital improvements.

       604.    This damaged the value of Plaintiff’s shares.

       605.    No reasonable director would have been willing to allow the Plan to pay more

than the fair market value when repurchasing shares nor would it have been willing to loan funds

in excess of what was necessary to cover the cost of the fair market value of the shares.

                                          Derivative Claims

       606.    If the Plaintiff does not have standing to bring the above claim directly, Plaintiff

pleads in the alternative that it has standing to bring the above claim derivatively on behalf of the

corporation.

       607.    Plaintiff did not make efforts to secure from Appvion this cause of action because

the Board of Directors reviewing a derivative demand for this claim would not be able to

consider the demand impartially because of the years of fraudulent and deceiving conduct the

Board of Directors either directly took part in, assisted in covering up , or benefited from as more

fully described above.




                                      131
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 131 of 138 Document 1
        608.    Additionally, these same Director Defendants were appointed by either CEOs that

are being sued for their negligent, intentional, and/or fraudulent conduct as described in Counts

3, 4, 6, 13, 14, 16 or Trustee Defendants who are being sued for their negligent, intentional,

and/or fraudulent conduct as described in Counts 1, 4, 6, 7.

        609.    Moreover, Grant Lyon was appointed as the sole member of the ESOP Committee

in August 2017. After a preliminary investigation, Lyon presented the following information to

Appvion’s Board of Directors on September 1, 2017:

                (a)      Argent had not run a process for selecting a valuation firm;

                (b)      Appvion consistently failed to achieve its financial projections but neither

                         Argent nor SRR adjusted the projections;

                (c)      There was no deduction given for unfunded pension/post-retirement

                         liability;

                (d)      Appvion was still allowing employees to invest new funds into ESOP; and

                (e)      There was no real forum for explaining financial condition or SRR per

                         share valuations.

        610.    Lyon presented to the Board of Directors, yet none of the Director Defendants

have taken any steps to seek redress for the corporate waste that occurred from 2001 through

2017.

                                         COUNT XVII
                      FRAUD AGAINST HOULIHAN LOKEY AND PAONE

        611.    Plaintiff incorporates and re-alleges by reference each of the foregoing paragraphs

as if fully set forth herein.




                                       132
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 132 of 138 Document 1
       612.     PDC hired Houlihan Lokey in 2001 to issue a fairness opinion in connection with

the formation of the ESOP Plan, Buth, Karch and others were trying to convince Appvion

employees to approve.

       613.     Houlihan Lokey and Paone knew that its opinion would be used by potential

Employee Participants to determine whether or not to approve the proposed ESOP Plan because

Paone attended a road show on 2 August 2001 where he gave a presentation to potential

Employee Participants.

       614.     Indeed, Houlihan Lokey and Paone intended the potential Employee Participants

to rely on its assessment that the proposed buy out was fair, a “good deal” and an “extraordinary

opportunity.”

       615.     At the road shows held in August 2001, Karch in the presence of Paone form

Houlihan Lokey, represented that Paone was “our investment banker” leading employees to

falsely believe that they could rely on Paone’s statements.

       616.     Additionally Karch, again in Paone’s presence, stated that Paone was going to

provide an “independent view and validation” of the ESOP Plan.

       617.     Paone then went on to show Appvion employees a slide titled “fairness of

purchase price” while representing to Appvion employees that he was going to “help validate the

purchase price of the transaction and financial aspects as to why they are so attractive and why

[the employees are] getting such a good deal.”

       618.     As a result of Houlihan Lokey’s and Paone’s representations that the potential

Employee Participants were getting a good deal and that the ESOP Plan was an extraordinary

opportunity the ESOP Plan was formed.




                                      133
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 133 of 138 Document 1
         619.   However, the ESOP Plan was not a good deal for the ESOP Plan or its Employee

Participants.

         620.   Instead the approval of the ESOP Plan allowed Prior Committee Defendants and

Director Defendants to pad their bank accounts as described above while the Plan was losing

money.

         621.   Additionally, Houlihan Lokey and Paone failed to inform employees that if the

employees approved the ESOP Plan, Houlihan Lokey stood to gain approximately $8.1 million

and if the employees did not approve the ESOP Plan, Houlihan Lokey would only receive

$100,000.00.

         622.   The misrepresentation or omission was material because it concealed a material

conflict of interest in advising that the purchase price was fair and that employees should invest

in the ESOP.

         623.   The ESOP Plan and the Employee Participants had no way to know that Houlihan

Lokey stood to gain $8.1 million only if they approved the ESOP Plan.

         624.   As a result of Houlihan Lokey and Paone’s fraudulent representations and

omissions, the ESOP Plan and its Employee Participants were damaged.

                                       COUNT XVIII
 BREACH OF FIDUCIARY DUTY UNDER WISCONSIN LAW AGAINST HOULIHAN
                        LOKEY AND PAONE

         625.   Plaintiff incorporates and re-alleges by reference each of the foregoing paragraphs

as if fully set forth herein.

         626.   Houlihan Lokey and Paone owed the ESOP Plan fiduciary duties because they

allowed Karch to introduce them to the employees who would be voting on the existence of the

plan as “our investment banker”. Additionally, Houlihan Lokey and Paone provided financial




                                      134
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 134 of 138 Document 1
advice directly to the individuals responsible for approving or declining to approve the ESOP

Plan.

        627.    With their representations as discussed throughout this Complaint Houlihan

Lokey and Paone directly made representations as to the advisability of investing in the ESOP

Plan.

        628.    Houlihan Lokey and Paone breached their fiduciary duties by, at least:

                (a)      Representing to employees that it was providing an independent view and

                         validation of the ESOP Plan proposed to the employees;

                (b)      Representing to employees that the proposed ESOP Plan was a “great

                         deal” and an extraordinary opportunity; and

                (c)      Failing to disclose to the employees that if they approve the ESOP Plan,

                         Houlihan Lokey would receive up to $8.1 million but if the employees

                         declined to approve the ESOP Plan Houlihan Lokey would only receive

                         $100,000.00.

        629.    As a result of these breaches, Plaintiff was damaged.

                                         COUNT XIX
         NEGLIGENT MISREPRESENTATION AGAINST HOULIHAN LOKEY

        630.    Plaintiff incorporates and re-alleges by reference each of the foregoing paragraphs

as if fully set forth herein.

        631.    PDC hired Houlihan Lokey in 2001 to issue a fairness opinion in connection with

the formation of the ESOP Plan, Buth, Karch and others were trying to convince Appvion

employees to approve.

        632.    Paone from Houlihan Lokey attended road shows in August 2001 in order to

convince Appvion employees to approve the establishment of an ESOP Plan.



                                       135
        Case 1:18-cv-01861-WCG Filed 11/26/18 Page 135 of 138 Document 1
         633.   At the road shows, Paone showed Appvion employees a slide titled “fairness of

purchase price” while representing to Appvion employees that he was going to “help validate the

purchase price of the transaction and financial aspects as to why they are so attractive and why

[the employees are] getting such a good deal.”

         634.   Paone also stated that he believed that the potential Employee Participants would

determine that the creation of the ESOP Plan was an “extraordinary opportunity.”

         635.   As a result of Houlihan Lokey’s and Paone’s representations that the potential

Employee Participants were getting a good deal and that the ESOP Plan was an extraordinary

opportunity the ESOP Plan was formed.

         636.   However, the ESOP Plan was not a good deal for the ESOP Plan or its Employee

Participants.

         637.   Instead the approval of the ESOP Plan allowed Prior Committee Defendants and

Director Defendants to pad their bank accounts as described above while the Plan was losing

money.

         638.   Additionally, Houlihan Lokey and Paone failed to inform employees that if the

employees approved the ESOP Plan, Houlihan Lokey stood to gain approximately $8.1 million

and if the employees did not approve the ESOP Plan, Houlihan Lokey would only receive

$100,000.00.

         639.   The ESOP Plan and the Employee Participants had no way to know that Houlihan

Lokey stood to gain $8.1 million only if they approved the ESOP Plan.

         640.   This misrepresentation or omission was material because it concealed a material

conflict of interest in advising that the purchase price was fair and that employees should invest

in the ESOP.




                                      136
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 136 of 138 Document 1
       641.    As a result of Houlihan Lokey and Paone’s fraudulent representations and

omissions, the ESOP Plan and its Employee Participants were damaged.

                                         PRAYER FOR RELIEF

       Wherefore, Plaintiff prays for judgement to be entered against Defendants on all claims,

and request that the Court order the following relief:

       A.      Declare that each of the above fiduciary Defendants breached his, her or its

               fiduciary duties under ERISA.

       B.      Require each fiduciary found to have breached his/her/its fiduciary duties to the

               Plans to jointly and severally restore all losses to the Plan that resulted from the

               breach of fiduciary duties, or by virtue of liability pursuant to ERISA § 405, to

               disgorge any profits.

       C.      Require Defendants to pay attorney’s fees and the costs of this action pursuant to

               ERISA § 502(g)(1), 29 U.S.C. § 1132(g)(1).

       D.      Award pre-judgment and post-judgment interest.

       E.      Award any such other relief that the Court determines that Plaintiff is entitled

               pursuant to ERISA § 502(a), 29 U.S.C. § 1132(a) and pursuant to Rule 54(c) of

               the Federal Rules of Civil Procedure or otherwise.

                                         JURY DEMAND

       Plaintiff demands a jury trial on all claims to which it is entitled a jury.

       DATED this 26th day of November 2018.




                                      137
       Case 1:18-cv-01861-WCG Filed 11/26/18 Page 137 of 138 Document 1
                                 PREVIANT LAW FIRM, S.C.


                                 By: s/Frederick Perillo
                                   Frederick Perillo
                                   Sara J. Geenen
                                   310 West Wisconsin Avenue, Suite 100
                                   NW
                                   Milwaukee, WI 53203

                                   -and-

                                   Leo R. Beus (Admission pending)
                                   L. Richard Williams (Admission pending)
                                   Abigail Terhune (Admission pending)
                                   Ashley Williams Hale (Admission pending)

                                   BEUS GILBERT PLLC
                                   701 North 44th Street
                                   Phoenix, AZ 85008-6504
                                   480-429-3001
                                   Fax: 480-429-3100
                                   docket@beusgilbert.com

                                   Attorneys for Plaintiff




                               138
Case 1:18-cv-01861-WCG Filed 11/26/18 Page 138 of 138 Document 1
